Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

COMFORT SYSTEMS USA, INC.,

as Borrower

and

WACHOVIA BANK, N.A.,

as Lead Arranger and Administrative Agent

BANK OF TEXAS, N.A.,

as Co-Agent

CAPITAL ONE, N.A.,

as Co-Agent

and

CERTAIN FINANCIAL INSTITUTIONS

as Lenders

 

$100,000,000

February 20, 2007

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS AND REFERENCES

 

1

Section 1.1

 

Defined Terms

 

1

Section 1.2

 

Exhibits and Schedules; Additional Definitions

 

17

Section 1.3

 

Amendment of Defined Instruments

 

17

Section 1.4

 

References and Titles

 

18

Section 1.5

 

Calculations and Determinations

 

18

Section 1.6

 

Joint Preparation; Construction of Indemnities and Releases

 

18

 

 

 

ARTICLE II THE LOANS AND LETTERS OF CREDIT

 

19

Section 2.1

 

Commitments to Lend; Notes

 

19

Section 2.2

 

Requests for Revolving Loans

 

19

Section 2.3

 

Continuations and Conversions of Existing Loans

 

20

Section 2.4

 

Use of Proceeds

 

21

Section 2.5

 

Interest Rates and Fees; Payment Dates

 

21

Section 2.6

 

Optional Prepayments and Voluntary Reduction of Commitment.

 

22

Section 2.7

 

Mandatory Prepayments

 

23

Section 2.8

 

Intentionally Left Blank

 

23

Section 2.9

 

Letters of Credit

 

23

Section 2.10

 

Requesting Letters of Credit

 

23

Section 2.11

 

Reimbursement and Participations

 

24

Section 2.12

 

Letter of Credit Fees

 

25

Section 2.13

 

No Duty to Inquire

 

26

Section 2.14

 

LC Collateral

 

26

Section 2.15

 

Existing Letters of Credit

 

27

 

 

 

ARTICLE III PAYMENTS TO LENDERS

 

29

Section 3.1

 

General Procedures

 

29

Section 3.2

 

Capital Reimbursement

 

29

Section 3.3

 

Increased Cost of Eurodollar Loans or Letters of Credit

 

30

Section 3.4

 

Illegality

 

31

Section 3.5

 

Funding Losses

 

31

Section 3.6

 

Reimbursable Taxes

 

32

Section 3.7

 

Alternative Rate of Interest

 

33

Section 3.8

 

Change of Applicable Lending Office; Replacement of Lenders

 

33

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO LENDING

 

35

Section 4.1

 

Documents to be Delivered

 

35

Section 4.2

 

Additional Conditions Precedent

 

36

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

37

Section 5.1

 

No Default

 

37

Section 5.2

 

Organization and Good Standing

 

37

 

i


--------------------------------------------------------------------------------


 

Section 5.3

 

Authorization

 

37

Section 5.4

 

No Conflicts or Consents

 

37

Section 5.5

 

Enforceable Obligations

 

38

Section 5.6

 

Initial Financial Statements

 

38

Section 5.7

 

Other Obligations and Restrictions

 

38

Section 5.8

 

Full Disclosure

 

38

Section 5.9

 

Litigation

 

38

Section 5.10

 

Labor Disputes and Acts of God

 

39

Section 5.11

 

ERISA Plans and Liabilities

 

39

Section 5.12

 

Environmental and Other Laws

 

39

Section 5.13

 

Names and Places of Business

 

40

Section 5.14

 

Subsidiaries

 

40

Section 5.15

 

Government Regulation

 

40

Section 5.16

 

Insider

 

40

Section 5.17

 

Solvency

 

40

Section 5.18

 

Tax Shelter Regulations

 

41

Section 5.19

 

Title to Properties; Licenses

 

41

Section 5.20

 

Regulation U

 

41

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS OF BORROWER.

 

42

Section 6.1

 

Payment and Performance

 

42

Section 6.2

 

Books, Financial Statements and Reports

 

42

Section 6.3

 

Other Information and Inspections

 

43

Section 6.4

 

Notice of Material Events and Change of Address

 

43

Section 6.5

 

Maintenance of Properties

 

44

Section 6.6

 

Maintenance of Existence and Qualifications

 

44

Section 6.7

 

Payment of Taxes

 

44

Section 6.8

 

Insurance.

 

44

Section 6.9

 

Performance on Borrower’s Behalf

 

45

Section 6.10

 

Interest

 

45

Section 6.11

 

Compliance with Law

 

46

Section 6.12

 

Environmental Matters; Environmental Reviews.

 

46

Section 6.13

 

Intentionally Left Blank.

 

46

Section 6.14

 

Bank Accounts; Offset

 

46

Section 6.15

 

Guaranties of Borrower’s Subsidiaries

 

47

Section 6.16

 

Agreement to Deliver Security Documents

 

47

 

 

 

ARTICLE VII NEGATIVE COVENANTS OF BORROWER

 

48

Section 7.1

 

Indebtedness

 

48

Section 7.2

 

Limitation on Liens

 

48

Section 7.3

 

Hedging Contracts

 

48

Section 7.4

 

Limitation on Mergers, Issuances of Securities

 

49

Section 7.5

 

Limitation on Sales of Property

 

49

Section 7.6

 

Limitation on Distributions and Subordinated Debt

 

49

Section 7.7

 

Limitation on Investments, Acquisitions, Capital Expenditures, and Lines of
Business

 

50

Section 7.8

 

Intentionally Omitted

 

50

 

ii


--------------------------------------------------------------------------------


 

Section 7.9

 

Transactions with Affiliates

 

50

Section 7.10

 

Prohibited Contracts

 

50

Section 7.11

 

Financial Covenants

 

50

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

52

Section 8.1

 

Events of Default

 

52

Section 8.2

 

Remedies

 

54

Section 8.3

 

Application of Proceeds after Acceleration

 

54

 

 

 

ARTICLE IX AGENT

 

56

Section 9.1

 

Appointment and Authority

 

56

Section 9.2

 

Exculpation, Agent’s Reliance, Etc

 

56

Section 9.3

 

Credit Decisions

 

57

Section 9.4

 

Indemnification

 

57

Section 9.5

 

Rights as Lender

 

57

Section 9.6

 

Sharing of Set-Offs and Other Payments

 

57

Section 9.7

 

Investments

 

58

Section 9.8

 

Benefit of Article IX

 

58

Section 9.9

 

Resignation

 

58

Section 9.10

 

Notice of Default

 

59

Section 9.11

 

Co-Agents

 

59

 

 

 

ARTICLE X MISCELLANEOUS

 

60

Section 10.1

 

Waivers and Amendments; Acknowledgments.

 

60

Section 10.2

 

Survival of Agreements; Cumulative Nature

 

61

Section 10.3

 

Notices

 

62

Section 10.4

 

Payment of Expenses; Indemnity.

 

62

Section 10.5

 

Joint and Several Liability; Parties in Interest; Assignments

 

64

Section 10.6

 

Confidentiality

 

66

Section 10.7

 

Governing Law; Submission to Process

 

66

Section 10.8

 

Limitation on Interest

 

67

Section 10.9

 

Termination; Limited Survival

 

68

Section 10.10

 

Severability

 

68

Section 10.11

 

Counterparts; Fax

 

68

Section 10.12

 

Intentionally Omitted

 

68

Section 10.13

 

Waiver of Jury Trial, Punitive Damages, etc

 

68

Section 10.14

 

Intentionally Left Blank

 

69

Section 10.15

 

Renewal and Extension

 

69

 

iii


--------------------------------------------------------------------------------


Schedules and Exhibits:

Pricing Schedule

 

 

 

 

 

Exhibit 2.1

 

Revolving Note

Exhibit 2.2(b)

 

Borrowing Notice

Exhibit 2.3(c)

 

Continuation/Conversion Notice

Exhibit 2.8

 

Intentionally Left Blank

Exhibit 2.10

 

Letter of Credit Application and Agreement

Exhibit 4.1(g)(i)

 

Opinion of Bracewell & Giuliani LLP, Counsel for Restricted Persons

Exhibit 4.1(g)(ii)

 

Opinion of Trent McKenna, In-House Counsel for Restricted Persons

Exhibit 6.2(b)

 

Certificate Accompanying Financial Statements

Exhibit 10.5

 

Assignment and Acceptance Agreement

 

 

 

 

 

Pricing Schedule

Schedule 1.1(a)

 

Existing Liens

Schedule 1.1(b)

 

Existing Letters of Credit

Schedule 3.1

 

Lenders Schedule

Schedule 4.1

 

Security Documents

Schedule 5

 

Disclosure Schedule

 

 

Section 5.6

Material Adverse Effect

 

 

Section 5.7

Material Restrictions

 

 

Section 5.9

Litigation

 

 

Section 5.10

Labor Disputes and Acts of God

 

 

Section 5.11

ERISA Disclosures

 

 

Section 5.12

Environmental and Other Laws

 

 

Section 5.13

Names and Places of Business

 

 

Section 5.14

Subsidiaries

Schedule 7.1

 

Existing Indebtedness

 

iv


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of February 20, 2007, by
and among COMFORT SYSTEMS USA, INC., a Delaware corporation, WACHOVIA BANK,
N.A., a national banking association, as administrative agent, and the Lenders
referred to below.

W I T N E S S E T H:

In consideration of the mutual covenants and agreements contained herein in
consideration of the loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by LC Issuer to Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I
DEFINITIONS AND REFERENCES

Section 1.1             Defined Terms.  As used in this Agreement, each of the
following terms has the meaning given to such term in this Section 1.1 or in the
sections and subsections referred to below:

“Account Debtor” means the Person which is obligated on any Receivable.

“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, of all or substantially all of the capital
stock of any Person or group of Persons or all or substantially all of the
assets, liabilities, and business of any Person or group of Persons.

“Adjusted Base Rate” means, on any day, the Base Rate for such day plus the Base
Rate Margin for such day, provided that the Adjusted Base Rate charged by any
Person shall never exceed the Highest Lawful Rate.

“Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any day during any
Interest Period therefor, the rate per annum equal to the sum of (a) the
Eurodollar Margin for such day plus (b) the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by Agent to be equal to the
quotient obtained by dividing (i) the Eurodollar Rate for such Eurodollar Loan
for such Interest Period by (ii) 1 minus the Reserve Requirement for such
Eurodollar Loan for such Interest Period, provided that no Adjusted Eurodollar
Rate charged by any Person shall ever exceed the Highest Lawful Rate.  The
Adjusted Eurodollar Rate for any Eurodollar Loan shall change whenever the
Eurodollar Margin or the Reserve Requirement changes.

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person.  A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power to vote 20% or more of the securities or other
equity interests (on a fully diluted basis) having ordinary voting power for the
election of


--------------------------------------------------------------------------------


directors, the managing general partner or partners or the managing member or
members; or to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

“Agent” means Wachovia Bank, N.A., as administrative agent hereunder, and its
successors in such capacity.

“Aggregate Commitment” means the aggregate of all Lenders’ Revolving Loan
Commitments, as such may be reduced, amortized or adjusted from time to time in
accordance with this Agreement.

“Agreement” means this Credit Agreement.

“ALC Sale” means the sale by United Environmental Services, L.P. and Comfort
Systems USA (Twin Cities), Inc. of substantially all their assets to Automated
Logic of Texas, LLC and Automated Logic of Minnesota, LLC, respectively, for
aggregate cash consideration not in excess of $25,000,000.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of Base Rate Loans and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Loans.

“Assignment and Acceptance” means the agreement contemplated by Section 10.5.

“Assignment of Prior Credit Documents” means the Assignment of Notes, Liens and
Security Agreements dated as of the Closing Date by the Prior Agent and each of
the lenders party to the Prior Credit Agreement in favor of the Agent and the
other Lender Parties.

“Base Rate” means, for any day, the rate per annum equal to the higher of (a)
the Federal Funds Rate for such day plus one-half of one percent (.5%) and (b)
the Prime Rate for such day.  Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective on the effective date of
such change in the Prime Rate or Federal Funds Rate.  As used in this
definition, “Prime Rate” means the per annum rate of interest established from
time to time by Citibank, N.A. as its Prime Rate, which rate may not be the
lowest rate of interest charged by Citibank, N.A. to its customers.

“Base Rate Loan” means a Loan that bears interest at the Adjusted Base Rate.

“Base Rate Margin” means on any date, with respect to each Base Rate Loan, the
rate per annum set forth as such on the Pricing Schedule.

“Basis Point” or “bps” means one one-hundredth of one percent (0.01%).

“Bonded Receivables” means any Receivable resulting from goods or services
provided to an Account Debtor under a job which is covered by a surety bond
provided by Borrower or its agent, that is secured by assets of any Restricted
Person.

“Borrower” means Comfort Systems USA, Inc., a Delaware corporation.

2


--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing of new Loans of a single Type (and, in the case of
Eurodollar Loans, with the same Interest Period) pursuant to Section 2.2 or a
Continuation or Conversion of existing Loans into a single Type (and, in the
case of Eurodollar Loans, with the same Interest Period) pursuant to Section
2.3.

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in Houston, Harris County, Texas. 
Any Business Day in any way relating to Eurodollar Loans (such as the day on
which an Interest Period begins or ends) must also be a day on which, in the
judgment of Agent, significant transactions in dollars are carried out in the
interbank eurocurrency market.

“Capital Asset” means any asset which would be classified as a fixed or capital
asset on a Consolidated balance sheet of any Person prepared in accordance with
GAAP.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any Capital Asset, excluding (i) the cost of
assets acquired with Capitalized Lease Obligations, other purchase money
financing, or the proceeds of Loans under this Agreement, (ii) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss, and
(iii) leasehold improvement expenditures for which such Person is reimbursed
promptly by the lessor.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash Equivalents” means Investments in:

(a)           marketable obligations, maturing within twelve months after
acquisition thereof, issued or unconditionally guaranteed by the United States
of America or an instrumentality or agency thereof and entitled to the full
faith and credit of the United States of America;

(b)           demand deposits, and time deposits (including certificates of
deposit) maturing within twelve months from the date of deposit thereof, with
any office of any Lender or with a domestic office of any national or state bank
or trust company which is organized under the Laws of the United States of
America or any state therein, which has capital, surplus and undivided profits
of at least $500,000,000, and whose long term certificates of deposit are rated
at least Aa3 by Moody’s or AA- by S & P;

(c)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with any commercial bank meeting the specifications of subsection (b)
above;

3


--------------------------------------------------------------------------------


 

(d)           open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S & P;
and

(e)           money market or other mutual funds substantially all of whose
assets comprise securities of the types described in subsections (a) through (d)
above.

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting as a group shall acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Act of 1934, as amended, and including holding
proxies to vote for the election of directors other than proxies held by
Borrower’s management or their designees to be voted in favor of Persons
nominated by Borrower’s Board of Directors) of 35% or more of the outstanding
voting securities of Borrower, measured by voting power (including both common
stock and any preferred stock or other equity securities entitling the holders
thereof to vote with the holders of common stock in elections for directors of
Borrower) or (b) a majority of the directors of Borrower shall consist of
Persons not nominated by Borrower’s Board of Directors (not including as Board
nominees any directors which the Board is obligated to nominate pursuant to
shareholders agreements, voting trust arrangements or similar arrangements).

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 and Section 4.2 shall have been satisfied or waived.

“Collateral” means all property of any Restricted Person of any kind which,
under the terms of any Security Document, is subject to or is purported to be
subject to a Lien in favor of Lenders (or in favor of Agent for the benefit of
Lenders).

“Commitment Fee” shall have the meaning set forth in Section 2.5(c).

“Commitment Fee Rate” means, on any date, the rate per annum designated as such
and set forth on the Pricing Schedule.

“Commitment Period” means the period from and including the Closing Date until
the Maturity Date (or, if earlier, the day on which the obligations of Lenders
to make Loans hereunder or the obligations of LC Issuer to issue Letters of
Credit have been terminated or the Notes become due and payable in full).

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

“Consolidated Capital Expenditures” means, for any Person for any period, the
Capital Expenditures of such Person calculated on a Consolidated basis for such
period.

“Consolidated EBITDA” means, for any Person for any period, the sum of (a) such
Person’s Consolidated Net Income during such period, plus (b) all interest
expense which was deducted in determining such Person’s Consolidated Net Income;
plus (c) all income taxes which

4


--------------------------------------------------------------------------------


were deducted in determining such Person’s Consolidated Net Income; plus (d) all
depreciation and amortization which were deducted in determining such Person’s
Consolidated Net Income; plus (e) other non-cash charges, including non-cash
amortization of debt incurrence costs and net mark-to-market losses.

“Consolidated Interest Expense” means, for any Person, for any period without
duplication, all interest paid or accrued during such period on Indebtedness
(including capital lease obligations) excluding amortization of debt incurrence
expenses, original issue discount, and mark-to-market interest expense.

“Consolidated Net Income” means, for any Person, for any period, such Person’s
Consolidated net income for such period after eliminating earnings or losses
attributable to outstanding minority interests and excluding the net income of
any Person other than a Subsidiary in which such Person has an ownership
interest plus any Goodwill Impairment Charges.

“Consolidated Total Indebtedness” means, for any Person, as of any date, the sum
of the following (without duplication):  (a) all Indebtedness which is
classified as “long-term indebtedness” on a Consolidated balance sheet of such
Person and its Consolidated Subsidiaries prepared as of such date in accordance
with GAAP and any current maturities and other principal amount in respect of
such Indebtedness due within one year but which was classified as “long-term
indebtedness” at the creation thereof, (b) Indebtedness for borrowed money of
such Person and its Consolidated Subsidiaries outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) over a period of more than one year, notwithstanding the
fact that any such borrowing is made within one year of the expiration of such
agreement, and (c) all Indebtedness in respect of Capital Leases of such Person
and its Consolidated Subsidiaries, minus (d) LC Exclusions.

“Continuation” shall refer to the continuation pursuant to Section 2.3 hereof of
a Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next
Interest Period.

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of Section
2.3.

“Conversion” shall refer to a conversion pursuant to Section 2.3 or Article III
of one Type of Loan into another Type of Loan.

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan any other Obligation except as described in the immediately following
clause (b), the rate per annum equal to four percent (4%) above the Adjusted
Base Rate then in effect for such Loan or other Obligation and (b) with respect
to any Eurodollar Loan, the rate per annum equal to four percent (4%) above the
Adjusted Eurodollar Rate then in effect for such Loan or other Obligation,
provided in each case that no Default Rate charged by any Person shall ever
exceed the Highest Lawful Rate.

5


--------------------------------------------------------------------------------


 

“Disclosure Schedule” means Schedule 5 hereto.

“Distribution” means (a) any dividend or other distribution made by a Restricted
Person on or in respect of any stock, partnership interest, or other equity
interest in such Restricted Person or any other Restricted Person (including any
option or warrant to buy such an equity interest), or (b) any payment made by a
Restricted Person to purchase, redeem, acquire or retire any stock, partnership
interest, or other equity interest in such Restricted Person or any other
Restricted Person (including any such option or warrant).

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on Schedule 3.1
hereto, or such other office as such Lender may from time to time specify to
Borrower and Agent; with respect to LC Issuer, the office, branch, or agency
through which it issues Letters of Credit; and, with respect to Agent, the
office, branch, or agency through which it administers this Agreement.

“Eligible Transferee” means a Person which either (a) is a Lender or an
Affiliate of a Lender, or (b) is consented to as an Eligible Transferee by Agent
and, so long as no Default or Event of Default is continuing, by Borrower, which
consents in each case will not be unreasonably withheld (provided that no Person
organized outside the United States may be an Eligible Transferee if Borrower
would be required to pay withholding taxes on interest or principal owed to such
Person).

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equity” means shares of capital stock or a partnership, profits, capital,
member or other equity interest, or options, warrants or any other rights to
substitute for or otherwise acquire the capital stock or a partnership, profits,
capital, member or other equity interest of any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Internal Revenue Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on
Schedule 3.1 hereto (or,

6


--------------------------------------------------------------------------------


if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to Borrower
and Agent.

“Eurodollar Loan” means a Loan that bears interest at the Adjusted Eurodollar
Rate.

“Eurodollar Margin” means, on any date, with respect to each Eurodollar Loan,
the rate per annum set forth on the Pricing Schedule.

“Eurodollar Rate” means, for any Eurodollar Loan within a Borrowing and with
respect to the related Interest Period therefor, (a) the interest rate per annum
(carried out to the fifth decimal place) equal to the rate determined by the
Agent to be the offered rate that appears on the page of the Telerate Screen
that displays an average British Bankers Association Interest Settlement Rate
(such page currently being page number 3750) for deposits in U.S. dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or (b) in the
event the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum (carried out to the fifth decimal place) equal to the rate
determined by the Agent to be the offered rate on such other page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in U.S. dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or (c) in the event the rates referenced in the
preceding subsections (a) and (b) are not available, the rate per annum
determined by the Agent as the rate of interest at which deposits in U.S.
dollars (for delivery on the first day of such Interest Period) in same day
funds in the approximate amount of the applicable Eurodollar Loan and with a
term equivalent to such Interest Period would be offered by its London branch to
major banks in the offshore U.S. dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.

“Event of Default” has the meaning given to such term in Section 8.1.

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.1(b).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day on such transactions as determined by Agent.

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

7


--------------------------------------------------------------------------------


 

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Restricted Persons and
their Consolidated Subsidiaries, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Initial Financial Statements.  If any change in
any accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to any
Restricted Person or with respect to any Restricted Person and its Consolidated
Subsidiaries may be prepared in accordance with such change, but all
calculations and determinations to be made hereunder may be made in accordance
with such change only after notice of such change is given to each Lender, and
Required Lenders and Agent agree to such change insofar as it affects the
accounting of such Restricted Person and its Consolidated Subsidiaries.

“Goodwill Impairment Charges” means accounting charges resulting from the
write-up or write-down of acquired goodwill and other intangible assets in
accordance with FAS 142.

“Guarantors” means, collectively, (a) each Subsidiary of the Borrower existing
on the Closing Date, other than an Immaterial Subsidiary and (b) any Subsidiary
of Borrower which executes and delivers a Guaranty to Agent after the date
hereof, pursuant to Section 6.15.

“Guaranty” means (a) that certain Amended and Restated Subsidiary Guaranty dated
as of the date hereof, executed by each Guarantor existing on the Closing Date,
in favor of the Agent for the ratable benefit of the Lenders, and (b) any
Guaranty or joinder to a Guaranty executed by a Guarantor after the Closing
Date, in favor of the Agent for the ratable benefit of the Lenders, in each case
as such Guaranties may be amended, supplemented, or modified and in effect from
time to time.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations.  All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to

8


--------------------------------------------------------------------------------


assure that the Loan Documents are not construed to obligate any Person to pay
interest to any Lender Party at a rate in excess of the Highest Lawful Rate
applicable to such Lender Party.

“Immaterial Subsidiary” means one or more Subsidiaries with aggregate gross
assets of less than $500,000.

“Indebtedness” of any Person means obligations in any of the following
categories:

(a)           debt for borrowed money;

(b)           an obligation to pay the deferred purchase price of property or
services;

(c)           obligations evidenced by a bond, debenture, note or similar
instrument;

(d)           Off-Balance Sheet Liabilities;

(e)           obligations arising under Hedging Contracts (on a net basis to the
extent netting is provided for in the applicable Hedging Contract);

(f)            Capital Lease Obligations;

(g)           obligations arising under conditional sales or other title
retention agreements;

(h)           obligations owing under direct or indirect guaranties of
Indebtedness of any other Person or otherwise constituting obligations to
purchase or acquire or to otherwise protect or insure a creditor against loss in
respect of Indebtedness of any other Person (such as obligations under working
capital maintenance agreements, agreements to keep-well, or agreements to
purchase Indebtedness, assets, goods, securities or services), but excluding
endorsements in the ordinary course of business of negotiable instruments in the
course of collection;

(i)            obligations to purchase or redeem securities or other property,
if such obligations arise out of or in connection with the sale or issuance of
the same or similar securities or property (for example, repurchase agreements,
mandatorily redeemable preferred stock and sale/leaseback agreements);

(j)            obligations with respect to letters of credit or applications or
reimbursement agreements therefore; or

(k)           obligations with respect to banker’s acceptances.

provided, however, that the “Indebtedness” of any Person shall not include
obligations that were incurred by such Person to vendors, suppliers, or other
Persons providing goods and services for use by such Person in the ordinary
course of its business.

“Initial Financial Statements” means (a) the audited annual Consolidated
financial statements of Borrower dated as of December 31, 2005, and (b) the
unaudited quarterly Consolidated financial statements of Borrower dated as of
September 30, 2006.

9


--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means (i) that certain Intercreditor Agreement dated
as of October 23, 2003 among Federal Insurance Company, an Indiana corporation,
Arch Insurance Company, a Missouri corporation, and Bank of Texas, N.A., as
amended by the First Amendment to Intercreditor Agreement dated as of March 1,
2005, as amended by the Second Amendment to Intercreditor Agreement dated as of
June 30, 2005, as assigned to the Prior Agent pursuant to the Assignment of
Notes and Liens dated June 30, 2005 among Bank of Texas, N.A., the Prior Agent
and the Borrower, as amended by the Third Amendment to Intercreditor Agreement
dated as of September 29, 2006, as amended by the Fourth Amendment to
Intercreditor Agreement dated as of February 20, 2007, and as assigned to the
Agent pursuant to the Assignment of Prior Credit Documents (as defined in
Schedule 4.1), and (ii) any other agreement to which Borrower, the Agent, and
any surety are parties that establishes the priorities of the parties with
respect to Bonded Receivables.

“Interest Payment Date” means (a) with respect to each Base Rate Loan, the first
Business Day of each Fiscal Quarter; and (b) with respect to each Eurodollar
Loan, the last day of the Interest Period that is applicable thereto and, if
such Interest Period is greater than three months in length, then the first
Business Day of each Fiscal Quarter shall also be an Interest Payment Date for
each such Eurodollar Loan.

“Interest Period” means, with respect to each Eurodollar Loan, the period
specified in the Borrowing Notice or Continuation/Conversion Notice applicable
to such Eurodollar Loan, beginning on and including the date specified in such
Borrowing Notice or Continuation/Conversion Notice (which must be a Business
Day), and ending one, two, three, and six months thereafter, as Borrower may
elect in such notice; provided that:  (a) any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period which begins on the last Business Day in a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day in a calendar month; and (c) notwithstanding the foregoing, any
Interest Period which would otherwise end after the last day of the Commitment
Period shall end on the last day of the Commitment Period (or, if the last day
of the Commitment Period is not a Business Day, on the next preceding Business
Day).

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.

“Investment” means any investment, made directly or indirectly, in any Person,
whether by purchase, acquisition of equity interests, indebtedness or other
obligations or securities or by extension of credit, loan, advance, capital
contribution or otherwise and whether made in cash, by the transfer of property,
or by any other means.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any

10


--------------------------------------------------------------------------------


amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.

“LC Collateral” has the meaning given to such term in Section 2.14(b).

“LC Conditions” means the conditions for issuance of a Letter of Credit set
forth in Sections 2.9 and 2.10.

“LC Exclusions” means the sum of (a) LC Obligations for Letters of Credit issued
in the ordinary course of Borrower’s business for insurance, state qualification
and routine licensing purposes and (b) LC Obligations, up to $2,000,000, for
Letters of Credit issued for purposes other than those set forth in subsection
(a) above.

“LC Issuer” means Wachovia Bank, N.A. in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity, and any issuer of an
Existing Letter of Credit.  Agent may, with the consent of Borrower and the
Lender in question, appoint any Lender hereunder as an LC Issuer in place of or
in addition to Wachovia Bank, N.A.

“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts which LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.

“Lead Arranger” means Wachovia Bank, N.A., a national banking association.

“Lender Hedging Obligations” means Indebtedness to a Lender or an Affiliate of a
Lender arising out of any Hedging Contract permitted under Section 7.3.

“Lender Parties” means Agent, LC Issuer, all Lenders, and any Affiliate of a
Lender that holds Lender Hedging Obligations.

“Lenders” means each signatory hereto (other than Borrower and any Restricted
Person that is a party hereto), and the successors of each such party as Lender
hereunder pursuant to Section 10.5.

“Lenders Schedule” means Schedule 3.1 hereto.

“Letter of Credit” means any letter of credit issued by LC Issuer hereunder at
the application of Borrower, and shall include the Existing Letters of Credit,
in each case as extended or otherwise modified by the LC Issuer Bank from time
to time.

“Liabilities” means, as to any Person, all liabilities that would appear as such
on a balance sheet of such Person under GAAP.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which

11


--------------------------------------------------------------------------------


provides for the payment of such Liabilities out of such property or assets or
which allows such creditor to have such Liabilities satisfied out of such
property or assets prior to the general creditors of any owner thereof,
including any lien, mortgage, security interest, pledge, rights of a vendor
under any title retention or conditional sale agreement or lease substantially
equivalent thereto, tax lien, mechanic’s or materialman’s lien, or any other
charge or encumbrance for security purposes, whether arising by Law or agreement
or otherwise, but excluding any right of offset which arises without agreement
in the ordinary course of business.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Letters of Credit, the LC Applications, any and all Hedging Contracts and
Intercreditor Agreements to which Borrower and any Lender are a party, and all
other agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).

“Loans” means the Revolving Loans as otherwise described in Section 2.1.

“Margin Stock” means margin stock, as such term is defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System.

“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, to (a) Borrower’s Consolidated financial
condition, (b) Borrower’s Consolidated business, assets, operations or
properties, considered as a whole, (c) Borrower’s ability to timely pay the
Obligations, or (d) the enforceability of the material terms of any Loan
Documents.

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be made under any Letter
of Credit and all other amounts due and owing to LC Issuer under any LC
Application for any Letter of Credit, to the extent the same have not been
repaid to LC Issuer (with the proceeds of Loans or otherwise).

“Maturity Date” means five (5) years from the date hereof.

“Maximum Drawing Amount” means at the time in question the sum of the maximum
amounts which LC Issuer might then or thereafter be called upon to advance under
all Letters of Credit which are then outstanding.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Casualty Proceeds” means (a) cash insurance proceeds (other than proceeds
of business interruption insurance) received by Borrower or any of its
Subsidiaries in connection with a loss, damage, destruction, or casualty of any
or all of the assets of Borrower or any of its Subsidiaries (the “Casualty
Assets”), minus (b) the amount of such cash insurance proceeds reinvested by the
Borrower or any of its Subsidiaries, so long as such reinvestment is (i)
consummated or irrevocably committed to be consummated within 365 days after the
receipt of such proceeds and (ii) to restore, repair, or replace the Casualty
Assets, or purchase other assets with substantially the same utility and in the
same line of business as the Casualty Assets

12


--------------------------------------------------------------------------------


“Net Leverage Ratio” means the ratio, determined as of the end of each of
Borrower’s Fiscal Quarters for the then most-recently ended four consecutive
Fiscal Quarters, of (a) its Consolidated Total Indebtedness on such day minus
cash and Cash Equivalents to (b) its Consolidated EBITDA for such period.

“Note(s)” means the Revolving Notes.

“Obligations” means all indebtedness, liabilities and obligations, whether
matured or unmatured, liquidated or unliquidated, primary or secondary, direct
or indirect, absolute, fixed or contingent, from time to time owing by any
Restricted Person to any Lender Party under or pursuant to any of the Loan
Documents, including all LC Obligations and any Lender Hedging Obligations. 
“Obligation” means any part of the Obligations.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) Synthetic Lease Obligations, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person (but, for the avoidance of doubt, excluding any operating
leases other than a Synthetic Lease).

“Percentage Share” means, with respect to any Lender (a) when used in Section
2.1, 2.2 or 2.5, in any Borrowing Notice or when no Loans are outstanding
hereunder, the percentage set forth opposite such Lender’s name on Schedule 3.1
hereto or in the most recent Assignment and Acceptance, if any, executed by such
Lender, as such amount may be adjusted, if at all, from time to time in
accordance with this Agreement, and (b) when used otherwise, the percentage
obtained by dividing (i) the sum of the unpaid principal balance of such
Lender’s Loans at the time in question plus the Matured LC Obligations which
such Lender has funded pursuant to Section 2.11(c) plus the portion of the
Maximum Drawing Amount which such Lender might be obligated to fund under
Section 2.11(c), by (ii) the sum of the aggregate unpaid principal balance of
all Loans at such time plus the aggregate amount of LC Obligations outstanding
at such time.

“Permitted Acquisition” means an Acquisition that is permitted by Section
7.7(c).

“Permitted Investments” means:

(a)           Cash Equivalents;

(b)           existing Investments described in the Disclosure Schedule;

(c)           extensions of credit by Restricted Persons to their customers for
buying goods and services in the ordinary course of business or to another
Restricted Person in the ordinary course of business;

(d)           extensions of credit among Restricted Persons which are
subordinated to the Obligations upon terms and conditions reasonably
satisfactory to the Agent;

(e)           Investments by Restricted Persons in the Equity of Subsidiaries of
the Borrower;

13


--------------------------------------------------------------------------------


(f)            Investments by Restricted Persons in the Equity of another Person
made in connection with a Permitted Acquisition;

(g)           repurchases by Restricted Persons of their Equity that are
permitted pursuant to Section 7.6; and

(h)           any Investment made as a result of the receipt of non-cash
consideration from a sale, transfer, lease, exchange, alienation, or disposition
of assets that is permitted pursuant to Section 7.5.

“Permitted Liens” means:

(a)           statutory Liens for taxes, assessments or other governmental
charges or levies which are not yet delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

(b)           landlords’, operators’, carriers’, warehousemen’s, repairmen’s,
mechanics’, materialmen’s, worker’s, suppliers or other like Liens, in each case
only to the extent arising in the ordinary course of business and only to the
extent securing obligations (i) which are not delinquent or which are being
contested in good faith by appropriate proceedings; and (ii) for which adequate
reserves have been maintained in accordance with GAAP;

(c)           zoning restrictions, easements, licenses, and minor defects and
irregularities in title to any real property, so long as such defects and
irregularities do not materially impair the value of such property or the use of
such property for the purposes for which such property is held;

(d)           pledges or deposits of cash or securities to secure (i) the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature (excluding appeal bonds) incurred in the ordinary
course of business; or (ii) obligations under worker’s compensation,
unemployment insurance, social security, or public Laws or similar legislation
(excluding Liens arising under ERISA).

(e)           Liens under the Security Documents;

(f)            with respect only to property subject to any particular Security
Document, Liens burdening such property which are expressly allowed by such
Security Document;

(g)           any Lien in favor of a surety that is subject to the provisions of
an Intercreditor Agreement;

(h)           deposits securing, or in lieu of, surety, appeal or customs bonds
in proceedings to which Borrower or any of its Subsidiaries is a party;

(i)            any attachment or judgment Lien not constituting an Event of
Default under Section 8.1;

14


--------------------------------------------------------------------------------


(j)            Liens existing on the date hereof and renewals and extensions
thereof, which Liens are set forth on Schedule 1.1(a);

(k)           Liens securing Indebtedness permitted by Section 7.1(c), provided
that such Liens attach only to the assets financed by such Indebtedness and any
proceeds thereof;

(l)            common law security interests of a surety in the actual proceeds
of a project subject to the underlying surety bond provided by such surety; and

(m)          inchoate Liens arising under ERISA to secure contingent Liabilities
of Borrower or any of its Subsidiaries.

“Person” means an individual, corporation, general partnership, limited
partnership, limited liability company, association, joint stock company, trust
or trustee thereof, estate or executor thereof, Tribunal, or any other legally
recognizable entity.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prior Agent” means Capital One, N.A., a national banking association formerly
known as Hibernia National Bank, in its capacity as agent under the Prior Credit
Documents.

“Prior Credit Agreement” means that certain Credit Agreement dated as of
June 30, 2005, as amended from time to time heretofore, among Borrower, the
Prior Agent, as agent and a lender thereunder, and the other financial
institutions party thereto, as lenders.

“Prior Credit Documents” means the Prior Credit Agreement, together with the
promissory notes made by Borrower thereunder and any and all other documents and
instruments executed in connection therewith.

“Prior Indebtedness” means all Indebtedness outstanding under the Prior Credit
Documents on the date hereof.

“Receivables” means all present and future rights of Borrower or any Subsidiary
of Borrower to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether now existing or
hereafter arising and wherever arising and whether or not earned by performance.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

“Required Lenders” means Lenders having aggregate Percentage Shares equal or
exceed sixty-six and two-thirds percent (66⅔%).

“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D).  Without limiting the effect of

15


--------------------------------------------------------------------------------


the foregoing, the Reserve Requirement shall reflect any other reserves required
to be maintained by such member banks with respect to (a) any category of
liabilities which includes deposits by reference to which the Adjusted
Eurodollar Rate is to be determined, or (b) any category of extensions of credit
or other assets which include Eurodollar Loans.

“Restricted Person” means any of Borrower, each Subsidiary of Borrower, and each
Guarantor.

“Revolving Facility Usage” means, at the time in question, without duplication,
the aggregate principal amount of outstanding Revolving Loans and LC Obligations
at such time.

“Revolving Lenders” means those Lenders having a Revolving Loan Commitment.

“Revolving Loan(s)” means, at any time, the aggregate amount of loans made to
Borrower pursuant to Article II hereof.

“Revolving Loan Commitment” means as to any Lender, the commitment of such
Lender to make its Percentage Share of Revolving Loans or incur its Percentage
Share of LC Obligations as set forth on Schedule 3.1 hereto or in the most
recent Assignment and Acceptance, if any, executed by such Lender, as such
amount may be adjusted, if at all, from time to time in accordance with this
Agreement.

“Revolving Notes” has the meaning ascribed to it in Section 2.1.

“S & P” means Standard & Poor’s Ratings Services (a division of The McGraw Hill
Companies), or its successor.

“Secured Obligations” means all Obligations.

“Security Documents” means the instruments listed on Schedule 4.1 and all other
security agreements, deeds of trust, mortgages, chattel mortgages, pledges,
financing statements, continuation statements, extension agreements and other
agreements or instruments now, heretofore, or hereafter delivered by any
Restricted Person to Agent in connection with this Agreement or any transaction
contemplated hereby to secure the payment of any part of the Obligations or the
performance of any Restricted Person’s other duties and obligations under the
Loan Documents.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the

16


--------------------------------------------------------------------------------


facts and circumstances existing at the time, represents the amount that can be
reasonably be expected to become an actual or matured liability.

“Subordinated Debt” means unsecured Indebtedness that is subordinated to the
Obligations in a manner and form reasonably satisfactory to Agent, as to the
right and time of payment and as to any and all other rights and remedies
thereunder.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled by or owned fifty percent or
more by such Person.

“Synthetic Lease Obligations” means an arrangement treated as an operating lease
for financial accounting purposes and a financing lease for tax purposes.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Section 4043(c)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(c) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) or 4043(b)(4) of ERISA, or (b) the withdrawal of any ERISA
Affiliate from an ERISA Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a
notice of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041(c) of ERISA, or (d) the
institution of proceedings to terminate any ERISA Plan by the Pension Benefit
Guaranty Corporation under Section 4042 of ERISA, or (e) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any ERISA Plan.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America or any state, province, commonwealth, nation,
territory, possession, county, parish, town, township, village or municipality,
whether now or hereafter constituted or existing.

“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Eurodollar Loans.

Section 1.2             Exhibits and Schedules; Additional Definitions.  All
Exhibits and Schedules attached to this Agreement are a part hereof for all
purposes.  Reference is hereby made to Schedule 4.1 for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.

Section 1.3             Amendment of Defined Instruments.  Unless the context
otherwise requires or unless otherwise provided herein the terms defined in this
Agreement which refer to a particular agreement, instrument or document also
refer to and include all renewals, extensions, modifications, amendments and
restatements of such agreement, instrument or document, provided that nothing
contained in this section shall be construed to authorize any such renewal,
extension, modification, amendment or restatement.

17


--------------------------------------------------------------------------------


Section 1.4             References and Titles.  All references in this Agreement
to Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise.  Exhibits
and Schedules to any Loan Document shall be deemed incorporated by reference in
such Loan Document.  References to any document, instrument, or agreement (a)
shall include all exhibits, schedules, and other attachments thereto, and (b)
shall include all documents, instruments, or agreements issued or executed in
replacement thereof.  Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions. 
The words “this Agreement”, “this instrument”, “herein”, “hereof”, “hereby”,
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The phrases
“this section” and “this subsection” and similar phrases refer only to the
sections or subsections hereof in which such phrases occur.  The word “or” is
not exclusive, and the word “including” (in its various forms) means “including
without limitation”.  Pronouns in masculine, feminine and neuter genders shall
be construed to include any other gender, and words in the singular form shall
be construed to include the plural and vice versa, unless the context otherwise
requires.  Accounting terms have the meanings assigned to them by GAAP, as
applied the accounting entity to which they refer.  References to “days” shall
mean calendar days, unless the term “Business Day” is used.  Unless otherwise
specified, references herein to any particular Person also refer to its
successors and permitted assigns.

Section 1.5             Calculations and Determinations.  All calculations under
the Loan Documents of interest chargeable with respect to Eurodollar Loans and
of fees shall be made on the basis of actual days elapsed (including the first
day but excluding the last) and a year of 360 days.  All other calculations of
interest made under the Loan Documents shall be made on the basis of actual days
elapsed (including the first day but excluding the last) and a year of 365 or
366 days, as appropriate.  Each determination by a Lender Party of amounts to be
paid under Article III or any other matters which are to be determined hereunder
by a Lender Party (such as any Eurodollar Rate, Adjusted Eurodollar Rate,
Business Day, Interest Period, or Reserve Requirement) shall, in the absence of
manifest error, be conclusive and binding.  Unless otherwise expressly provided
herein or unless Required Lenders otherwise consent all financial statements and
reports furnished to any Lender Party hereunder shall be prepared and all
financial computations and determinations pursuant hereto shall be made in
accordance with GAAP.

Section 1.6             Joint Preparation; Construction of Indemnities and
Releases.  This Agreement and the other Loan Documents have been reviewed and
negotiated by sophisticated parties with access to legal counsel and no rule of
construction shall apply hereto or thereto which would require or allow any Loan
Document to be construed against any party because of its role in drafting such
Loan Document.  All indemnification and release provisions of this Agreement
shall be construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

18


--------------------------------------------------------------------------------


ARTICLE II
THE LOANS AND LETTERS OF CREDIT

Section 2.1             Commitments to Lend; Notes.  Subject to the terms and
conditions hereof, each Revolving Lender agrees, severally and not jointly, to
make Revolving Loans to Borrower upon the request of Borrower from time to time
during the Commitment Period, provided that (a) subject to Sections 3.3, 3.4 and
3.6, Revolving Loans of the same Type made on the same day shall be made by
Revolving Lenders in accordance with their respective Percentage Shares and as
part of the same Borrowing; and (b) after giving effect to such Revolving Loans,
the Revolving Facility Usage does not exceed the Aggregate Commitment then in
effect.  The amount of all Revolving Loans in any Borrowing must be greater than
or equal to $100,000, or must equal the remaining availability under the
Aggregate Commitment.  The obligation of Borrower to repay to each Revolving
Lender the aggregate amount of all Revolving Loans made by such Revolving
Lender, together with interest accruing in connection therewith, shall be
evidenced by one or more promissory notes made by Borrower payable to the order
of such Revolving Lender in the principal amount of the Revolving Loan
Commitment of the applicable Revolving Lender, substantially in the form of
Exhibit 2.1 (each a “Revolving Note” and, collectively, the “Revolving Notes”). 
The amount of principal owing on any Revolving Note at any given time shall be
the aggregate amount of all Revolving Loans theretofore made by such Revolving
Lender minus all payments of principal theretofore received by such Revolving
Lender on such Revolving Note.  Interest on each Revolving Note shall accrue and
be due and payable as provided herein.  Each Revolving Note shall be due and
payable as provided herein, and shall be due and payable in full on the Maturity
Date.  Subject to the terms and conditions hereof, Borrower may borrow, repay,
and reborrow hereunder.

Section 2.2             Requests for Revolving Loans.  Borrower must give to
Agent written or electronic notice (or telephonic notice promptly confirmed in
writing) of any requested Borrowing of new Revolving Loans to be advanced by
Revolving Lenders.  Each such notice constitutes a “Borrowing Notice” hereunder
and must:


(A)           SPECIFY (I) THE AGGREGATE AMOUNT OF ANY SUCH BORROWING OF NEW BASE
RATE LOANS AND THE DATE ON WHICH SUCH BASE RATE LOANS ARE TO BE ADVANCED, OR
(II) THE AGGREGATE AMOUNT OF ANY SUCH BORROWING OF NEW EURODOLLAR LOANS, THE
DATE ON WHICH SUCH EURODOLLAR LOANS ARE TO BE ADVANCED (WHICH SHALL BE THE FIRST
DAY OF THE INTEREST PERIOD WHICH IS TO APPLY THERETO), AND THE LENGTH OF THE
APPLICABLE INTEREST PERIOD; AND


(B)           BE RECEIVED BY AGENT NOT LATER THAN 11:00 A.M., HOUSTON, TEXAS,
TIME, ON (I) THE DAY ON WHICH ANY SUCH BASE RATE LOANS ARE TO BE MADE, OR (II)
THE THIRD BUSINESS DAY PRECEDING THE DAY ON WHICH ANY SUCH EURODOLLAR LOANS ARE
TO BE MADE.

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit 2.2(b), duly completed. 
Each such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation.  Upon receipt of any such Borrowing
Notice, Agent shall give each Lender prompt notice of the terms thereof.  If all
conditions precedent to such new Revolving Loans have been met, each Revolving
Lender will on the date requested promptly remit to Agent at Agent’s office in
Houston, Texas

19


--------------------------------------------------------------------------------


the amount of such Revolving Lender’s new Revolving Loan in immediately
available funds, and upon receipt of such funds, unless to its actual knowledge
any conditions precedent to such Revolving Loans have been neither met nor
waived as provided herein, Agent shall promptly make such Revolving Loans
available to Borrower.  Unless Agent shall have received prompt notice from a
Revolving Lender that such Revolving Lender will not make available to Agent
such Revolving Lender’s new Revolving Loan, Agent may in its discretion assume
that such Revolving Lender has made such Revolving Loan available to Agent in
accordance with this section and Agent may if it chooses, in reliance upon such
assumption, make such Revolving Loan available to Borrower.  If and to the
extent such Revolving Lender shall not so make its new Revolving Loan available
to Agent, such Revolving Lender and Borrower severally agree to pay or repay to
Agent within three days after demand the amount of such Revolving Loan together
with interest thereon, for each day from the date such amount was made available
to Borrower until the date such amount is paid or repaid to Agent, with interest
at (i) the Federal Funds Rate, if such Revolving Lender is making such payment
and (ii) the interest rate applicable at the time to the other new Revolving
Loans made on such date, if Borrower is making such repayment.  If neither such
Revolving Lender nor Borrower pays or repays to Agent such amount within such
three-day period, Agent shall in addition to such amount be entitled to recover
from such Revolving Lender and from Borrower, on demand, interest thereon at the
Default Rate, calculated from the date such amount was made available to
Borrower.  The failure of any Revolving Lender to make any new Revolving Loan to
be made by it hereunder shall not relieve any other Revolving Lender of its
obligation hereunder, if any, to make its new Revolving Loan, but no Revolving
Lender shall be responsible for the failure of any other Revolving Lender to
make any new Revolving Loan to be made by such other Revolving Lender.

Section 2.3             Continuations and Conversions of Existing Loans. 
Borrower may make the following elections with respect to Loans already
outstanding: to convert Base Rate Loans to Eurodollar Loans, to convert
Eurodollar Loans to Base Rate Loans on the last day of the Interest Period
applicable thereto, and to continue Eurodollar Loans beyond the expiration of
such Interest Period by designating a new Interest Period to take effect at the
time of such expiration.  In making such elections, Borrower may combine
existing Loans made pursuant to separate Borrowings into one new Borrowing or
divide existing Loans made pursuant to one Borrowing into separate new
Borrowings, provided that Borrower may have no more than five Borrowings of
Eurodollar Loans outstanding at any time.  To make any such election, Borrower
must give to Agent written notice (or telephonic notice promptly confirmed in
writing) of any such Conversion or Continuation of existing Loans, with a
separate notice given for each new Borrowing.  Each such notice constitutes a
“Continuation/Conversion Notice” hereunder and must:


(A)           SPECIFY THE EXISTING LOANS WHICH ARE TO BE CONTINUED OR CONVERTED;


(B)           SPECIFY (I) THE AGGREGATE AMOUNT OF ANY BORROWING OF BASE RATE
LOANS INTO WHICH SUCH EXISTING LOANS ARE TO BE CONVERTED AND THE DATE ON WHICH
SUCH CONTINUATION OR CONVERSION IS TO OCCUR, OR (II) THE AGGREGATE AMOUNT OF ANY
BORROWING OF EURODOLLAR LOANS INTO WHICH SUCH EXISTING LOANS ARE TO BE CONTINUED
OR CONVERTED, THE DATE ON WHICH SUCH CONTINUATION OR CONVERSION IS TO OCCUR
(WHICH SHALL BE THE FIRST DAY OF THE INTEREST PERIOD WHICH IS TO APPLY TO SUCH
EURODOLLAR LOANS), AND THE LENGTH OF THE APPLICABLE INTEREST PERIOD; AND

20


--------------------------------------------------------------------------------



(C)           BE RECEIVED BY AGENT NOT LATER THAN 11:00 A.M., HOUSTON, TEXAS
TIME, ON (I) THE DAY ON WHICH ANY SUCH CONVERSION TO BASE RATE LOANS IS TO
OCCUR, OR (II) THE THIRD BUSINESS DAY PRECEDING THE DAY ON WHICH ANY SUCH
CONTINUATION OR CONVERSION TO EURODOLLAR LOANS IS TO OCCUR.

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit 2.3(c), duly
completed.  Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation.  Upon receipt of any such
Continuation/Conversion Notice, Agent shall give each Lender prompt notice of
the terms thereof.  Each Continuation/Conversion Notice shall be irrevocable and
binding on Borrower.  During the continuance of any Default, Borrower may not
make any election to convert existing Loans into Eurodollar Loans or continue
existing Loans as Eurodollar Loans.  If (due to the existence of a Default or
for any other reason) Borrower fails to timely and properly give any
Continuation/Conversion Notice with respect to a Borrowing of existing
Eurodollar Loans at least three days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans shall automatically be converted into
Base Rate Loans at the end of such Interest Period.  No new funds shall be
repaid by Borrower or advanced by any Lender in connection with any Continuation
or Conversion of existing Loans pursuant to this section, and no such
Continuation or Conversion shall be deemed to be a new advance of funds for any
purpose; such Continuations and Conversions merely constitute a change in the
interest rate applicable to already outstanding Loans.

Section 2.4             Use of Proceeds.  Borrower shall use the Loans to (i)
refinance Prior Indebtedness under the Prior Credit Documents; (ii) refinance
Matured LC Obligations; and (iii) provide working capital for its operations and
for other general business purposes.  Borrower shall use all Letters of Credit
for its general corporate purposes.  In no event shall the funds from any Loan
or any Letter of Credit be used directly or indirectly by any Person for
personal, family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
Margin Stock or to extend credit to others directly or indirectly for the
purpose of purchasing or carrying any such Margin Stock.  Borrower represents
and warrants that Borrower is not engaged principally, or as one of Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying such Margin Stock.

Section 2.5             Interest Rates and Fees; Payment Dates.  (a)  Interest. 
Subject to subsection (b) below, (i) each Base Rate Loan shall bear interest on
each day it is outstanding at the Adjusted Base Rate in effect on such day, and
(ii) each Eurodollar Loan shall bear interest on each day during the related
Interest Period at the related Adjusted Eurodollar Rate in effect on such day,
and (iii) if an Event of Default has occurred and is continuing, all Loans shall
bear interest on each day outstanding at the applicable Default Rate.  Past due
payments of principal and interest shall bear interest at the rates and in the
manner set forth in the Notes.  Notwithstanding the forgoing, Borrower may
request from time to time that Borrower and the Lender enter into a Hedging
Contract providing for interest rate protection (1) for a term expiring no
earlier than one year after the Closing Date; and (2) with other terms and
conditions reasonably satisfactory to Agent.

21


--------------------------------------------------------------------------------



(B)           DEFAULT RATE.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING UNDER SECTION 8.1(A), (B), (K)(I), (K)(II), AND (K)(III) ALL
OUTSTANDING LOANS SHALL BEAR INTEREST AT THE APPLICABLE DEFAULT RATE.  IN
ADDITION, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (OTHER
THAN UNDER SECTION 8.1(A), (B), (K)(I), (K)(II) OR (K)(III)), REQUIRED LENDERS
MAY, BY NOTICE TO BORROWER, ELECT TO HAVE THE OUTSTANDING LOANS BEAR INTEREST AT
THE APPLICABLE DEFAULT RATE, WHEREUPON SUCH LOANS SHALL BEAR INTEREST AT THE
APPLICABLE DEFAULT RATE UNTIL THE EARLIER OF (I) THE FIRST DATE THEREAFTER UPON
WHICH THERE SHALL BE NO EVENT OF DEFAULT CONTINUING AND (II) THE DATE UPON WHICH
REQUIRED LENDERS SHALL HAVE RESCINDED SUCH NOTICE.


(C)           COMMITMENT FEES.  IN CONSIDERATION OF EACH REVOLVING LOAN
COMMITMENT OF EACH REVOLVING LENDER TO MAKE REVOLVING LOANS, BORROWER WILL PAY
TO AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A FEE (THE “COMMITMENT FEE”)
DETERMINED ON A DAILY BASIS BY MULTIPLYING THE APPLICABLE COMMITMENT FEE RATE BY
THE PERCENTAGE SHARE OF SUCH REVOLVING LENDER OF THE UNUSED PORTION OF THE
REVOLVING LOAN COMMITMENT ON EACH DAY DURING THE COMMITMENT PERIOD, DETERMINED
FOR EACH SUCH DAY BY DEDUCTING FROM THE AMOUNT OF THE REVOLVING LOAN COMMITMENT
AT THE END OF SUCH DAY THE REVOLVING FACILITY USAGE.  THIS COMMITMENT FEE SHALL
BE DUE AND PAYABLE IN ARREARS ON THE FIRST DAY OF EACH FISCAL QUARTER AND AT THE
END OF THE COMMITMENT PERIOD.


(D)           UPFRONT FEES.  IN CONSIDERATION OF THE LENDERS’ COMMITMENT TO MAKE
LOANS, BORROWER WILL PAY TO AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS AN
UPFRONT FEE IN THE AGGREGATE AMOUNT OF $150,000, DUE AND PAYABLE ON THE DATE
HEREOF.


(E)           ADDITIONAL FEES.  IN ADDITION TO ALL OTHER AMOUNTS DUE TO AGENT
UNDER THE LOAN DOCUMENTS, BORROWER WILL PAY FEES TO THE LEAD ARRANGER AS
DESCRIBED IN A LETTER AGREEMENT OF EVEN DATE HEREWITH BETWEEN LEAD ARRANGER AND
BORROWER.


(F)            PAYMENT DATES.  ON EACH INTEREST PAYMENT DATE RELATING TO BASE
RATE LOANS, BORROWER SHALL PAY TO THE LENDERS ALL UNPAID INTEREST WHICH HAS
ACCRUED ON THE BASE RATE LOANS TO BUT NOT INCLUDING SUCH INTEREST PAYMENT DATE. 
ON EACH INTEREST PAYMENT DATE RELATING TO A EURODOLLAR LOAN, BORROWER SHALL PAY
TO LENDERS ALL UNPAID INTEREST WHICH HAS ACCRUED ON SUCH EURODOLLAR LOAN TO BUT
NOT INCLUDING SUCH INTEREST PAYMENT DATE.

Section 2.6             Optional Prepayments and Voluntary Reduction of
Commitment..  Borrower may, without penalty, (a) upon notice to Agent to be
received no later than 11:00 a.m., Houston, Texas time, with respect to any Base
Rate Loan and (b) upon three Business Days’ notice to each Lender with respect
to any Eurodollar Loan, from time to time and without premium or penalty prepay
the Loans, in whole or in part, provided (i) that the aggregate amounts of all
partial prepayments of principal on the Notes equals $100,000 or any higher
integral multiple of $100,000; and (ii) that if Borrower prepays any Eurodollar
Loan on any day other than the last day of the Interest Period applicable
thereto, it shall pay to Lenders any amounts due under Section 3.5. Each
prepayment of principal of any Eurodollar Loan under this section shall be
accompanied by all interest then accrued and unpaid on the principal so
prepaid.  Any principal or interest prepaid pursuant to this section shall be in
addition to, and not in lieu of, all payments otherwise required to be paid
under the Loan Documents at the time of such prepayment.

22


--------------------------------------------------------------------------------


Section 2.7             Mandatory Prepayments.  (a)  If at any time the
Revolving Facility Usage exceeds the Revolving Loan Commitment (whether due to a
reduction in the Revolving Loan Commitment in accordance with this Agreement, or
otherwise), Borrower shall immediately upon demand prepay the principal of the
Loans (and after the Loans are repaid in full, provide LC Collateral in
accordance with Section 2.14(b)) in an amount at least equal to such excess.


(B)           INTENTIONALLY LEFT BLANK.


(C)           NO LATER THAN THE 366TH DAY AFTER THE RECEIPT OF ANY NET CASUALTY
PROCEEDS AGGREGATING IN EXCESS OF $2,000,000 FOR ANY SINGLE TRANSACTION OR
RELATED SERIES OF TRANSACTIONS, BORROWER SHALL APPLY SUCH NET CASUALTY PROCEEDS
TO REPAY THE REVOLVING LOANS, AND THE REVOLVING LOAN COMMITMENT SHALL BE
PERMANENTLY REDUCED IN AN AGGREGATE AMOUNT EQUAL TO SUCH NET CASUALTY PROCEEDS.


(D)           EACH PREPAYMENT OF PRINCIPAL UNDER THIS SECTION SHALL BE
ACCOMPANIED BY ALL INTEREST THEN ACCRUED AND UNPAID ON THE PRINCIPAL SO
PREPAID.  ANY PRINCIPAL OR INTEREST PREPAID PURSUANT TO THIS SECTION SHALL BE IN
ADDITION TO, AND NOT IN LIEU OF, ALL PAYMENTS OTHERWISE REQUIRED TO BE PAID
UNDER THE LOAN DOCUMENTS AT THE TIME OF SUCH PREPAYMENT.

Section 2.8             Intentionally Left Blank.

Section 2.9             Letters of Credit.  Subject to the terms and conditions
hereof, Borrower may during the Commitment Period request LC Issuer to, and LC
Issuer shall, issue one or more Letters of Credit, provided that, after taking
such Letter of Credit into account:


(A)           THE REVOLVING FACILITY USAGE DOES NOT EXCEED THE AGGREGATE
COMMITMENT (WHETHER DUE TO A REDUCTION IN THE AGGREGATE COMMITMENT IN ACCORDANCE
WITH THIS AGREEMENT, OR OTHERWISE) AT SUCH TIME; AND


(B)           THE EXPIRATION DATE OF SUCH LETTER OF CREDIT IS PRIOR TO THE END
OF THE COMMITMENT PERIOD.

All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

Section 2.10           Requesting Letters of Credit.  Borrower must make written
application for any Letter of Credit at least two (2) Business Days (or such
shorter period as LC Issuer may in its discretion from time to time agree)
before the date on which Borrower desires for LC Issuer to issue such Letter of
Credit.  By making any such written application Borrower shall be deemed to have
represented and warranted that the LC Conditions described in Section 2.11 will
be met as of the date of issuance of such Letter of Credit.  Each such written
application for a Letter of Credit must be made in writing in the form and
substance of Exhibit 2.10, the terms and provisions of which are hereby
incorporated herein by reference (or in such other form as may mutually be
agreed upon by LC Issuer and Borrower).  Two (2) Business Days after the LC
Conditions for a Letter of Credit have been met (or if LC Issuer otherwise
desires to issue such Letter of Credit), LC Issuer will issue such Letter of
Credit at LC Issuer’s office in Houston, Texas.  If any provisions of any LC
Application conflict with any provisions of this Agreement, the provisions of
this Agreement shall govern and control.  Borrower shall promptly examine a

23


--------------------------------------------------------------------------------


copy of each Letter of Credit and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with Borrower’s instructions or
other irregularity, Borrower will promptly notify LC Issuer.

Section 2.11           Reimbursement and Participations.  (a)  Reimbursement by
Borrower.  Each Matured LC Obligation shall constitute a Revolving Loan by LC
Issuer to Borrower.  Borrower promises to pay to LC Issuer, or to LC Issuer’s
order, on the Business Day immediately following the day on which a demand is
made, the full amount of each Matured LC Obligation, together with interest
thereon at the Default Rate applicable to Base Rate Loans.  The obligation of
Borrower to reimburse LC Issuer for each Matured LC Obligation shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (including any LC Application) under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit or any other agreement or instrument
relating thereto; (ii) the existence of any claim, counterclaim, set-off,
defense or other right that Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by LC Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.  Without
limiting the generality of the foregoing, it is expressly agreed that the
absolute and unconditional nature of Borrower’s obligations under this section
to reimburse LC Issuer for each drawing under a Letter of Credit will not be
excused by the gross negligence or willful misconduct of LC Issuer.  However,
the foregoing shall not be construed to excuse LC Issuer from liability to
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable Law) suffered by Borrower that are caused by LC Issuer’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.


(B)           LETTER OF CREDIT ADVANCES.  IF THE BENEFICIARY OF ANY LETTER OF
CREDIT MAKES A DRAFT OR OTHER DEMAND FOR PAYMENT THEREUNDER THEN BORROWER MAY,
DURING THE INTERVAL BETWEEN THE MAKING THEREOF AND THE HONORING THEREOF BY LC
ISSUER, REQUEST LENDERS TO MAKE LOANS TO BORROWER IN THE AMOUNT OF SUCH DRAFT OR
DEMAND, WHICH LOANS SHALL BE MADE CONCURRENTLY WITH LC ISSUER’S PAYMENT OF SUCH
DRAFT OR DEMAND AND SHALL BE IMMEDIATELY USED BY LC ISSUER TO REPAY THE AMOUNT
OF THE RESULTING MATURED LC OBLIGATION.  SUCH A REQUEST BY BORROWER SHALL BE
MADE IN COMPLIANCE WITH ALL OF THE PROVISIONS HEREOF, PROVIDED THAT FOR THE
PURPOSES OF THE FIRST SENTENCE OF SECTION 2.1(B), THE AMOUNT OF SUCH LOANS SHALL
BE CONSIDERED, BUT THE AMOUNT OF THE MATURED LC OBLIGATION TO BE CONCURRENTLY
PAID BY SUCH LOANS SHALL NOT BE CONSIDERED.


(C)           PARTICIPATION BY LENDERS.  LC ISSUER IRREVOCABLY AGREES TO GRANT
AND HEREBY GRANTS TO EACH LENDER, AND TO INDUCE LC ISSUER TO ISSUE LETTERS OF
CREDIT HEREUNDER EACH LENDER

24


--------------------------------------------------------------------------------


irrevocably agrees to accept and purchase and hereby accepts and purchases from
LC Issuer, on the terms and conditions hereinafter stated and for such Lender’s
own account and risk, an undivided interest equal to such Lender’s Percentage
Share of LC Issuer’s obligations and rights under each Letter of Credit issued
hereunder and the amount of each Matured LC Obligation paid by LC Issuer
thereunder.  Each Lender unconditionally and irrevocably agrees with LC Issuer
that, if a Matured LC Obligation is paid under any Letter of Credit for which LC
Issuer is not reimbursed in full by Borrower in accordance with the terms of
this Agreement and the related LC Application (including any reimbursement by
means of concurrent Loans or by the application of LC Collateral), such Lender
shall (in all circumstances and without set-off or counterclaim) pay to LC
Issuer on demand, in immediately available funds at LC Issuer’s address for
notices hereunder, such Lender’s Percentage Share of such Matured LC Obligation
(or any portion thereof which has not been reimbursed by Borrower).  Each
Lender’s obligation to pay LC Issuer pursuant to the terms of this subsection is
irrevocable and unconditional.  If any amount required to be paid by any Lender
to LC Issuer pursuant to this subsection is paid by such Lender to LC Issuer
within three Business Days after the date such payment is due, LC Issuer shall
in addition to such amount be entitled to recover from such Lender, on demand,
interest thereon calculated from such due date at the Federal Funds Rate.  If
any amount required to be paid by any Lender to LC Issuer pursuant to this
subsection is not paid by such Lender to LC Issuer within three Business Days
after the date such payment is due, LC Issuer shall in addition to such amount
be entitled to recover from such Lender, on demand, interest thereon calculated
from such due date at the Default Rate.


(D)           DISTRIBUTIONS TO PARTICIPANTS.  WHENEVER LC ISSUER HAS IN
ACCORDANCE WITH THIS SECTION RECEIVED FROM ANY LENDER PAYMENT OF SUCH LENDER’S
PERCENTAGE SHARE OF ANY MATURED LC OBLIGATION, IF LC ISSUER THEREAFTER RECEIVES
ANY PAYMENT OF SUCH MATURED LC OBLIGATION OR ANY PAYMENT OF INTEREST THEREON
(WHETHER DIRECTLY FROM BORROWER OR BY APPLICATION OF LC COLLATERAL OR OTHERWISE,
AND EXCLUDING ONLY INTEREST FOR ANY PERIOD PRIOR TO LC ISSUER’S DEMAND THAT SUCH
LENDER MAKE SUCH PAYMENT OF ITS PERCENTAGE SHARE), LC ISSUER WILL DISTRIBUTE TO
SUCH LENDER ITS PERCENTAGE SHARE OF THE AMOUNTS SO RECEIVED BY LC ISSUER;
PROVIDED, HOWEVER, THAT IF ANY SUCH PAYMENT RECEIVED BY LC ISSUER MUST
THEREAFTER BE RETURNED BY LC ISSUER, SUCH LENDER SHALL RETURN TO LC ISSUER THE
PORTION THEREOF WHICH LC ISSUER HAS PREVIOUSLY DISTRIBUTED TO IT.


(E)           CALCULATIONS.  A WRITTEN ADVICE SETTING FORTH IN REASONABLE DETAIL
THE AMOUNTS OWING UNDER THIS SECTION, SUBMITTED BY LC ISSUER TO BORROWER OR ANY
LENDER FROM TIME TO TIME, SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR, AS TO THE
AMOUNTS THEREOF.

Section 2.12           Letter of Credit Fees.  In consideration of LC Issuer’s
issuance of any Letter of Credit, Borrower agrees to pay (a) to Agent, for the
account of all Lenders in accordance with their respective Percentage Shares, a
per annum letter of credit issuance fee at a rate equal to 75% of the Eurodollar
Margin in effect for Revolving Loans, and (b) to such LC Issuer for its own
account, a letter of credit fronting fee at a rate equal to 0.125% per annum. 
The letter of credit fee and the letter of credit fronting fee will be
calculated on the undrawn face amount of each Letter of Credit outstanding on
each day at the above-applicable rates and will be due and payable in arrears on
the first day of each Fiscal Quarter and at the end of the Commitment Period.

25


--------------------------------------------------------------------------------


Section 2.13           No Duty to Inquire.  (a) Drafts and Demands.  LC Issuer
is authorized and instructed to accept and pay drafts and demands for payment
under any Letter of Credit without requiring, and without responsibility for,
any determination as to the existence of any event giving rise to said draft,
either at the time of acceptance or payment or thereafter.  LC Issuer is under
no duty to determine the proper identity of anyone presenting such a draft or
making such a demand (whether by tested telex or otherwise) as the officer,
representative or Agent of any beneficiary under any Letter of Credit, and
payment by LC Issuer to any such beneficiary when requested by any such
purported officer, representative or Agent is hereby authorized and approved. 
Borrower releases each Lender Party from, and agrees to hold each Lender Party
harmless and indemnified against, any liability or claim in connection with or
arising out of the subject matter of this section, which indemnity shall apply
whether or not any such liability or claim is in any way or to any extent
caused, in whole or in part, by any negligent act or omission of any kind by any
Lender Party, provided only that no Lender Party shall be entitled to
indemnification for that portion, if any, of any liability or claim which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.


(B)           EXTENSION OF MATURITY.  IF THE MATURITY OF ANY LETTER OF CREDIT IS
EXTENDED BY ITS TERMS OR BY LAW OR GOVERNMENTAL ACTION, IF ANY EXTENSION OF THE
MATURITY OR TIME FOR PRESENTATION OF DRAFTS OR ANY OTHER MODIFICATION OF THE
TERMS OF ANY LETTER OF CREDIT IS MADE AT THE REQUEST OF ANY RESTRICTED PERSON,
OR IF THE AMOUNT OF ANY LETTER OF CREDIT IS INCREASED AT THE REQUEST OF ANY
RESTRICTED PERSON, THIS AGREEMENT SHALL BE BINDING UPON ALL RESTRICTED PERSONS
WITH RESPECT TO SUCH LETTER OF CREDIT AS SO EXTENDED, INCREASED OR OTHERWISE
MODIFIED, WITH RESPECT TO DRAFTS AND PROPERTY COVERED THEREBY, AND WITH RESPECT
TO ANY ACTION TAKEN BY LC ISSUER, LC ISSUER’S CORRESPONDENTS, OR ANY LENDER
PARTY IN ACCORDANCE WITH SUCH EXTENSION, INCREASE OR OTHER MODIFICATION.


(C)           TRANSFEREES OF LETTERS OF CREDIT.  IF ANY LETTER OF CREDIT
PROVIDES THAT IT IS TRANSFERABLE, LC ISSUER SHALL HAVE NO DUTY TO DETERMINE THE
PROPER IDENTITY OF ANYONE APPEARING AS TRANSFEREE OF SUCH LETTER OF CREDIT, NOR
SHALL LC ISSUER BE CHARGED WITH RESPONSIBILITY OF ANY NATURE OR CHARACTER FOR
THE VALIDITY OR CORRECTNESS OF ANY TRANSFER OR SUCCESSIVE TRANSFERS, AND PAYMENT
BY LC ISSUER TO ANY PURPORTED TRANSFEREE OR TRANSFEREES AS DETERMINED BY LC
ISSUER IS HEREBY AUTHORIZED AND APPROVED, AND BORROWER RELEASES EACH LENDER
PARTY FROM, AND AGREES TO HOLD EACH LENDER PARTY HARMLESS AND INDEMNIFIED
AGAINST, ANY LIABILITY OR CLAIM IN CONNECTION WITH OR ARISING OUT OF THE
FOREGOING, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR
CLAIM IS IN ANY WAY OR TO ANY EXTENT CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY, PROVIDED ONLY THAT NO
LENDER PARTY SHALL BE ENTITLED TO INDEMNIFICATION FOR THAT PORTION, IF ANY, OF
ANY LIABILITY OR CLAIM WHICH IS PROXIMATELY CAUSED BY ITS OWN INDIVIDUAL GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED IN A FINAL JUDGMENT.

Section 2.14           LC Collateral.  (a) Intentionally Left Blank.


(B)           ACCELERATION OF LC OBLIGATIONS.  IF THE OBLIGATIONS OR ANY PART
THEREOF BECOME IMMEDIATELY DUE AND PAYABLE PURSUANT TO SECTION 8.1 THEN, UNLESS
REQUIRED LENDERS OTHERWISE SPECIFICALLY ELECT TO THE CONTRARY (WHICH ELECTION
MAY THEREAFTER BE RETRACTED BY REQUIRED LENDERS AT ANY TIME), ALL LC OBLIGATIONS
SHALL BE DEEMED TO BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT REGARD TO WHETHER
OR NOT ACTUAL DRAWINGS OR PAYMENTS ON THE LETTERS OF CREDIT HAVE OCCURRED, AND
BORROWER SHALL BE OBLIGATED TO PAY TO LC ISSUER IMMEDIATELY AN AMOUNT EQUAL TO

26


--------------------------------------------------------------------------------


the aggregate LC Obligations which are then outstanding, which amount shall be
held by LC Issuer as security for LC Obligations (the “LC Collateral”) and the
other Obligations, and such LC Collateral may be applied from time to time to
any Matured LC Obligations or any other Obligations which are due and payable.


(C)           INVESTMENT OF LC COLLATERAL.  PENDING APPLICATION THEREOF, ALL LC
COLLATERAL SHALL BE INVESTED BY THE AGENT IN SUCH INVESTMENTS AS THE AGENT MAY
CHOOSE IN ITS SOLE DISCRETION.  ALL INTEREST ON (AND OTHER PROCEEDS OF) SUCH
INVESTMENTS SHALL BE REINVESTED OR APPLIED TO MATURED LC OBLIGATIONS OR OTHER
OBLIGATIONS WHICH ARE DUE AND PAYABLE.  WHEN ALL OBLIGATIONS HAVE BEEN SATISFIED
IN FULL, INCLUDING ALL LC OBLIGATIONS, ALL LETTERS OF CREDIT HAVE EXPIRED OR
BEEN TERMINATED, AND ALL OF BORROWER’S REIMBURSEMENT OBLIGATIONS IN CONNECTION
THEREWITH HAVE BEEN SATISFIED IN FULL OR WHEN THE CONDITION PURSUANT TO WHICH
THE LC COLLATERAL WAS REQUIRED NO LONGER EXISTS, THE AGENT SHALL RELEASE ANY
REMAINING LC COLLATERAL.  BORROWER HEREBY ASSIGNS AND GRANTS TO THE AGENT A
CONTINUING SECURITY INTEREST IN ALL LC COLLATERAL PAID BY IT TO THE AGENT, ALL
INVESTMENTS PURCHASED WITH SUCH LC COLLATERAL, AND ALL PROCEEDS THEREOF TO
SECURE ITS MATURED LC OBLIGATIONS AND ITS OBLIGATIONS UNDER THIS AGREEMENT, EACH
NOTE, AND THE OTHER LOAN DOCUMENTS, AND BORROWER AGREES THAT SUCH LC COLLATERAL,
INVESTMENTS AND PROCEEDS SHALL BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF
THE SECURITY DOCUMENTS.  BORROWER FURTHER AGREES THAT THE AGENT SHALL HAVE ALL
OF THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE STATE OF TEXAS WITH RESPECT TO SUCH SECURITY INTEREST AND THAT
AN EVENT OF DEFAULT UNDER THIS AGREEMENT SHALL CONSTITUTE A DEFAULT FOR PURPOSES
OF SUCH SECURITY INTEREST.


(D)           PAYMENT OF LC COLLATERAL.  WHEN BORROWER IS REQUIRED TO PROVIDE LC
COLLATERAL FOR ANY REASON AND FAILS TO DO SO ON THE DAY WHEN REQUIRED,  THE
AGENT OR LC ISSUER  MAY WITHOUT NOTICE TO BORROWER OR ANY OTHER RESTRICTED
PERSON PROVIDE SUCH LC COLLATERAL (WHETHER BY APPLICATION OF PROCEEDS OF OTHER
COLLATERAL, BY TRANSFERS FROM OTHER ACCOUNTS MAINTAINED WITH THE AGENT OR LC
ISSUER, OR OTHERWISE) USING ANY AVAILABLE FUNDS OF BORROWER OR ANY OTHER PERSON
ALSO LIABLE TO MAKE SUCH PAYMENTS.  ANY SUCH AMOUNTS WHICH ARE REQUIRED TO BE
PROVIDED AS LC COLLATERAL AND WHICH ARE NOT PROVIDED ON THE DATE REQUIRED SHALL,
FOR PURPOSES OF EACH SECURITY DOCUMENT, BE CONSIDERED PAST DUE OBLIGATIONS OWING
HEREUNDER, AND LC ISSUER IS HEREBY AUTHORIZED TO EXERCISE ITS RESPECTIVE RIGHTS
UNDER EACH SECURITY DOCUMENT TO OBTAIN SUCH AMOUNTS.

Section 2.15           Existing Letters of Credit.  On the effective date of
this Agreement, without further action by any party hereto, (x) the applicable
LC Issuer for each Existing Letter of Credit shall be deemed to have granted to
each Lender, and each Lender shall be deemed to have acquired from the LC
Issuer, a participation in each of the Existing Letters of Credit equal to such
Lender’s Percentage Share of (A) the aggregate amount available to be drawn
under such Existing Letters of Credit and (B) the aggregate amount of any
outstanding reimbursement obligations in respect thereof.  With respect to each
of the Existing Letters of Credit (i) if the applicable LC Issuer has heretofore
sold a participation therein to a Lender, the applicable LC Issuer and such
Lender agree that such participation shall be automatically canceled on the
effective date of this Agreement and (ii) if the applicable LC Issuer has
heretofore sold a participation therein to any bank or financial institution
that is not a Lender, then the applicable LC Issuer shall procure the
termination of such participation on or prior to the effective date of this
Agreement.  On and after the effective date of this Agreement, each of the
Existing Letters

27


--------------------------------------------------------------------------------


of Credit shall be a Letter of Credit issued hereunder.  Further, with respect
to that certain Existing Letter of Credit issued by Prior Agent on January 14,
2004 in the amount of $20,287,414.00 for the benefit of American Zurich
Insurance Co., Borrower shall use commercially reasonable efforts to replace
such Existing Letter of Credit with a Letter of Credit issued by Wachovia Bank,
N.A., as LC Issuer, on or before the expiration of sixty (60) days immediately
following the effective date of this Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

28


--------------------------------------------------------------------------------


ARTICLE III
PAYMENTS TO LENDERS

Section 3.1             General Procedures.  Borrower will make each payment
which it owes under the Loan Documents to Agent for the account of the Lender
Party to whom such payment is owed, in lawful money of the United States of
America, without set-off, deduction or counterclaim, and in immediately
available funds.  Each such payment must be received by Agent not later than
11:00 a.m., Houston, Texas time, on the date such payment becomes due and
payable.  Any payment received by Agent after such time will be deemed to have
been made on the next following Business Day.  Should any such payment become
due and payable on a day other than a Business Day, the maturity of such payment
shall be extended to the next succeeding Business Day, and, in the case of a
payment of principal or past due interest, interest shall accrue and be payable
thereon for the period of such extension as provided in the Loan Document under
which such payment is due.  Each payment under a Loan Document shall be due and
payable at the place set forth for Agent on Schedule 3.1 hereto. When Agent
collects or receives money on account of the Obligations, Agent shall distribute
all money so collected or received, and each Lender Party shall apply all such
money so distributed, as follows (except as otherwise provided in Section 8.3):


(A)           FIRST, FOR THE PAYMENT OF ALL OBLIGATIONS WHICH ARE THEN DUE (AND
IF SUCH MONEY IS INSUFFICIENT TO PAY ALL SUCH OBLIGATIONS, FIRST TO ANY
REIMBURSEMENTS DUE AGENT UNDER SECTION 6.9 OR 10.4 AND THEN TO THE PARTIAL
PAYMENT OF ALL OTHER OBLIGATIONS THEN DUE IN PROPORTION TO THE AMOUNTS THEREOF,
OR AS LENDER PARTIES SHALL OTHERWISE AGREE);


(B)           THEN FOR THE PREPAYMENT OF AMOUNTS OWING UNDER THE LOAN DOCUMENTS
(OTHER THAN PRINCIPAL OF THE LOANS) IF SO SPECIFIED BY BORROWER;


(C)           THEN FOR THE PREPAYMENT OF PRINCIPAL OF THE LOANS, TOGETHER WITH
ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL SO PREPAID; AND


(D)           LAST, FOR THE PAYMENT OR PREPAYMENT OF ANY OTHER OBLIGATIONS.

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Sections
2.6 and 2.7.  All distributions of amounts described in any of subsections (b),
(c) or (d) above shall be made by Agent pro rata to each Lender Party then owed
Obligations described in such subsection in proportion to all amounts owed to
all Lender Parties which are described in such subsection; provided that if any
Lender then owes payments to LC Issuer for the purchase of a participation under
Section 2.13(c) or to Agent under Section 9.9, any amounts otherwise
distributable under this section to such Lender shall be deemed to belong to LC
Issuer, or Agent, respectively, to the extent of such unpaid payments, and Agent
shall apply such amounts to make such unpaid payments rather than distribute
such amounts to such Lender.

Section 3.2             Capital Reimbursement.  If either (a) the introduction
or implementation after the date hereof of or the compliance with or any change
after the date hereof in or in the interpretation of any Law regarding capital
adequacy, or (b) the introduction or implementation

29


--------------------------------------------------------------------------------


after the date hereof of or the compliance with any request, directive or
guideline issued after the date hereof from any central bank or other
governmental authority (whether or not having the force of Law) regarding
capital requirements has or would have the effect of reducing the rate of return
on any Lender Party’s capital, or on the capital of any corporation controlling
such Lender Party, as a consequence of the Loans made, or Letters of Credit
issued, by such Lender Party, to a level below that which such Lender Party or
such corporation could have achieved but for such change (taking into
consideration such Lender Party’s policies and the policies of any such
corporation with respect to capital adequacy), then from time to time Borrower
will pay to Agent for the benefit of such Lender Party, within five (5) Business
Days of demand therefore by such Lender Party, such additional amount or amounts
which such Lender Party shall determine to be appropriate to compensate such
Lender Party for such reduction.

Section 3.3             Increased Cost of Eurodollar Loans or Letters of
Credit.  (a) If any change after the date hereof in any applicable Law (whether
now in effect or hereinafter enacted or promulgated, including Regulation D) or
any interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof (whether or not having
the force of Law):

(I)            SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO ANY LENDER
PARTY OF ANY PRINCIPAL, INTEREST, OR OTHER AMOUNTS ATTRIBUTABLE TO ANY
EURODOLLAR LOAN OR LETTER OF CREDIT OR OTHERWISE DUE UNDER THIS AGREEMENT IN
RESPECT OF ANY EURODOLLAR LOAN OR LETTER OF CREDIT (OTHER THAN REIMBURSABLE
TAXES GOVERNED BY SECTION 3.6 AND TAXES IMPOSED ON OR MEASURED BY ITS OVERALL
NET INCOME, AND FRANCHISE TAXES IMPOSED ON IT (IN LIEU OF NET INCOME TAXES), BY
THE JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) UNDER THE LAWS OF WHICH
IT IS ORGANIZED OR OTHERWISE RESIDES FOR TAX PURPOSES OR MAINTAINS ANY
APPLICABLE LENDING OFFICE); OR

(II)           SHALL CHANGE, IMPOSE, MODIFY, APPLY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENTS IN RESPECT OF ANY EURODOLLAR
LOAN MADE BY ANY LENDER PARTY OR ANY LETTER OF CREDIT (EXCLUDING ANY RESERVE
REQUIREMENT INCLUDED IN THE COMPUTATION OF THE ADJUSTED EURODOLLAR RATE) OR
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
SUCH LENDER PARTY; OR

(III)          SHALL IMPOSE ON ANY LENDER PARTY OR THE INTERBANK EUROCURRENCY
DEPOSIT MARKET ANY CONDITION AFFECTING ANY EURODOLLAR LOAN OR LETTER OF CREDIT,

the result of which is to increase the cost to any Lender Party of agreeing to
make or making, funding or maintaining Eurodollar Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing,
then such Lender Party shall promptly notify Agent and Borrower in writing of
the happening of such event and of the amount required to compensate such Lender
Party for such additional costs or reduced return (on an after-tax basis, taking
into account any taxes on and deductions, credits or other tax benefits in
respect of such compensation), whereupon (i) Borrower shall pay such amount to
Agent for the account of such Lender Party and (ii) Borrower may elect, by
giving to Agent and such Lender Party not less than three Business Days’ notice,
to convert all (but not less than all) of any such Eurodollar Loans of such
Lender Party into Base Rate Loans.

30


--------------------------------------------------------------------------------



(B)           A CERTIFICATE OF A LENDER PARTY SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER PARTY OR THE CORPORATION CONTROLLING
SUCH LENDER PARTY, AS THE CASE MAY BE, AS SPECIFIED IN SECTION 3.2 OR THIS
SECTION 3.3 SHALL BE DELIVERED TO BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  BORROWER SHALL PAY THE APPLICABLE LENDER PARTY THE AMOUNT SHOWN
AS DUE ON ANY SUCH CERTIFICATE WITHIN 3 BUSINESS DAYS AFTER RECEIPT THEREOF.


(C)           FAILURE OR DELAY ON THE PART OF ANY LENDER PARTY TO DEMAND
COMPENSATION PURSUANT TO SECTION 3.2 OR THIS SECTION 3.3 SHALL NOT CONSTITUTE A
WAIVER OF SUCH LENDER PARTY’S RIGHT TO DEMAND SUCH COMPENSATION.

Section 3.4             Illegality.  If any change after the date hereof in
applicable Laws, or in the interpretation or administration thereof of or in any
jurisdiction whatsoever, domestic or foreign, shall make it unlawful for any
Lender Party to fund or maintain Eurodollar Loans, then, upon notice by such
Lender Party to Borrower and Agent, (a) Borrower’s right to elect Eurodollar
Loans from such Lender Party shall be suspended to the extent and for the
duration of such illegality, (b) all Eurodollar Loans of such Lender Party which
are then the subject of any Borrowing Notice and which cannot be lawfully funded
shall be funded as Base Rate Loans of such Lender Party, and (c) all Eurodollar
Loans of such Lender Party shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by Law.  If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, Borrower shall pay to such
Lender Party such amounts, if any, as may be required pursuant to Section 3.5.

Section 3.5             Funding Losses.  In addition to its other obligations
hereunder, Borrower will indemnify each Lender Party against, and reimburse each
Lender Party on demand for, any loss or expense incurred or sustained by such
Lender Party (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by a Lender
Party to fund or maintain Eurodollar Loans but excluding any loss of Base Rate
Margin or Eurodollar Margin), as a result of (a) any payment or prepayment
(whether authorized or required hereunder or otherwise) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether required hereunder or
otherwise, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice requesting the continuation of outstanding
Eurodollar Loans as, or the conversion of outstanding Base Rate Loans to,
Eurodollar Loans, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice requesting the
continuation of outstanding Eurodollar Loans as, or the conversion of
outstanding Base Rate Loans to, Eurodollar Loans to become effective due to any
condition precedent not being satisfied or due to any other action or inaction
of any Restricted Person, (d) any Conversion (whether authorized or required
hereunder or otherwise) of all or any portion of any Eurodollar Loan into a Base
Rate Loan or into a different Eurodollar Loan on a day other than the day on
which the applicable Interest Period ends, or (e) any assignment of a Eurodollar
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by Borrower pursuant to Section 3.8(b).

31


--------------------------------------------------------------------------------


Section 3.6             Reimbursable Taxes.  Borrower covenants and agrees that:


(A)           BORROWER WILL INDEMNIFY EACH LENDER PARTY AGAINST AND REIMBURSE
EACH LENDER PARTY FOR ALL PRESENT AND FUTURE INCOME, STAMP AND OTHER TAXES,
LEVIES, COSTS AND CHARGES WHATSOEVER IMPOSED, ASSESSED, LEVIED OR COLLECTED ON
OR IN RESPECT OF THIS AGREEMENT OR ANY EURODOLLAR LOANS OR LETTERS OF CREDIT
(WHETHER OR NOT LEGALLY OR CORRECTLY IMPOSED, ASSESSED, LEVIED OR COLLECTED),
EXCLUDING, HOWEVER, (I) TAXES IMPOSED ON OR MEASURED BY ITS OVERALL NET INCOME,
AND FRANCHISE TAXES IMPOSED ON IT (IN LIEU OF NET INCOME TAXES), BY THE
JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) UNDER THE LAWS OF WHICH IT
IS ORGANIZED OR OTHERWISE RESIDES FOR TAX PURPOSES OR MAINTAINS ANY APPLICABLE
LENDING OFFICE, (II) WITH RESPECT TO EACH LENDER PARTY, TAXES IMPOSED BY REASON
OF ANY PRESENT OR FORMER CONNECTION BETWEEN SUCH LENDER PARTY AND THE
JURISDICTION IMPOSING SUCH TAXES, OTHER THAN SOLELY AS A RESULT OF THIS
AGREEMENT OR ANY NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY, AND (III) ANY
UNITED STATES WITHHOLDING TAX IMPOSED ON ANY PAYMENT BY BORROWER PURSUANT TO
THIS AGREEMENT OR UNDER ANY EURODOLLAR LOANS OR LETTERS OF CREDIT, BUT NOT
EXCLUDING ANY PORTION OF SUCH TAX THAT EXCEEDS THE UNITED STATES WITHHOLDING TAX
WHICH WOULD HAVE BEEN IMPOSED ON SUCH A PAYMENT TO SUCH LENDER PARTY UNDER THE
LAWS AND TREATIES IN EFFECT WHEN SUCH LENDER PARTY FIRST BECOMES A PARTY TO THIS
AGREEMENT (ALL SUCH NON-EXCLUDED TAXES, LEVIES, COSTS AND CHARGES BEING
COLLECTIVELY CALLED “REIMBURSABLE TAXES”).  SUCH INDEMNIFICATION SHALL BE ON AN
AFTER-TAX BASIS AND, EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.6(B), PAID WITHIN
3 BUSINESS DAYS AFTER A LENDER PARTY MAKES DEMAND THEREFOR.


(B)           ALL PAYMENTS ON ACCOUNT OF THE PRINCIPAL OF, AND INTEREST ON, EACH
LENDER PARTY’S LOANS AND NOTE, AND ALL OTHER AMOUNTS PAYABLE BY BORROWER TO ANY
LENDER PARTY HEREUNDER, SHALL BE MADE IN FULL WITHOUT SET-OFF OR COUNTERCLAIM
AND SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTIONS OR WITHHOLDINGS OF
ANY NATURE BY REASON OF ANY REIMBURSABLE TAXES, ALL OF WHICH WILL BE FOR THE
ACCOUNT OF BORROWER.  IN THE EVENT OF BORROWER BEING COMPELLED BY LAW TO MAKE
ANY SUCH DEDUCTION OR WITHHOLDING FROM ANY PAYMENT TO ANY LENDER PARTY, BORROWER
SHALL PAY ON THE DUE DATE OF SUCH PAYMENT, BY WAY OF ADDITIONAL INTEREST, SUCH
ADDITIONAL AMOUNTS AS ARE NEEDED TO CAUSE THE AMOUNT RECEIVABLE BY SUCH LENDER
PARTY AFTER SUCH DEDUCTION OR WITHHOLDING TO EQUAL THE AMOUNT WHICH WOULD HAVE
BEEN RECEIVABLE IN THE ABSENCE OF SUCH DEDUCTION OR WITHHOLDING.  IF BORROWER
SHOULD MAKE ANY DEDUCTION OR WITHHOLDING AS AFORESAID, BORROWER SHALL WITHIN 60
DAYS THEREAFTER FORWARD TO SUCH LENDER PARTY AN OFFICIAL RECEIPT OR OTHER
OFFICIAL DOCUMENT EVIDENCING PAYMENT OF SUCH DEDUCTION OR WITHHOLDING.


(C)           IF BORROWER IS EVER REQUIRED TO PAY ANY REIMBURSABLE TAX WITH
RESPECT TO ANY EURODOLLAR LOAN, BORROWER MAY ELECT, BY GIVING TO AGENT AND SUCH
LENDER PARTY NOT LESS THAN THREE BUSINESS DAYS’ NOTICE, TO CONVERT ALL (BUT NOT
LESS THAN ALL) OF ANY SUCH EURODOLLAR LOAN INTO A BASE RATE LOAN, BUT SUCH
ELECTION SHALL NOT DIMINISH BORROWER’S OBLIGATION TO PAY ALL REIMBURSABLE TAXES.


(D)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION, BORROWER
SHALL BE ENTITLED, TO THE EXTENT IT IS REQUIRED TO DO SO BY LAW, TO DEDUCT OR
WITHHOLD (AND NOT TO MAKE ANY INDEMNIFICATION OR REIMBURSEMENT FOR) INCOME OR
OTHER SIMILAR TAXES IMPOSED BY THE UNITED STATES OF AMERICA FROM INTEREST, FEES
OR OTHER AMOUNTS PAYABLE HEREUNDER FOR THE ACCOUNT OF ANY LENDER PARTY, OTHER
THAN A LENDER PARTY (I) WHO IS A U.S. PERSON FOR FEDERAL INCOME TAX PURPOSES OR
(II) WHO HAS THE PRESCRIBED FORMS ON FILE WITH AGENT (WITH COPIES PROVIDED TO
BORROWER) FOR THE APPLICABLE YEAR TO THE EXTENT DEDUCTION OR WITHHOLDING OF SUCH
TAXES IS NOT REQUIRED AS A RESULT

32


--------------------------------------------------------------------------------



OF THE FILING OF SUCH PRESCRIBED FORMS, PROVIDED THAT IF BORROWER SHALL SO
DEDUCT OR WITHHOLD ANY SUCH TAXES, IT SHALL PROVIDE A STATEMENT TO AGENT AND
SUCH LENDER PARTY, SETTING FORTH THE AMOUNT OF SUCH TAXES SO DEDUCTED OR
WITHHELD, THE APPLICABLE RATE AND ANY OTHER INFORMATION OR DOCUMENTATION WHICH
SUCH LENDER PARTY MAY REASONABLY REQUEST FOR ASSISTING SUCH LENDER PARTY TO
OBTAIN ANY ALLOWABLE CREDITS OR DEDUCTIONS FOR THE TAXES SO DEDUCTED OR WITHHELD
IN THE JURISDICTION OR JURISDICTIONS IN WHICH SUCH LENDER PARTY IS SUBJECT TO
TAX.  AS USED IN THIS SECTION, “PRESCRIBED FORMS” MEANS SUCH DULY EXECUTED FORMS
OR STATEMENTS, AND IN SUCH NUMBER OF COPIES, WHICH MAY, FROM TIME TO TIME, BE
PRESCRIBED BY LAW AND WHICH, PURSUANT TO APPLICABLE PROVISIONS OF (X) AN INCOME
TAX TREATY BETWEEN THE UNITED STATES AND THE COUNTRY OF RESIDENCE OF THE LENDER
PARTY PROVIDING THE FORMS OR STATEMENTS, (Y) THE INTERNAL REVENUE CODE, OR (Z)
ANY APPLICABLE RULES OR REGULATIONS THEREUNDER, PERMIT BORROWER TO MAKE PAYMENTS
HEREUNDER FOR THE ACCOUNT OF SUCH LENDER PARTY FREE OF SUCH DEDUCTION OR
WITHHOLDING OF INCOME OR SIMILAR TAXES.

Section 3.7             Alternative Rate of Interest.  If prior to the
commencement of any Interest Period for a Borrowing of Eurodollar Loans:


(A)           AGENT DETERMINES THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST
FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD (ANY SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR); OR


(B)           AGENT IS ADVISED BY REQUIRED LENDERS THAT THE EURODOLLAR RATE FOR
SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH
INTEREST PERIOD;

then Agent shall give notice thereof to Borrower and Lenders by telephone or
telecopy as promptly as practicable thereafter and, until Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Continuation/Conversion Notice that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Borrowing of Eurodollar
Loans shall be ineffective and shall be deemed a request to continue such
Borrowing as a Borrowing of Base Rate Loans and (ii) if any Borrowing Notice
requests a Borrowing of Eurodollar Loans, such Borrowing shall be made as a
Borrowing of Base Rate Loans.  Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans.

Section 3.8             Change of Applicable Lending Office; Replacement of
Lenders.


(A)           EACH LENDER PARTY AGREES THAT, UPON THE OCCURRENCE OF ANY EVENT
GIVING RISE TO THE OPERATION OF SECTIONS 3.2, 3.3, 3.4 OR 3.6 WITH RESPECT TO
SUCH LENDER PARTY, IT WILL, IF REQUESTED BY BORROWER, USE REASONABLE EFFORTS
(SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER PARTY) TO DESIGNATE
ANOTHER APPLICABLE LENDING OFFICE, PROVIDED THAT SUCH DESIGNATION IS MADE ON
SUCH TERMS THAT SUCH LENDER PARTY AND ITS APPLICABLE LENDING OFFICE SUFFER NO
ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, WITH THE OBJECT OF AVOIDING THE
CONSEQUENCE OF THE EVENT GIVING RISE TO THE OPERATION OF ANY SUCH SECTION. 
NOTHING IN THIS SECTION SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF
BORROWER OR THE RIGHTS OF ANY LENDER PARTY PROVIDED IN SECTIONS 3.2, 3.3, 3.4,
OR 3.6.

33


--------------------------------------------------------------------------------



(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 3.2 OR 3.3, OR
IF BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER PARTY OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PARTY PURSUANT TO SECTION
3.6, OR IF THE OBLIGATION OF ANY LENDER PARTY TO MAKE OR MAINTAIN LOANS AS, OR
CONVERT LOANS TO, EURODOLLAR LOANS IS SUSPENDED PURSUANT TO SECTION 3.4, OR IF
ANY LENDER PARTY DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN
BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT (SUCH EXPENSE TO INCLUDE ANY
TRANSFER FEE PAYABLE TO AGENT UNDER SECTION 10.5(C) AND ANY EXPENSE PURSUANT TO
ARTICLE III), UPON NOTICE TO SUCH LENDER PARTY AND AGENT, REQUIRE SUCH LENDER
PARTY TO ASSIGN AND DELEGATE IN WHOLE (BUT NOT IN PART), WITHOUT RECOURSE (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 10.5), ALL
ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ELIGIBLE
TRANSFEREE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ELIGIBLE TRANSFEREE MAY BE
ANOTHER LENDER PARTY, IF A LENDER PARTY ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT
(I) BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF AGENT, WHICH
CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER PARTY SHALL HAVE
RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS,
ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER FROM BORROWER OR SUCH ELIGIBLE TRANSFEREE (INCLUDING ANY AMOUNTS
PAYABLE PURSUANT TO SECTION 3.5), (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 3.2 OR 3.3 OR PAYMENTS
REQUIRED TO BE MADE PURSUANT TO SECTION 3.6, SUCH ASSIGNMENT WILL RESULT IN A
REDUCTION IN SUCH COMPENSATION OR PAYMENTS, AND (IV) IF THE BORROWER ELECTS TO
EXERCISE SUCH RIGHT WITH RESPECT TO ANY LENDER PARTY, IT SHALL BE OBLIGATED TO
REPLACE ALL LENDER PARTIES THAT HAVE MADE SIMILAR REQUESTS.  A LENDER PARTY
SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR
THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER PARTY OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE
TO APPLY.  ANY LENDER PARTY BEING REPLACED SHALL EXECUTE AND DELIVER AN
ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH LENDER PARTY’S OUTSTANDING LOANS
AND PARTICIPATIONS IN LC OBLIGATIONS.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

34


--------------------------------------------------------------------------------


ARTICLE IV
CONDITIONS PRECEDENT TO LENDING

Section 4.1             Documents to be Delivered.  No Lender has any obligation
to make its first Loan, and LC Issuer has no obligation to issue the first
Letter of Credit, unless Agent shall have received all of the following, at
Agent’s office in Houston, Texas, duly executed and delivered and in form,
substance and date reasonably satisfactory to the Agent, the Lenders and their
counsel:


(A)           THIS AGREEMENT.


(B)           EACH REVOLVING NOTE.


(C)           A GUARANTY EXECUTED BY EACH GUARANTOR EXISTING ON THE DATE HEREOF.


(D)           EACH SECURITY DOCUMENT LISTED ON SCHEDULE 4.1.


(E)           THE FOLLOWING CERTIFICATES OF BORROWER AND, AS APPROPRIATE, THE
SUBSIDIARIES:

(I)            AN “OMNIBUS CERTIFICATE” OF THE SECRETARY OR ASSISTANT SECRETARY
OF THE BORROWER AND EACH GUARANTOR, WHICH SHALL CONTAIN THE NAMES AND SIGNATURES
OF THE OFFICERS OF BORROWER AND EACH GUARANTOR AUTHORIZED TO EXECUTE LOAN
DOCUMENTS AND WHICH SHALL CERTIFY TO THE TRUTH, CORRECTNESS AND COMPLETENESS OF
THE FOLLOWING EXHIBITS ATTACHED THERETO:  (1) A COPY OF RESOLUTIONS DULY ADOPTED
BY THE BOARD OF DIRECTORS OF BORROWER AND EACH GUARANTOR AND IN FULL FORCE AND
EFFECT AT THE TIME THIS AGREEMENT IS ENTERED INTO, AUTHORIZING THE EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS DELIVERED OR TO BE DELIVERED IN
CONNECTION HEREWITH AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN
AND THEREIN, (2) A COPY OF THE CHARTER DOCUMENTS OF BORROWER AND EACH GUARANTOR
AND ALL AMENDMENTS THERETO, CERTIFIED BY THE APPROPRIATE OFFICIAL OF SUCH
PARTY’S STATE OF ORGANIZATION, AND (3) A COPY OF THE BYLAWS OF BORROWER AND EACH
GUARANTOR; AND

(II)           A “CLOSING CERTIFICATE” OF THE CHIEF FINANCIAL OFFICER OF
BORROWER, AS OF THE CLOSING DATE, CERTIFYING THAT (A) THE CONDITIONS SET OUT IN
SUBSECTIONS (A), (B), AND (C) OF SECTION 4.2 HAVE BEEN SATISFIED AND (B) THE
INITIAL FINANCIAL STATEMENTS OF BORROWER DELIVERED TO THE AGENT FAIRLY PRESENT
THE CONSOLIDATED FINANCIAL POSITION FOR THE PERIODS COVERED THEREBY, AS OF THE
DATE OF SUCH INITIAL FINANCIAL STATEMENTS.


(F)            A CERTIFICATE OF EXISTENCE AND GOOD STANDING FOR BORROWER ISSUED
BY THE SECRETARY OF STATE OF DELAWARE, A CERTIFICATE OF DUE QUALIFICATION TO DO
BUSINESS FOR THE BORROWER ISSUED BY THE SECRETARY OF STATE OF TEXAS, AND A
CERTIFICATE OF ACCOUNT STATUS FOR THE BORROWER ISSUED BY THE TEXAS COMPTROLLER
OF PUBLIC ACCOUNTS.


(G)           A FAVORABLE OPINION OF (I) BRACEWELL & GIULIANI LLP, COUNSEL FOR
RESTRICTED PERSONS, SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT 4.1(G)(I);
AND (II) TRENT MCKENNA, IN-HOUSE COUNSEL FOR RESTRICTED PERSONS, SUBSTANTIALLY
IN THE FORM SET FORTH IN EXHIBIT 4.1(G)(II).


(H)           THE INITIAL FINANCIAL STATEMENTS.

35


--------------------------------------------------------------------------------



(I)            THE CERTIFICATE OR CERTIFICATES OF INSURANCE REQUIRED BY SECTION
6.8.


(J)            PAYMENT OF ALL FEES INCLUDING ALL COMMITMENT FEES, UPFRONT,
AGENT, AND LEAD ARRANGER FEES REQUIRED TO BE PAID TO ANY LENDER OR ANY OTHER
PARTY PURSUANT TO ANY LOAN DOCUMENTS.


(K)           CONFIRMATION THAT ALL INDEBTEDNESS UNDER THE PRIOR CREDIT
DOCUMENTS HAS BEEN PAID OR RENEWED AND EXTENDED.


(L)            THE ASSIGNMENT OF PRIOR CREDIT DOCUMENTS IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT IN ITS SOLE DISCRETION, EXECUTED BY THE PRIOR AGENT,
AS AGENT, AND EACH OF THE LENDERS PARTY TO THE PRIOR CREDIT AGREEMENT ON THE
CLOSING DATE AND THE DELIVERY OF ALL COLLATERAL IN POSSESSION OF THE PRIOR
AGENT.


(M)          SUCH OTHER DOCUMENTS AND INSTRUMENTS AS THE AGENT AND ITS COUNSEL
MAY REASONABLY REQUIRE.

Section 4.2             Additional Conditions Precedent.  No Lender has any
obligation to make any Loan (including its first), and LC Issuer has no
obligation to issue any Letter of Credit (including its first), unless the
following conditions precedent have been satisfied:


(A)           ALL REPRESENTATIONS AND WARRANTIES MADE BY ANY RESTRICTED PERSON
IN ANY LOAN DOCUMENT SHALL BE TRUE IN ALL MATERIAL RESPECTS (WITHOUT DUPLICATION
OF MATERIALITY QUALIFIERS CONTAINED THEREIN) ON AND AS OF THE DATE OF SUCH LOAN
OR THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT AS IF SUCH REPRESENTATIONS AND
WARRANTIES HAD BEEN MADE AS OF THE DATE OF SUCH LOAN OR THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATION OR WARRANTY
WAS MADE AS OF A SPECIFIC DATE OR UPDATED, MODIFIED OR SUPPLEMENTED AS OF A
SUBSEQUENT DATE WITH THE CONSENT OF REQUIRED LENDERS.


(B)           NO DEFAULT SHALL EXIST AT THE DATE OF SUCH LOAN OR THE DATE OF
ISSUANCE OF SUCH LETTER OF CREDIT.


(C)           THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT
SHALL NOT BE PROHIBITED BY ANY LAW AND SHALL NOT SUBJECT ANY LENDER OR ANY LC
ISSUER TO ANY PENALTY OR OTHER ONEROUS CONDITION UNDER OR PURSUANT TO ANY SUCH
LAW.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

36


--------------------------------------------------------------------------------


ARTICLE V
REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:

Section 5.1             No Default.  No event has occurred and is continuing
which constitutes a Default or an Event of Default.

Section 5.2             Organization and Good Standing.  Each Restricted Person
is duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. 
Each Restricted Person is duly qualified, in good standing, and authorized to do
business in all other jurisdictions within the United States wherein the
character of the properties owned or held by it or the nature of the business
transacted by it makes such qualification necessary, except where the failure to
so qualify or be authorized could not reasonably be expected to result in a
Material Adverse Change.  Each Restricted Person has taken all actions and
procedures customarily taken in order to enter, for the purpose of conducting
business or owning property, each jurisdiction outside the United States wherein
the character of the properties owned or held by it or the nature of the
business transacted by it makes such actions and procedures desirable could not
reasonably be expected to result in a Material Adverse Change.

Section 5.3             Authorization.  Each Restricted Person has the power and
authority to execute, deliver, and perform its respective obligations under this
Agreement and the other Loan Documents. Each Restricted Person has taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.  This Agreement and the other Loan Documents have been duly executed
and delivered by Borrower and each other Restricted Person a Party thereto. 
Borrower is duly authorized to borrow funds hereunder.

Section 5.4             No Conflicts or Consents.  The execution and delivery by
the various Restricted Persons of the Loan Documents to which each is a party,
the performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of any Restricted Person, or (iii) any material
agreement, judgment, license, order or permit applicable to or binding upon any
Restricted Person; (b) result in the acceleration of any Indebtedness owed by
any Restricted Person; or (c) result in or require the creation of any Lien upon
any assets or properties of any Restricted Person except as expressly
contemplated or permitted in the Loan Documents.  Except as expressly
contemplated in the Loan Documents, no permit, consent, approval, authorization
or order of, and no notice to or filing with, any Tribunal or third party is
required in connection with the execution, delivery or performance by any
Restricted Person of any Loan Document or to consummate any transactions
contemplated by the Loan Documents.

37


--------------------------------------------------------------------------------


Section 5.5             Enforceable Obligations.  This Agreement is, and the
other Loan Documents when duly executed and delivered will be, legal, valid and
binding obligations of each Restricted Person which is a party hereto or
thereto, enforceable in accordance with their respective terms except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights.

Section 5.6             Initial Financial Statements.  Restricted Persons have
heretofore delivered to each Lender true, correct and complete copies of the
Initial Financial Statements.  The Initial Financial Statements fairly present
Borrower’s Consolidated financial position at the respective dates thereof and
the Consolidated results of Borrower’s operations and Borrower’s Consolidated
cash flows for the respective periods thereof.  Since the date of the annual
Initial Financial Statements, no Material Adverse Change has occurred, except as
reflected in the quarterly Initial Financial Statements or in Section 5.6 of the
Disclosure Schedule.

Section 5.7             Other Obligations and Restrictions.  As of the Closing
Date, no Restricted Person has any outstanding Liabilities of any kind which
are, in the aggregate, material to Borrower or material with respect to
Borrower’s Consolidated financial condition and not shown in the Initial
Financial Statements or disclosed in Section 5.7 of the Disclosure Schedule or
otherwise permitted under Section 7.1.  Except as shown in the Initial Financial
Statements or disclosed in Section 5.7 of the Disclosure Schedule, no Restricted
Person is subject to or restricted by any franchise, contract, deed, charter
restriction, or other instrument or restriction which could reasonably be
expected to cause a Material Adverse Change.

Section 5.8             Full Disclosure.  No certificate, written statement or
other written information delivered herewith or heretofore by any Restricted
Person to any Lender in connection with the negotiation of this Agreement or in
connection with any transaction contemplated hereby contains any untrue
statement of a material fact or omits to state any material fact known to any
Restricted Person (other than industry-wide risks normally associated with the
types of businesses conducted by Restricted Persons) necessary to make the
statements contained herein or therein, taken as a whole, not misleading as of
the date made or deemed made.  There is no fact known to any Restricted Person
that has not been disclosed to each Lender in writing which could reasonably be
expected to cause a Material Adverse Change.  There are no statements or
conclusions in any report delivered by any Restricted Person to the Lenders
which are based upon or include misleading information or fail to take into
account material information regarding the matters reported therein.

Section 5.9             Litigation.  Except as disclosed in the Initial
Financial Statements or in Section 5.9 of the Disclosure Schedule:  (a) there
are no actions, suits or legal, equitable, arbitrative or administrative
proceedings pending, or to the knowledge of any Restricted Person threatened,
against any Restricted Person or affecting any Collateral (including any which
challenge or otherwise pertain to any Restricted Person’s title to any
Collateral) before any Tribunal which could reasonably be expected to cause a
Material Adverse Change, and (b) there are no outstanding judgments,
injunctions, writs, rulings or orders by any such Tribunal against any
Restricted Person or, to the knowledge of Borrower, any Restricted Person’s
stockholders, partners, directors or officers, or affecting any Collateral or
any of its material assets or property which could reasonably be expected to
cause a Material Adverse Change.

38


--------------------------------------------------------------------------------


Section 5.10           Labor Disputes and Acts of God.  Except as disclosed in
Section 5.10 of the Disclosure Schedule, neither the business nor the properties
of any Restricted Person has been affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), which could reasonably be expected to cause a Material
Adverse Change.

Section 5.11           ERISA Plans and Liabilities.  All ERISA Plans in effect
on the Closing Date are listed in Section 5.11 of the Disclosure Schedule. 
Except as disclosed in the Initial Financial Statements or in Section 5.11 of
the Disclosure Schedule, no Termination Event has occurred with respect to any
ERISA Plan and all ERISA Affiliates are in compliance with ERISA which could
reasonably be expected to cause a Material Adverse Change.  Except as permitted
under Section 7.10 hereof, no ERISA Affiliate is required to contribute to, or
has any other absolute or contingent liability in respect of, any “multiemployer
plan” as defined in Section 4001 of ERISA.  Except as set forth in Section 5.11
of the Disclosure Schedule as of the Closing Date:  (a) no “accumulated funding
deficiency” (as defined in Section 412(a) of the Internal Revenue Code) exists
with respect to any ERISA Plan, whether or not waived by the Secretary of the
Treasury or his delegate, and (b) the current value of each ERISA Plan’s
benefits does not exceed the current value of such ERISA Plan’s assets available
for the payment of such benefits which could reasonably be expected to cause a
Material Adverse Change.

Section 5.12           Environmental and Other Laws.  Except as disclosed in
Section 5.12 of the Disclosure Schedule: (a) Restricted Persons are conducting
their businesses in compliance with all applicable Laws, including Environmental
Laws, which the failure to so comply could reasonably be expected to cause a
Material Adverse Change, and have and are in compliance with all licenses and
permits required under any such Laws which the failure to so comply could
reasonably be expected to cause a Material Adverse Change; (b) none of the
operations or properties of any Restricted Person is the subject of federal,
state or local investigation evaluating whether any material remedial action is
needed to respond to a release of any Hazardous Materials into the environment
or to the improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Materials which could reasonably be expected to
cause a Material Adverse Change; (c) no Restricted Person (and to the best
knowledge of Borrower, no other Person) has filed any notice under any Law
indicating that any Restricted Person is responsible for the improper release
into the environment, or the improper storage or disposal, of any material
amount of any Hazardous Materials or that any Hazardous Materials have been
improperly released, or are improperly stored or disposed of, upon any property
of any Restricted Person which could reasonably be expected to cause a Material
Adverse Change; (d) to the knowledge of Borrower, no Restricted Person has
transported or arranged for the transportation of any Hazardous Material to any
location which is (i) listed on the National Priorities List under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, listed for possible inclusion on such National Priorities List by the
Environmental Protection Agency in its Comprehensive Environmental Response,
Compensation and Liability Information System List, or listed on any similar
state list or (ii) the subject of federal, state or local enforcement actions or
other investigations, in the case of either of the forgoing clauses (i) and
(ii), which may lead to claims against any Restricted Person for clean-up costs,
remedial work, damages to natural resources or for personal injury claims
(whether under Environmental Laws or otherwise) which could reasonably be
expected to cause

39


--------------------------------------------------------------------------------


a Material Adverse Change; and (e) no Restricted Person otherwise has any known
material contingent liability under any Environmental Laws or in connection with
the release into the environment, or the storage or disposal, of any Hazardous
Materials which could reasonably be expected to cause a Material Adverse
Change.  Each Restricted Person undertook, at the time of its acquisition of
each of its material properties, all appropriate inquiry into the previous
ownership and uses of the Property and any potential environmental liabilities
associated therewith.

Section 5.13           Names and Places of Business.  As of the Closing Date, no
Restricted Person has, during the preceding two (2) years, been known by, or
used any other trade or fictitious name, except as disclosed in Section 5.13 of
the Disclosure Schedule.  Except as otherwise indicated in Section 5.13 of the
Disclosure Schedule, as of the Closing Date, the chief executive office and
principal place of business of each Restricted Person are (and for the preceding
two (2) years have been) located at the address of Borrower set out on Schedule
5.13.  Except as indicated in Section 5.13 of the Disclosure Schedule otherwise
disclosed in writing to Agent, no Restricted Person has any other office or
place of business.

Section 5.14           Subsidiaries.  Borrower does not presently have any
Subsidiary except those listed in Section 5.14 of the Disclosure Schedule or
disclosed to Agent in writing.  No Restricted Person has any equity investments
in any other Person except those listed in Section 5.14 of the Disclosure
Schedule or otherwise permitted under this Agreement.  Borrower owns, directly
or indirectly, the equity interests in each of its Subsidiaries indicated in
Section 5.14 of the Disclosure Schedule or as disclosed to Agent in writing.

Section 5.15           Government Regulation.  Neither Borrower nor any other
Restricted Person owing Obligations is (a) a “registered holding company”, or a
“subsidiary company” of a “registered holding company”, or an “affiliate” of a
“registered holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended; or (b) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The pledge of the Equity of each Subsidiary of
Borrower does not violate Regulation T, U, or X of the Board of Governors of the
Federal Reserve System.

Section 5.16           Insider.  No Restricted Person, nor, to the knowledge of
Borrower as of the Closing Date, any Person having “control” (as that term is
defined in 12 U.S.C. § 375b(9) or in regulations promulgated pursuant thereto)
of any Restricted Person, is a “director” or an “executive officer” or
“principal shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or
(9) or in regulations promulgated pursuant thereto) of any Lender, of a bank
holding company of which any Lender is a Subsidiary or of any Subsidiary of a
bank holding company of which any Lender is a Subsidiary.

Section 5.17           Solvency.  Upon giving effect to the issuance of the
Notes, the execution of the Loan Documents by Borrower and each Guarantor and
the consummation of the transactions contemplated hereby, Borrower and the
Guarantors, on a Consolidated basis, will be Solvent.  Neither Borrower nor any
Restricted Person has incurred (whether under the Loan Documents or otherwise),
nor does any Restricted Person intend to incur or believe that it will incur
Liabilities which will be beyond its ability to pay as such debts mature.

40


--------------------------------------------------------------------------------


Section 5.18           Tax Shelter Regulations.  Borrower does not intend to
treat the Loans and/or Letters of Credit and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4).  In the event Borrower determines to take any action inconsistent
with such intention, it will promptly notify Agent thereof.  If Borrower so
notifies Agent, Borrower acknowledges that one or more of the Lenders may treat
its Loans and/or Letters of Credit as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and such Lender or Lenders, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

Section 5.19           Title to Properties; Licenses.  Each Restricted Person
has good and defensible title to all of the Collateral and to all of its
material properties and assets, free and clear of all Liens, encumbrances, or
adverse claims other than Permitted Liens and free and clear of all impediments
to the use of such properties and assets in such Restricted Person’s business. 
Each Restricted Person possesses all licenses, permits, franchises, patents,
copyrights, trademarks and trade names, and other intellectual property (or
otherwise possesses the right to use such intellectual property without
violation of the rights of any other Person) which are necessary to carry out
its business as presently conducted and as presently proposed to be conducted
hereafter, which could reasonably be expected to cause a Material Adverse Change
and no Restricted Person is in violation of the terms under which it possesses
such intellectual property or the right to use such intellectual property, the
violation of which could reasonably be expected to cause a Material Adverse
Change.

Section 5.20           Regulation U. None of the Borrower and its Subsidiaries
are engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans will be used for a purpose
which violates Regulation U.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

41


--------------------------------------------------------------------------------


ARTICLE VI
AFFIRMATIVE COVENANTS OF BORROWER.

Borrower covenants and agrees that until the full and final payment of the
Obligations and the termination of this Agreement, unless Required Lenders have
previously agreed otherwise:

Section 6.1             Payment and Performance.  Borrower will cause each other
Restricted Person to observe, perform and comply with every term, covenant and
condition in any Loan Document.

Section 6.2             Books, Financial Statements and Reports.  Each
Restricted Person will at all times maintain full and accurate books of account
and records.  Borrower will maintain and will cause its Subsidiaries to maintain
a standard system of accounting, will maintain its Fiscal Year, and will furnish
the following statements and reports to each Lender Party at Borrower’s expense:


(A)           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN ONE HUNDRED TWENTY
(120) DAYS AFTER THE END OF EACH FISCAL YEAR, COMPLETE CONSOLIDATED AND
CONSOLIDATING FINANCIAL STATEMENTS OF BORROWER TOGETHER WITH ALL NOTES THERETO,
PREPARED IN REASONABLE DETAIL IN ACCORDANCE WITH GAAP, TOGETHER WITH AN
UNQUALIFIED OPINION ON THE CONSOLIDATED STATEMENTS, BASED ON AN AUDIT USING
GAAP, BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY BORROWER OF
NATIONALLY RECOGNIZED STANDING, STATING THAT SUCH CONSOLIDATED FINANCIAL
STATEMENTS HAVE BEEN SO PREPARED.  THESE FINANCIAL STATEMENTS SHALL CONTAIN A
CONSOLIDATED AND CONSOLIDATING BALANCE SHEET AS OF THE END OF SUCH FISCAL YEAR
AND CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME FOR SUCH FISCAL YEAR AND
CONSOLIDATED STATEMENTS OF CASH FLOWS AND STOCKHOLDERS’ EQUITY FOR SUCH FISCAL
YEAR, EACH SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
PRECEDING FISCAL YEAR.


(B)           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS
AFTER THE END OF THE FIRST THREE FISCAL QUARTERS IN EACH FISCAL YEAR, BORROWER’S
UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET AND INCOME STATEMENTS AS
OF THE END OF SUCH FISCAL QUARTER AND CONSOLIDATED STATEMENTS OF BORROWER’S CASH
FLOWS AND STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM THE BEGINNING OF THE THEN
CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, ALL IN REASONABLE DETAIL
AND PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO CHANGES RESULTING FROM NORMAL
YEAR-END ADJUSTMENTS.  IN ADDITION BORROWER WILL, TOGETHER WITH EACH SUCH SET OF
FINANCIAL STATEMENTS AND EACH SET OF FINANCIAL STATEMENTS FURNISHED UNDER
SUBSECTION (A) OF THIS SECTION, FURNISH A CERTIFICATE IN THE FORM OF EXHIBIT
6.2(B) SIGNED BY THE CHIEF FINANCIAL OFFICER OF BORROWER STATING THAT SUCH
FINANCIAL STATEMENTS ARE FAIR AND COMPLETE IN ALL MATERIAL RESPECTS AND FAIRLY
PRESENT THE CONSOLIDATED FINANCIAL POSITION OF BORROWER FOR THE PERIODS COVERED
THEREBY (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS), STATING THAT HE HAS REVIEWED
THE LOAN DOCUMENTS, CONTAINING CALCULATIONS SHOWING COMPLIANCE (OR
NON-COMPLIANCE) AT THE END OF SUCH FISCAL QUARTER WITH THE REQUIREMENTS OF
SECTION 7.11 AND STATING THAT NO DEFAULT EXISTS AT THE END OF SUCH FISCAL
QUARTER OR AT THE TIME OF SUCH CERTIFICATE OR SPECIFYING THE NATURE AND PERIOD
OF EXISTENCE OF ANY SUCH DEFAULT.


(C)           PROMPTLY UPON THEIR BECOMING AVAILABLE, COPIES OF ALL FINANCIAL
STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT BY ANY RESTRICTED PERSON
TO ITS STOCKHOLDERS AND ALL REGISTRATION STATEMENTS, PERIODIC REPORTS AND OTHER
STATEMENTS AND SCHEDULES FILED BY ANY

42


--------------------------------------------------------------------------------



RESTRICTED PERSON WITH ANY SECURITIES EXCHANGE, THE SECURITIES AND EXCHANGE
COMMISSION OR ANY SIMILAR GOVERNMENTAL AUTHORITY.


(D)           EACH RESTRICTED PERSON WILL COOPERATE WITH THE AGENT IN CONNECTION
WITH THE PUBLICATION OF CERTAIN MATERIALS AND/OR INFORMATION PROVIDED BY OR ON
BEHALF OF EACH SUCH RESTRICTED PERSON TO AGENT AND LENDERS (COLLECTIVELY, THE
“INFORMATION MATERIALS”) PURSUANT TO THIS ARTICLE 6 AND WILL DESIGNATE
INFORMATION MATERIALS (I) THAT ARE EITHER AVAILABLE TO THE PUBLIC OR NOT
MATERIAL WITH RESPECT TO ANY RESTRICTED PERSON OR ANY OF THEIR RESPECTIVE
SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS, AS
“PUBLIC INFORMATION” AND (II) THAT ARE NOT PUBLIC INFORMATION AS “PRIVATE
INFORMATION.”

Section 6.3             Other Information and Inspections.  Each Restricted
Person will furnish to each Lender any information which Agent may from time to
time reasonably request concerning any provision of the Loan Documents, any
Collateral, or any matter in connection with Restricted Persons’ businesses,
properties, prospects, financial condition and operations, including all
evidence which Agent from time to time reasonably requests in writing as to the
accuracy and validity of or compliance with all representations, warranties and
covenants made by any Restricted Person in the Loan Documents, the satisfaction
of all conditions contained therein, and all other matters pertaining thereto. 
Each Restricted Person will permit representatives appointed by Agent (including
independent accountants, auditors, Agents, attorneys, appraisers and any other
Persons) to visit and inspect during normal business hours any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit Agent or its representatives to investigate and verify the accuracy of
the information furnished to Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and
representatives.

Section 6.4             Notice of Material Events and Change of Address. 
Borrower will, after it has knowledge thereof, promptly notify each Lender in
writing, stating that such notice is being given pursuant to this Agreement, of:


(A)           THE OCCURRENCE OF ANY MATERIAL ADVERSE CHANGE,


(B)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT,


(C)           THE ACCELERATION OF THE MATURITY OF ANY INDEBTEDNESS OWED BY ANY
RESTRICTED PERSON OR OF ANY DEFAULT BY ANY RESTRICTED PERSON UNDER ANY
INDENTURE, MORTGAGE, AGREEMENT, CONTRACT OR OTHER INSTRUMENT TO WHICH ANY OF
THEM IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR PROPERTIES IS BOUND, IF
SUCH ACCELERATION OR DEFAULT COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL
ADVERSE CHANGE,


(D)           THE OCCURRENCE OF ANY TERMINATION EVENT,


(E)           ANY CLAIM OF $2,000,000 OR MORE, ANY NOTICE OF POTENTIAL LIABILITY
UNDER ANY ENVIRONMENTAL LAWS WHICH MIGHT EXCEED SUCH AMOUNT, OR ANY OTHER
MATERIAL ADVERSE CLAIM ASSERTED AGAINST ANY RESTRICTED PERSON OR WITH RESPECT TO
ANY RESTRICTED PERSON’S PROPERTIES,

43


--------------------------------------------------------------------------------



(F)            THE FILING OF ANY SUIT OR PROCEEDING AGAINST ANY RESTRICTED
PERSON IN WHICH AN ADVERSE DECISION COULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE CHANGE, AND


(G)           THE FILING OF ANY MATERIAL FINANCING STATEMENT, REGISTRATION OF A
PLEDGE (SUCH AS WITH AN ISSUER OF UNCERTIFICATED SECURITIES), OR OTHER
ARRANGEMENT OR ACTION WHICH WOULD SERVE TO PERFECT A LIEN, REGARDLESS OF WHETHER
SUCH FINANCING STATEMENT IS FILED, SUCH REGISTRATION IS MADE, OR SUCH
ARRANGEMENT OR ACTION IS UNDERTAKEN BEFORE OR AFTER SUCH LIEN EXISTS.

Upon the occurrence of any of the foregoing Restricted Persons will take all
necessary or appropriate steps to promptly remedy any such Material Adverse
Change, Default, Event of Default, acceleration, default or Termination Event,
to protect against any such adverse claim, to defend any such suit or
proceeding, and to resolve all controversies on account of any of the
foregoing.  Borrower will also notify Agent and Agent’s counsel in writing at
least ten (10) Business Days prior to the date that any Restricted Person
changes its name or the location of its chief executive office or its location
under the Uniform Commercial Code.

Section 6.5             Maintenance of Properties.  Each Restricted Person will
maintain, preserve, protect, and keep all Collateral and all other material
property used or useful in the conduct of its business in good condition
(ordinary wear and tear excepted) in accordance with reasonably prudent industry
standards, and in compliance with all applicable Laws which could reasonably be
expected to cause a Material Adverse Change, in conformity with all applicable
contracts, servitudes, leases and agreements which could reasonably be expected
to cause a Material Adverse Change, and will from time to time make all
commercially reasonable repairs, renewals and replacements needed to enable the
business and operations carried on in connection therewith to be promptly and
advantageously conducted at all times.

Section 6.6             Maintenance of Existence and Qualifications.  Except as
permitted under Section 7.4, each Restricted Person will maintain and preserve
its existence and its rights and franchises in full force and effect and will
qualify to do business in all states or jurisdictions where required by
applicable Law, except where the failure to maintain, preserve and qualify could
reasonably be expected to cause a Material Adverse Change.

Section 6.7             Payment of Taxes.  Each Restricted Person will (a)
timely file all required tax returns including any extensions; (b) timely pay
all taxes, assessments, and other governmental charges or levies imposed upon it
or upon its income, profits or property before the same become delinquent; and
(c) maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP.  Each Restricted Person may, however, delay paying or
discharging any of the foregoing so long as it is in good faith contesting the
validity thereof by appropriate proceedings, if necessary, and has set aside on
its books adequate reserves therefore which are required by GAAP.


SECTION 6.8             INSURANCE.


(A)           EACH RESTRICTED PERSON SHALL AT ALL TIMES MAINTAIN (AT ITS OWN
EXPENSE) INSURANCE FOR ITS PROPERTY AND INSURANCE WITH RESPECT TO ALL COLLATERAL
AND LIABILITY INSURANCE, WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES, IN SUCH AMOUNTS AND AGAINST SUCH RISKS AS IS CUSTOMARY IN THE
INDUSTRY FOR SIMILARLY SITUATED BUSINESSES AND PROPERTIES.  ALL INSURANCE

44


--------------------------------------------------------------------------------



POLICIES COVERING COLLATERAL SHALL BE ENDORSED (I) TO PROVIDE FOR PAYMENT OF
LOSSES TO AGENT AS ITS INTERESTS MAY APPEAR AND BORROWER SHALL DELIVER A
CERTIFICATE TO THAT EFFECT, (II) TO PROVIDE THAT SUCH POLICIES MAY NOT BE
CANCELED OR REDUCED OR AFFECTED IN ANY MATERIAL MANNER FOR ANY REASON WITHOUT
TEN (10) DAYS PRIOR NOTICE TO AGENT FROM THE INSURER, (III) TO PROVIDE FOR ANY
OTHER MATTERS SPECIFIED IN ANY APPLICABLE SECURITY DOCUMENT OR WHICH AGENT MAY
REASONABLY REQUIRE; AND (IV) TO PROVIDE FOR INSURANCE AGAINST FIRE, CASUALTY AND
ANY OTHER HAZARDS NORMALLY INSURED AGAINST, (LESS A REASONABLE DEDUCTIBLE NOT TO
EXCEED AMOUNTS CUSTOMARY IN THE INDUSTRY FOR SIMILARLY SITUATED BUSINESSES AND
PROPERTIES) OF THE PROPERTY INSURED.


(B)           EACH SUCH POLICY SHALL (A) IF SUCH POLICY IS FOR LIABILITY
INSURANCE, NAME THE APPROPRIATE RESTRICTED PERSON AND AGENT, AS AGENT FOR THE
LENDERS, AS INSURED PARTIES THEREUNDER (WITHOUT ANY REPRESENTATION OR WARRANTY
BY OR OBLIGATION UPON AGENT OR LENDERS) AS THEIR INTERESTS MAY APPEAR, (B) IF
SUCH POLICY IS FOR PROPERTY INSURANCE, CONTAIN THE AGREEMENT BY THE INSURER THAT
ANY LOSS THEREUNDER SHALL BE PAYABLE TO AGENT NOTWITHSTANDING ANY ACTION,
INACTION OR BREACH OF REPRESENTATION OR WARRANTY BY ANY RESTRICTED PERSON, AND
(C) PROVIDE THAT THERE SHALL BE NO RECOURSE AGAINST AGENT OR LENDERS FOR PAYMENT
OF PREMIUMS OR OTHER AMOUNTS WITH RESPECT THERETO.  EACH RESTRICTED PERSON WILL,
IF SO REQUESTED BY AGENT, DELIVER TO AGENT ORIGINAL OR DUPLICATE POLICIES OF
SUCH INSURANCE.  AGENT IS HEREBY AUTHORIZED TO ENFORCE PAYMENT UNDER ALL SUCH
INSURANCE POLICIES AND TO COMPROMISE AND SETTLE ANY CLAIMS THEREUNDER, IN ITS
OWN NAME OR IN THE NAME OF THE RESTRICTED PERSONS.


(C)           REIMBURSEMENT UNDER ANY LIABILITY INSURANCE MAINTAINED BY
RESTRICTED PERSONS PURSUANT TO THIS SECTION 6.8 MAY BE PAID DIRECTLY TO THE
PERSON WHO HAS INCURRED THE LIABILITY COVERED BY SUCH INSURANCE.  WITH RESPECT
TO ANY LOSS INVOLVING DAMAGE TO COLLATERAL AS TO WHICH SUBSECTION (D) OF THIS
SECTION 6.8 IS NOT APPLICABLE, EACH RESTRICTED PERSON WILL MAKE OR CAUSE TO BE
MADE THE NECESSARY REPAIRS TO OR REPLACEMENTS OF SUCH COLLATERAL, AND ANY
PROCEEDS OF INSURANCE MAINTAINED BY EACH RESTRICTED PERSON PURSUANT TO THIS
SECTION 6.8 SHALL BE PAID TO SUCH RESTRICTED PERSON BY AGENT AS REIMBURSEMENT
FOR THE COSTS OF SUCH REPAIRS OR REPLACEMENTS AS SUCH REPAIRS OR REPLACEMENTS
ARE MADE OR ACQUIRED.


(D)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT OR UPON THE OCCURRENCE OF A LOSS OF ANY COLLATERAL, ALL PROPERTY AND
CASUALTY INSURANCE PAYMENTS IN RESPECT OF SUCH COLLATERAL SHALL BE PAID TO AGENT
AND APPLIED AS SPECIFIED IN SECTION 2.7.

Section 6.9             Performance on Borrower’s Behalf.  If any Restricted
Person fails to pay any taxes, insurance premiums, expenses, attorneys’ fees or
other amounts it is required to pay under any Loan Document, Agent may pay the
same.  Borrower shall immediately reimburse Agent for any such payments and each
amount paid by Agent shall constitute an Obligation owed hereunder which is due
and payable on the date such amount is paid by Agent.

Section 6.10           Interest.  Borrower hereby promises to each Lender Party
to pay interest at the Default Rate on all Obligations (including Obligations to
pay fees or to reimburse or indemnify any Lender) which Borrower has in this
Agreement promised to pay to such Lender Party and which are not paid when due. 
Such interest shall accrue from the date such Obligations become due until they
are paid.

45


--------------------------------------------------------------------------------


Section 6.11           Compliance with Law.  Each Restricted Person will conduct
its business and affairs in compliance with all Laws applicable thereto. Each
Restricted Person will cause all licenses and permits necessary or appropriate
for the conduct of its business and the ownership and operation of its property
used and useful in the conduct of its business to be at all times maintained in
good standing and in full force and effect, except as could reasonably be
expected to cause a Material Adverse Change.


SECTION 6.12           ENVIRONMENTAL MATTERS; ENVIRONMENTAL REVIEWS.


(A)           EACH RESTRICTED PERSON WILL COMPLY WITH ALL ENVIRONMENTAL LAWS NOW
OR HEREAFTER APPLICABLE TO SUCH RESTRICTED PERSON, AS WELL AS ALL CONTRACTUAL
OBLIGATIONS AND AGREEMENTS WITH RESPECT TO ENVIRONMENTAL REMEDIATION OR OTHER
ENVIRONMENTAL MATTERS (EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE CHANGE), AND SHALL OBTAIN, AT OR PRIOR TO THE TIME REQUIRED BY
APPLICABLE ENVIRONMENTAL LAWS, ALL ENVIRONMENTAL, HEALTH AND SAFETY PERMITS,
LICENSES AND OTHER AUTHORIZATIONS NECESSARY FOR ITS OPERATIONS (EXCEPT AS COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE) AND WILL
MAINTAIN SUCH AUTHORIZATIONS IN FULL FORCE AND EFFECT (EXCEPT AS COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE).  NO RESTRICTED
PERSON WILL DO ANYTHING OR PERMIT ANYTHING TO BE DONE WHICH WILL SUBJECT ANY OF
ITS PROPERTIES TO ANY REMEDIAL OBLIGATIONS UNDER, OR RESULT IN NONCOMPLIANCE
WITH APPLICABLE PERMITS AND LICENSES ISSUED UNDER, ANY APPLICABLE ENVIRONMENTAL
LAWS, ASSUMING DISCLOSURE TO THE APPLICABLE GOVERNMENTAL AUTHORITIES OF ALL
RELEVANT FACTS, CONDITIONS AND CIRCUMSTANCES (EXCEPT AS COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE).


(B)           BORROWER WILL PROMPTLY FURNISH TO AGENT COPIES OF ALL WRITTEN
NOTICES OF VIOLATION, ORDERS, CLAIMS, CITATIONS, COMPLAINTS, PENALTY
ASSESSMENTS, SUITS OR OTHER PROCEEDINGS RECEIVED BY ANY RESTRICTED PERSON, OR OF
WHICH BORROWER OTHERWISE HAS NOTICE, PENDING OR THREATENED AGAINST ANY
RESTRICTED PERSON BY ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO ANY ALLEGED
VIOLATION OF OR NON-COMPLIANCE WITH ANY ENVIRONMENTAL LAWS OR WITH RESPECT TO
ANY PERMITS, LICENSES OR AUTHORIZATIONS IN CONNECTION WITH ANY RESTRICTED
PERSON’S OWNERSHIP OR USE OF ITS PROPERTIES OR THE OPERATION OF ITS BUSINESS, IN
EACH CASE, THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
CHANGE.


(C)           BORROWER WILL PROMPTLY FURNISH TO AGENT ALL WRITTEN REQUESTS FOR
INFORMATION, NOTICES OF CLAIM, DEMAND LETTERS, AND OTHER WRITTEN NOTIFICATIONS,
RECEIVED BY BORROWER IN CONNECTION WITH ANY RESTRICTED PERSON’S OWNERSHIP OR USE
OF ITS PROPERTIES OR THE CONDUCT OF ITS BUSINESS, RELATING TO POTENTIAL
RESPONSIBILITY WITH RESPECT TO ANY INVESTIGATION OR CLEAN-UP OF HAZARDOUS
MATERIAL AT ANY LOCATION THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE CHANGE.


SECTION 6.13           INTENTIONALLY LEFT BLANK.

Section 6.14           Bank Accounts; Offset.  To secure the repayment of the
Obligations Borrower hereby grants to each Lender a security interest, a lien,
and a right of offset, each of which shall be in addition to all other
interests, liens, and rights of any Lender at common law, under the Loan
Documents, or otherwise, and each of which shall be upon and against (a) any and
all moneys, securities or other property (and the proceeds therefrom) of
Borrower now or

46


--------------------------------------------------------------------------------


hereafter held or received by or in transit to any Lender from or for the
account of Borrower, whether for safekeeping, custody, pledge, transmission,
collection or otherwise, (b) any and all deposits (general or special, time or
demand, provisional or final) of Borrower with any Lender, and (c) any other
credits and claims of Borrower at any time existing against any Lender,
including claims under certificates of deposit.  At any time and from time to
time after the occurrence of any Event of Default, each Lender is hereby
authorized to foreclose upon, or to offset against the Obligations then due and
payable (in either case without notice to Borrower), any and all items
hereinabove referred to.  The remedies of foreclosure and offset are separate
and cumulative, and either may be exercised independently of the other without
regard to procedures or restrictions applicable to the other.

Section 6.15           Guaranties of Borrower’s Subsidiaries.  Each Subsidiary
created, acquired or coming into existence after the date hereof, other than an
Immaterial Subsidiary, shall, promptly upon request by Agent, execute and
deliver to Agent an absolute and unconditional guaranty of the timely repayment
of the Obligations and the due and punctual performance of the obligations of
Borrower hereunder, which guaranty shall be reasonably satisfactory to Agent in
form and substance.  Borrower will cause each of its Subsidiaries hereafter
formed or acquired, other than an Immaterial Subsidiary, to deliver to Agent,
simultaneously with its delivery of such a guaranty, written evidence
satisfactory to Agent and its counsel that such Subsidiary has taken all
corporate or partnership action necessary to duly approve and authorize its
execution, delivery and performance of such guaranty and any other documents
which it is required to execute.

Section 6.16           Agreement to Deliver Security Documents.  Borrower agrees
to deliver and to cause each Guarantor to deliver, to further secure the
Obligations whenever requested by Agent in its sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, financing
statements continuation statements, extension agreements, acknowledgments, and
other Security Documents in form and substance satisfactory to Agent for the
purpose of granting, confirming, protecting and perfecting Liens or security
interests in any personal property now owned or hereafter acquired by Borrower
or any Guarantor.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

47


--------------------------------------------------------------------------------


ARTICLE VII
NEGATIVE COVENANTS OF BORROWER

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, Borrower warrants, covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Required Lenders have previously agreed otherwise:

Section 7.1             Indebtedness.  No Restricted Person will in any manner
owe or be liable for Indebtedness except:


(A)           THE OBLIGATIONS;


(B)           UNSECURED INDEBTEDNESS AMONG BORROWER AND THE GUARANTORS ARISING
IN THE ORDINARY COURSE OF BUSINESS;


(C)           PURCHASE MONEY INDEBTEDNESS AND CAPITAL LEASE OBLIGATIONS IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $10,000,000 AT ANY TIME, PROVIDED THAT
THE ORIGINAL PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS SHALL NOT BE IN EXCESS OF
THE PURCHASE PRICE OF THE ASSETS ACQUIRED THEREBY AND SUCH INDEBTEDNESS SHALL BE
SECURED ONLY BY THE ACQUIRED ASSETS;


(D)           INDEBTEDNESS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE
7.1, AND RENEWALS AND EXTENSIONS THEREOF;


(E)           SUBORDINATED DEBT INCURRED IN CONNECTION WITH PERMITTED
ACQUISITIONS HAVING A MATURITY DATE BEYOND THE TERM OF THIS AGREEMENT;


(F)            INDEBTEDNESS IN RESPECT OF DEFERRED SOFTWARE LICENSING FEES IN
CONNECTION WITH BORROWER OR ANY OF ITS SUBSIDIARIES LICENSING SOFTWARE IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES IN A TOTAL AMOUNT NOT
TO EXCEED $2,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;


(G)           UNSECURED INDEBTEDNESS CONSISTING OF INDUSTRIAL REVENUE BONDS IN A
TOTAL AMOUNT NOT TO EXCEED $600,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;


(H)           UNSECURED INDEBTEDNESS INCURRED IN CONNECTION WITH PERMITTED
ACQUISITIONS IN AN AGGREGATE AMOUNT NOT TO EXCEED $25,000,000 AT ANY TIME
OUTSTANDING; AND


(I)            ANY OTHER UNSECURED INDEBTEDNESS NOT TO EXCEED $2,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING.

Section 7.2             Limitation on Liens.  Except for Permitted Liens, no
Restricted Person will create, assume or permit to exist any Lien upon any of
the properties or assets which it now owns or hereafter acquires.

Section 7.3             Hedging Contracts.  No Restricted Person will be a party
to or in any manner be liable on any Hedging Contract except Hedging Contracts
entered into by a Restricted

48


--------------------------------------------------------------------------------


Person and the Agent or any other Lender with the purpose and effect of fixing
interest rates on a principal amount of indebtedness of such Restricted Person
that is accruing interest at a variable rate, provided that (a) the aggregate
notional amount of such contracts never exceeds seventy-five percent (75%) of
the anticipated outstanding principal balance of the indebtedness to be hedged
by such contracts or an average of such principal balances calculated using a
generally accepted method of matching interest swap contracts to declining
principal balances, and (b) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding indebtedness to be hedged by such contract.

Section 7.4             Limitation on Mergers, Issuances of Securities.  No
Restricted Person will merge or consolidate with or into any other Person,
except that any Subsidiary of Borrower may be merged into or consolidated with
(a) another Subsidiary of Borrower and, if a Guarantor is one of the merged
entities, so long as a Guarantor is the surviving business entity, (b) Borrower,
so long as Borrower is the surviving business entity, and (c) any other Person
in connection with a sale of such Restricted Person’s Equity that is permitted
by Section 7.5.  Borrower will not issue any securities other than shares of its
common or preferred stock and any options or warrants giving the holders thereof
only the right to acquire such shares.  No Subsidiary of Borrower will issue any
additional shares of its capital stock or other securities or any options,
warrants or other rights to acquire such additional shares or other securities
except to Borrower or another Subsidiary of Borrower and only to the extent not
otherwise forbidden under the terms hereof.  No Subsidiary of Borrower which is
a partnership will allow any diminution of Borrower’s interest (direct or
indirect) therein.

Section 7.5             Limitation on Sales of Property.  No Restricted Person
will sell, transfer, lease, exchange, alienate or dispose of any of its material
assets or properties or any material interest therein, or discount, sell, pledge
or assign any notes payable to it, accounts receivable or future income, except:


(A)           EQUIPMENT WHICH IS WORTHLESS, OBSOLETE, NO LONGER USED BY OR
USEFUL TO A RESTRICTED PERSON OR WHICH IS REPLACED BY EQUIPMENT OF EQUAL
SUITABILITY AND VALUE;


(B)           INVENTORY WHICH IS SOLD IN THE ORDINARY COURSE OF BUSINESS;


(C)           ASSETS SOLD AS PART OF THE ALC SALE; AND


(D)           OTHER PROPERTY WHICH IS SOLD FOR FAIR CONSIDERATION NOT IN THE
AGGREGATE IN EXCESS OF $30,000,000 IN ANY FISCAL YEAR, THE SALE OF WHICH WILL
NOT MATERIALLY IMPAIR OR DIMINISH THE VALUE OF THE COLLATERAL OR THE
CONSOLIDATED FINANCIAL CONDITION, BUSINESS OR OPERATIONS OF BORROWER.

Section 7.6             Limitation on Distributions and Subordinated Debt.


(A)           NO RESTRICTED PERSON WILL DECLARE OR MAKE ANY DISTRIBUTION UNLESS
NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME OF ANY SUCH DISTRIBUTION OR
WOULD OCCUR AS A RESULT THEREOF.


(B)           NO RESTRICTED PERSON WILL MAKE ANY PAYMENTS ON SUBORDINATED DEBT,
UNLESS NO DEFAULT OR EVENT OF DEFAULT EXISTS AT SUCH TIME OR WOULD OCCUR AS A
RESULT THEREOF.

49


--------------------------------------------------------------------------------


Section 7.7             Limitation on Investments, Acquisitions, Capital
Expenditures, and Lines of Business.  No Restricted Person will


(A)           MAKE ANY INVESTMENTS OTHER THAN PERMITTED INVESTMENTS;


(B)           MAKE ANY CAPITAL EXPENDITURES IN EXCESS OF THE SUM OF (I)
$40,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR PLUS (II) THE CASH PROCEEDS FROM
THE SALE OF CAPITAL ASSETS RECEIVED IN SUCH FISCAL YEAR;


(C)           MAKE ANY ACQUISITION (I) THAT IS HOSTILE IN NATURE, (II) THAT
ACQUIRES THE CAPITAL STOCK, OR ASSETS, LIABILITIES AND BUSINESSES, OF ANY PERSON
ENGAGED IN A LINE OF BUSINESS THAT IS NOT SIMILAR TO BORROWER PRIOR TO SUCH
ACQUISITION, (III) IF, AFTER GIVING EFFECT TO SUCH ACQUISITION, BORROWER’S NET
LEVERAGE RATIO IS GREATER THAN 1.0 TO 1.0, FOR WHICH THE CASH PORTION OF THE
PURCHASE PRICE FOR SUCH INDIVIDUAL ACQUISITION IS GREATER THAN $25,000,000, OR
(IV) IF, AFTER GIVING EFFECT TO SUCH ACQUISITION, BORROWER’S NET LEVERAGE RATIO
IS GREATER THAN 1.0 TO 1.0, WHICH WOULD CAUSE THE AGGREGATE CASH PORTIONS OF THE
PURCHASE PRICES FOR ALL ACQUISITIONS DURING ANY FISCAL YEAR TO EXCEED
$50,000,000; OR


(D)           ENGAGE DIRECTLY OR INDIRECTLY IN ANY BUSINESS OR CONDUCT ANY
OPERATIONS EXCEPT IN CONNECTION WITH OR INCIDENTAL TO ITS PRESENT BUSINESSES AND
OPERATIONS.

Section 7.8             Intentionally Omitted.

Section 7.9             Transactions with Affiliates.  Neither Borrower nor any
of its Subsidiaries will engage in any material transaction with any of its
Affiliates on terms which are less favorable to it than those which would have
been obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
Borrower and its Subsidiaries.

Section 7.10           Prohibited Contracts.  Except as expressly provided for
in the Loan Documents, no Restricted Person will, directly or indirectly, enter
into, create, or otherwise allow to exist any contract that restricts or other
consensual restriction on, the ability of any Subsidiary of Borrower to: (a) pay
dividends or make other Distributions to Borrower, (b) to redeem Equity held in
it by Borrower, (c) to repay loans and other Indebtedness owing by it to
Borrower, (d) to transfer any of its assets to Borrower, or (e) make loans or
advances to Borrower or any of its Subsidiaries.  No Restricted Person will
enter, or permit the entry by any Restricted Person into, any contract, lease,
or amendment that releases, qualifies, limits, makes contingent or otherwise
materially detrimentally affects the rights and benefits of Agent or any Lender
under or acquired pursuant to any Security Documents.  No ERISA Affiliate will
incur any obligation to contribute to any “multiemployer plan” as defined in
Section 4001 of ERISA, except in the ordinary course of business for employees
subject to collective bargaining agreements.

Section 7.11           Financial Covenants.


(A)           MINIMUM FIXED CHARGE COVERAGE RATIO.  THE BORROWER WILL NOT PERMIT
THE RATIO, DETERMINED AS OF THE END OF EACH OF ITS FISCAL QUARTERS FOR THE THEN
MOST-RECENTLY ENDED FOUR FISCAL QUARTERS, OF (I) ITS CONSOLIDATED EBITDA, MINUS
(A) CONSOLIDATED CAPITAL EXPENDITURES, (B) THE PROVISION FOR INCOME TAXES
(EXCLUDING ONE-TIME TAX CHARGES ARISING SOLELY FROM CHANGES

50


--------------------------------------------------------------------------------



TO GAAP), AND (C) IF BORROWER’S NET LEVERAGE RATIO IS GREATER THAN 1.0 TO 1.0,
DISTRIBUTIONS AND ANY PAYMENT MADE BY A RESTRICTED PERSON FOR AN ACQUISITION NOT
PROHIBITED BY SECTION 7.7(C) OF THIS AGREEMENT, ALL CALCULATED ON A CONSOLIDATED
BASIS, TO (II) ITS CONSOLIDATED INTEREST EXPENSE, PLUS SCHEDULED PRINCIPAL
PAYMENTS OF INDEBTEDNESS, TO BE LESS THAN 1.5 TO 1.0.


(B)           INTENTIONALLY LEFT BLANK.


(C)           CONSOLIDATED TOTAL INDEBTEDNESS RATIO.  THE BORROWER WILL NOT
PERMIT THE RATIO, DETERMINED AS OF THE END OF EACH OF ITS FISCAL QUARTERS FOR
THE THEN MOST-RECENTLY ENDED FOUR FISCAL QUARTERS, OF ITS CONSOLIDATED TOTAL
INDEBTEDNESS ON SUCH DAY TO ITS CONSOLIDATED EBITDA FOR SUCH PERIOD, TO BE
GREATER THAN 2.5 TO 1.0.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

51


--------------------------------------------------------------------------------


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

Section 8.1             Events of Default.  Each of the following events
constitutes an Event of Default under this Agreement:


(A)           ANY RESTRICTED PERSON FAILS TO PAY ANY PRINCIPAL COMPONENT OF ANY
OBLIGATION WHEN DUE AND PAYABLE;


(B)           ANY RESTRICTED PERSON FAILS TO PAY ANY PAYMENT OF INTEREST OR FEES
ON THE DATE WHICH SUCH PAYMENT IS DUE AND SUCH FAILURE CONTINUES FOR A PERIOD OF
THREE (3) DAYS;


(C)           ANY RESTRICTED PERSON FAILS TO PAY ANY OBLIGATION (OTHER THAN THE
OBLIGATIONS IN SUBSECTIONS (A) AND (B) ABOVE) WITHIN THREE BUSINESS DAYS AFTER
THE SAME BECOMES DUE AND PAYABLE, WHETHER AT A DATE FOR THE PAYMENT OF A FIXED
INSTALLMENT OR AS A CONTINGENT OR OTHER PAYMENT BECOMES DUE AND PAYABLE OR AS A
RESULT OF ACCELERATION OR OTHERWISE;


(D)           ANY “DEFAULT” OR “EVENT OF DEFAULT” OCCURS UNDER ANY LOAN DOCUMENT
WHICH DEFINES EITHER SUCH TERM, AND THE SAME IS NOT REMEDIED WITHIN THE
APPLICABLE PERIOD OF GRACE (IF ANY) PROVIDED IN SUCH LOAN DOCUMENT;


(E)           ANY RESTRICTED PERSON FAILS TO DULY OBSERVE, PERFORM OR COMPLY
WITH ANY COVENANT, AGREEMENT OR PROVISION OF ARTICLE VII;


(F)            ANY RESTRICTED PERSON FAILS (OTHER THAN AS REFERRED TO IN
SUBSECTIONS (A), (B), (C), (D) OR (E) ABOVE) TO DULY OBSERVE, PERFORM OR COMPLY
WITH ANY COVENANT, AGREEMENT, CONDITION OR PROVISION OF ANY LOAN DOCUMENT, AND
SUCH FAILURE REMAINS UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER NOTICE OF
SUCH FAILURE IS GIVEN BY AGENT TO BORROWER;


(G)           ANY REPRESENTATION OR WARRANTY PREVIOUSLY, PRESENTLY OR HEREAFTER
MADE IN WRITING BY OR ON BEHALF OF ANY RESTRICTED PERSON IN CONNECTION WITH ANY
LOAN DOCUMENT SHALL PROVE TO HAVE BEEN FALSE OR INCORRECT IN ANY MATERIAL
RESPECT ON ANY DATE ON OR AS OF WHICH MADE, OR ANY LOAN DOCUMENT AT ANY TIME
CEASES TO BE VALID, BINDING AND ENFORCEABLE AS WARRANTED IN SECTION 5.5 FOR ANY
REASON OTHER THAN ITS RELEASE OR SUBORDINATION BY AGENT;


(H)           ANY RESTRICTED PERSON (I) FAILS TO PAY ANY PORTION, WHEN SUCH
PORTION IS DUE, OF ANY OF ITS INDEBTEDNESS IN EXCESS OF $10,000,000, OR (II)
BREACHES OR DEFAULTS IN THE PERFORMANCE OF ANY AGREEMENT OR INSTRUMENT BY WHICH
ANY SUCH INDEBTEDNESS IS ISSUED, EVIDENCED, GOVERNED, OR SECURED, AND ANY SUCH
FAILURE, BREACH OR DEFAULT CONTINUES BEYOND ANY APPLICABLE PERIOD OF GRACE
PROVIDED THEREFOR;


(I)            EITHER (I) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN
SECTION 412(A) OF THE INTERNAL REVENUE CODE) IN EXCESS OF $10,000,000 EXISTS
WITH RESPECT TO ANY ERISA PLAN, WHETHER OR NOT WAIVED BY THE SECRETARY OF THE
TREASURY OR HIS DELEGATE, OR (II) ANY TERMINATION EVENT OCCURS WITH RESPECT TO
ANY ERISA PLAN AND THE THEN CURRENT VALUE OF SUCH ERISA PLAN’S BENEFIT
LIABILITIES EXCEEDS THE THEN CURRENT VALUE OF SUCH ERISA PLAN’S ASSETS AVAILABLE
FOR THE PAYMENT OF SUCH BENEFIT LIABILITIES BY MORE THAN $10,000,000 (OR IN THE
CASE OF A TERMINATION

52


--------------------------------------------------------------------------------



EVENT INVOLVING THE WITHDRAWAL OF A SUBSTANTIAL EMPLOYER, THE WITHDRAWING
EMPLOYER’S PROPORTIONATE SHARE OF SUCH EXCESS EXCEEDS SUCH AMOUNT);


(J)            ANY RESTRICTED PERSON:

(I)            SUFFERS THE ENTRY AGAINST IT OF A JUDGMENT, DECREE OR ORDER FOR
RELIEF BY A TRIBUNAL OF COMPETENT JURISDICTION IN AN INVOLUNTARY PROCEEDING
COMMENCED UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW OF
ANY JURISDICTION NOW OR HEREAFTER IN EFFECT, INCLUDING THE FEDERAL BANKRUPTCY
CODE, AS FROM TIME TO TIME AMENDED, OR HAS ANY SUCH PROCEEDING COMMENCED AGAINST
IT WHICH REMAINS UNDISMISSED FOR A PERIOD OF SIXTY DAYS; OR

(II)           COMMENCES A VOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY,
INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, INCLUDING THE FEDERAL
BANKRUPTCY CODE, AS FROM TIME TO TIME AMENDED; OR APPLIES FOR OR CONSENTS TO THE
ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE UNDER ANY SUCH LAW; OR MAKES
A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR FAILS GENERALLY TO PAY (OR
ADMITS IN WRITING ITS INABILITY TO PAY) ITS DEBTS AS SUCH DEBTS BECOME DUE; OR
TAKES CORPORATE OR OTHER ACTION TO AUTHORIZE ANY OF THE FOREGOING; OR

(III)          SUFFERS THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER,
LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR OR SIMILAR OFFICIAL OF
ALL OR A SUBSTANTIAL PART OF ITS ASSETS OR OF ANY PART OF THE COLLATERAL IN A
PROCEEDING BROUGHT AGAINST OR INITIATED BY IT, AND SUCH APPOINTMENT OR TAKING
POSSESSION IS NEITHER MADE INEFFECTIVE NOR DISCHARGED WITHIN SIXTY DAYS AFTER
THE MAKING THEREOF, OR SUCH APPOINTMENT OR TAKING POSSESSION IS AT ANY TIME
CONSENTED TO, REQUESTED BY, OR ACQUIESCED TO BY IT; OR

(IV)          SUFFERS THE ENTRY AGAINST IT OF A FINAL JUDGMENT FOR THE PAYMENT
OF MONEY IN EXCESS OF $10,000,000 (NOT COVERED BY INSURANCE SATISFACTORY TO
AGENT IN ITS REASONABLE DISCRETION), UNLESS THE SAME IS DISCHARGED WITHIN
FORTY-FIVE DAYS AFTER THE DATE OF ENTRY THEREOF OR AN APPEAL OR APPROPRIATE
PROCEEDING FOR REVIEW THEREOF IS TAKEN WITHIN SUCH PERIOD AND A STAY OF
EXECUTION PENDING SUCH APPEAL IS OBTAINED; OR

(V)           SUFFERS A WRIT OR WARRANT OF ATTACHMENT OR ANY SIMILAR PROCESS TO
BE ISSUED BY ANY TRIBUNAL AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS OR
ANY PART OF THE COLLATERAL, AND SUCH WRIT OR WARRANT OF ATTACHMENT OR ANY
SIMILAR PROCESS IS NOT STAYED OR RELEASED WITHIN FORTY-FIVE DAYS AFTER THE ENTRY
OR LEVY THEREOF OR AFTER ANY STAY IS VACATED OR SET ASIDE;


(K)           ANY CHANGE OF CONTROL OCCURS;


(L)            THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER ANY DOCUMENT TO WHICH
ANY RESTRICTED PERSON AND ANY SURETY ARE BOTH PARTIES THAT, WITH THE PASSAGE OF
TIME, WOULD PERMIT FORECLOSURE BY SUCH SURETY ON A MATERIAL PORTION OF THE
COLLATERAL.

Upon the occurrence of an Event of Default described in subsection (k)(i),
(k)(ii) or (k)(iii) of this section with respect to Borrower, all of the
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment,

53


--------------------------------------------------------------------------------


protest, notice of protest, notice of intention to accelerate, declaration or
notice of acceleration, or any other notice or declaration of any kind, all of
which are hereby expressly waived by Borrower and each Restricted Person who at
any time ratifies or approves this Agreement.  Upon any such acceleration, any
obligation of any Lender and any obligation of LC Issuer to issue Letters of
Credit hereunder to make any further Loans shall be permanently terminated. 
During the continuance of any other Event of Default, Agent at any time and from
time to time may (and upon written instructions from Required Lenders, Agent
shall), without notice to Borrower or any other Restricted Person, do either or
both of the following:  (1) terminate any obligation of Lenders to make Loans
hereunder, and any obligation of LC Issuer to issue Letters of Credit hereunder,
and (2) declare any or all of the Obligations immediately due and payable, and
all such Obligations shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.

Section 8.2             Remedies.  If any Event of Default shall occur and be
continuing, each Lender Party may terminate its Revolving Loan Commitment and
protect and enforce its rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document, and each Lender Party may enforce the
payment of any Obligations due it or enforce any other legal or equitable right
which it may have.  All rights, remedies and powers conferred upon Lender
Parties under the Loan Documents shall be deemed cumulative and not exclusive of
any other rights, remedies or powers available under the Loan Documents or at
Law or in equity.

Section 8.3             Application of Proceeds after Acceleration.  Except as
otherwise provided in the Security Documents with respect to application of
proceeds to any reimbursements due Agent thereunder and to the Lender Hedging
Obligations, if Agent collects or receives money on account of the Obligations
after the acceleration of the Obligations as provided in Section 8.1, Agent
shall distribute all money so collected or received:


(A)           FIRST, TO ANY REIMBURSEMENTS DUE AGENT HEREUNDER;


(B)           SECOND, RATABLY TO PAYMENT OF THAT PORTION OF OBLIGATIONS
CONSTITUTING ACCRUED AND UNPAID INTEREST AND LENDER HEDGING OBLIGATIONS;
PROVIDED THAT AGENT SHALL HAVE NO INDEPENDENT RESPONSIBILITY TO DETERMINE THE
EXISTENCE OR AMOUNT OF LENDER HEDGING OBLIGATIONS AND MAY RESERVE FROM THE
APPLICATION OF AMOUNTS UNDER THIS SECTION AMOUNTS DISTRIBUTABLE IN RESPECT OF
LENDER HEDGING OBLIGATIONS UNTIL IT HAS RECEIVED EVIDENCE SATISFACTORY TO IT OF
THE EXISTENCE AND AMOUNT OF SUCH LENDER HEDGING OBLIGATIONS; PROVIDED FURTHER,
HOWEVER, THAT AGENT MAY RELY ON STATEMENTS OF THE LENDER PARTIES AS TO THE
EXISTENCE AND AMOUNTS OF LENDER HEDGING OBLIGATIONS OWING TO THEM;


(C)           THIRD, RATABLY TO THE PAYMENT OR CASH-COLLATERALIZATION OF ALL
OTHER OBLIGATIONS OF THE BORROWER OR ANY GUARANTOR OWING UNDER OR IN RESPECT OF
THE LOAN DOCUMENTS THAT ARE DUE AND PAYABLE ON SUCH DATE (AND AMONG SUCH
OBLIGATIONS IN THE MANNER PROVIDED IN SECTION 3.1); AND

54


--------------------------------------------------------------------------------



(D)           THE BALANCE, IF ANY, AFTER ALL OF THE OBLIGATIONS HAVE BEEN
INDEFEASIBLY PAID IN FULL, TO THE BORROWER OR AS OTHERWISE REQUIRED BY LAW.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

55


--------------------------------------------------------------------------------


ARTICLE IX
AGENT

Section 9.1             Appointment and Authority.  Each Lender Party hereby
irrevocably authorizes Agent, and Agent hereby undertakes, to receive payments
of principal, interest and other amounts due hereunder as specified herein and
to take all other actions and to exercise such powers under the Loan Documents
as are specifically delegated to Agent by the terms hereof or thereof, together
with all other powers reasonably incidental thereto.  The relationship of Agent
to the other Lender Parties is only that of one commercial lender acting as
Agent for others, and nothing in the Loan Documents shall be construed to
constitute Agent a trustee or other fiduciary for any Lender Party or any holder
of any participation in a Note nor to impose on Agent duties and obligations
other than those expressly provided for in the Loan Documents.  With respect to
any matters not expressly provided for in the Loan Documents and any matters
which the Loan Documents place within the discretion of Agent, Agent shall not
be required to exercise any discretion or take any action, and it may request
instructions from Lenders with respect to any such matter, in which case it
shall be required to act or to refrain from acting (and shall be fully protected
and free from liability to all Lender Parties in so acting or refraining from
acting) upon the instructions of Required Lenders (including itself), provided,
however, that Agent shall not be required to take any action which exposes it to
a risk of personal liability that it considers unreasonable or which is contrary
to the Loan Documents or to applicable Law.

Section 9.2             Exculpation, Agent’s Reliance, Etc.  Neither Agent nor
any of its directors, officers, Agents, attorneys, or employees shall be liable
for any action taken or omitted to be taken by any of them under or in
connection with the Loan Documents, including their negligence of any kind,
except that each shall be liable for its own gross negligence or willful
misconduct.  Without limiting the generality of the foregoing, Agent (a) may
treat the Person whose name is set forth on the Register as the holder of any
Obligation as the holder thereof until Agent receives written notice of the
assignment or transfer thereof in accordance with this Agreement, signed by such
Person and in the form required under Section 10.5(c) payee and in form
satisfactory to Agent; (b) may consult with legal counsel (including counsel for
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (c)
makes no warranty or representation to any other Lender and shall not be
responsible to any other Lender Party for any statements, warranties or
representations made in or in connection with the Loan Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of the Loan Documents on the part of
any Restricted Person or to inspect the property (including the books and
records) of any Restricted Person; (e) shall not be responsible to any other
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any instrument or document
furnished in connection therewith; (f) may rely upon the representations and
warranties of each Restricted Person or Lender Party in exercising its powers
hereunder; and (g) shall incur no liability under or in respect of the Loan
Documents by acting upon any notice, consent, certificate or other instrument or
writing (including any facsimile, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper Person or Persons.

56


--------------------------------------------------------------------------------


Section 9.3             Credit Decisions.  Each Lender Party acknowledges that
it has, independently and without reliance upon any other Lender Party, made its
own analysis of Borrower and the transactions contemplated hereby and its own
independent decision to enter into this Agreement and the other Loan Documents. 
Each Lender Party also acknowledges that it will, independently and without
reliance upon any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents.

Section 9.4             Indemnification.  Each Lender agrees to indemnify Agent
(to the extent not reimbursed by Borrower within ten (10) days after demand)
from and against such Lender’s Percentage Share of any and all liabilities,
obligations, claims, losses, damages, penalties, fines, actions, judgments,
suits, settlements, costs, expenses or disbursements (including reasonable fees
of attorneys, accountants, experts and advisors) of any kind or nature
whatsoever (in this section collectively called “liabilities and costs”) which
to any extent (in whole or in part) may be imposed on, incurred by, or asserted
against Agent growing out of, resulting from or in any other way associated with
any of the Collateral, the Loan Documents and the transactions and events
(including the enforcement thereof) at any time associated therewith or
contemplated therein (whether arising in contract or in tort and otherwise and
including any violation or noncompliance with any Environmental Laws by any
Person or any liabilities or duties of any Person with respect to Hazardous
Materials found in or released into the environment).

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY AGENT,

provided only that no Lender shall be obligated under this section to indemnify
Agent for that portion, if any, of any liabilities and costs which is
proximately caused by Agent’s own individual gross negligence or willful
misconduct, as determined in a final judgment.  Cumulative of the foregoing,
each Lender agrees to reimburse Agent promptly upon demand for such Lender’s
Percentage Share of any costs and expenses to be paid to Agent by Borrower under
Section 10.4(a) to the extent that Agent is not timely reimbursed for such
expenses by Borrower as provided in such section.  As used in this section the
term “Agent” shall refer not only to the Person designated as such in Section
1.1 but also to each director, officer, Agent, attorney, employee,
representative and Affiliate of such Person.

Section 9.5             Rights as Lender.  In its capacity as a Lender, Agent
shall have the same rights and obligations as any Lender and may exercise such
rights as though it were not Agent.  Agent may accept deposits from, lend money
to, act as trustee under indentures of, and generally engage in any kind of
business with any Restricted Person or their Affiliates, all as if it were not
Agent hereunder and without any duty to account therefor to any other Lender.

Section 9.6             Sharing of Set-Offs and Other Payments.  Each Lender
Party agrees that if it shall, whether through the exercise of rights under
Security Documents or rights of banker’s lien, set off, or counterclaim against
Borrower or otherwise, obtain payment of a portion of the aggregate Obligations
owed to it which, taking into account all distributions made by Agent

57


--------------------------------------------------------------------------------


under Section 3.1, causes such Lender Party to have received more than it would
have received had such payment been received by Agent and distributed pursuant
to Section 3.1, then (a) it shall be deemed to have simultaneously purchased and
shall be obligated to purchase interests in the Obligations as necessary to
cause all Lender Parties to share all payments as provided for in Section 3.1,
and (b) such other adjustments shall be made from time to time as shall be
equitable to ensure that Agent and all Lender Parties share all payments of
Obligations as provided in Section 3.1; provided, however, that nothing herein
contained shall in any way affect the right of any Lender Party to obtain
payment (whether by exercise of rights of banker’s lien, set-off or counterclaim
or otherwise) of indebtedness other than the Obligations.  Borrower expressly
consents to the foregoing arrangements and agrees that any holder of any such
interest or other participation in the Obligations, whether or not acquired
pursuant to the foregoing arrangements, may to the fullest extent permitted by
Law exercise any and all rights of banker’s lien, set-off, or counterclaim as
fully as if such holder were a holder of the Obligations in the amount of such
interest or other participation.  If all or any part of any funds transferred
pursuant to this section is thereafter recovered from the seller under this
section which received the same, the purchase provided for in this section shall
be deemed to have been rescinded to the extent of such recovery, together with
interest, if any, if interest is required pursuant to the order of a Tribunal
order to be paid on account of the possession of such funds prior to such
recovery.

Section 9.7             Investments.  Whenever Agent in good faith determines
that it is uncertain about how to distribute to Lender Parties any funds which
it has received, or whenever Agent in good faith determines that there is any
dispute among Lender Parties about how such funds should be distributed, Agent
may choose to defer distribution of the funds which are the subject of such
uncertainty or dispute.  If Agent in good faith believes that the uncertainty or
dispute will not be promptly resolved, or if Agent is otherwise required to
invest funds pending distribution to Lender Parties, Agent shall invest such
funds pending distribution; all interest on any such Investment shall be
distributed upon the distribution of such Investment and in the same proportion
and to the same Persons as such Investment.  All monies received by Agent for
distribution to Lender Parties (other than to the Person who is Agent in its
separate capacity as a Lender Party) shall be held by Agent pending such
distribution solely as Agent for such Lender Parties, and Agent shall have no
equitable title to any portion thereof.

Section 9.8             Benefit of Article IX.  The provisions of this Article
(other than the following Section 9.9) are intended solely for the benefit of
Lender Parties, and no Restricted Person shall be entitled to rely on any such
provision or assert any such provision in a claim or defense against any
Lender.  Lender Parties may waive or amend such provisions as they desire
without any notice to or consent of Borrower or any Restricted Person.

Section 9.9             Resignation.  Agent may resign at any time by giving
written notice thereof to Lenders and Borrower.  Each such notice shall set
forth the date of such resignation.  Upon any such resignation, Required Lenders
shall have the right to appoint (with, unless an Event of Default shall have
occurred and be continuing, the consent of Borrower, such consent not to be
unreasonably withheld or delayed) a successor Agent.  A successor must be
appointed for any retiring Agent, and such Agent’s resignation shall become
effective when such successor accepts such appointment.  If, within thirty days
after the date of the retiring Agent’s resignation, no successor Agent has been
appointed and has accepted such appointment, then the retiring Agent may appoint
(with, unless an Event of Default shall have occurred and be continuing, the

58


--------------------------------------------------------------------------------


consent of Borrower, such consent not to be unreasonably withheld or delayed) a
successor Agent, which shall be a commercial bank organized or licensed to
conduct a banking or trust business under the Laws of the United States of
America or of any state thereof.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, the retiring Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents.  After any retiring Agent’s resignation hereunder the provisions of
this Article IX shall continue to inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under the Loan Documents.

Section 9.10           Notice of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or Borrower referring to this Agreement, describing such
Default and stating that such notice is a “notice of default.”  Agent will
notify Lenders of its receipt of any such notice.  Agent shall take such action
with respect to such Default as may be directed by Required Lenders in
accordance with Article VIII; provided, however, that unless and until Agent has
received any such direction, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of Lenders.

Section 9.11           Co-Agents.  The Parties identified on the facing page of
this Agreement as “Lead Arranger” or “Co-Agent” have no right, power,
obligation, liability, responsibility, or duty under the Loan Documents in such
capacity.  Without limiting the foregoing, each Party so identified as “Lead
Arranger” and “Co-Agent” shall not have and shall not be deemed to have any
fiduciary relationship with any other Lender.  Each Lender acknowledges that it
has not relied, and will not rely, on taking or not taking action hereunder.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

59


--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS


SECTION 10.1           WAIVERS AND AMENDMENTS; ACKNOWLEDGMENTS.


(A)           WAIVERS AND AMENDMENTS.  NO FAILURE OR DELAY (WHETHER BY COURSE OF
CONDUCT OR OTHERWISE) BY ANY LENDER IN EXERCISING ANY RIGHT, POWER OR REMEDY
WHICH SUCH LENDER PARTY MAY HAVE UNDER ANY OF THE LOAN DOCUMENTS SHALL OPERATE
AS A WAIVER THEREOF OR OF ANY OTHER RIGHT, POWER OR REMEDY, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE BY ANY LENDER PARTY OF ANY SUCH RIGHT, POWER OR REMEDY
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR OF ANY OTHER RIGHT, POWER OR
REMEDY.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT AND NO CONSENT TO ANY
DEPARTURE THEREFROM SHALL EVER BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED
AS PROVIDED BELOW IN THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCES AND FOR THE PURPOSES FOR WHICH GIVEN
AND TO THE EXTENT SPECIFIED IN SUCH WRITING.  NO NOTICE TO OR DEMAND ON ANY
RESTRICTED PERSON SHALL IN ANY CASE OF ITSELF ENTITLE ANY RESTRICTED PERSON TO
ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.  THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SET FORTH THE ENTIRE UNDERSTANDING
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN
AND THEREIN AND SUPERSEDE ALL PRIOR DISCUSSIONS AND UNDERSTANDINGS WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF, AND NO WAIVER, CONSENT, RELEASE,
MODIFICATION OR AMENDMENT OF OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE VALID OR EFFECTIVE AGAINST ANY PARTY HERETO UNLESS THE SAME
IS IN WRITING AND SIGNED BY (I) IF SUCH PARTY IS BORROWER, BY BORROWER, (II) IF
SUCH PARTY IS AGENT OR LC ISSUER, BY SUCH PARTY, AND (III) IF SUCH PARTY IS A
LENDER, BY SUCH LENDER OR BY AGENT ON BEHALF OF LENDERS WITH THE WRITTEN CONSENT
OF REQUIRED LENDERS (WHICH CONSENT HAS ALREADY BEEN GIVEN AS TO THE TERMINATION
OF THE LOAN DOCUMENTS AS PROVIDED IN SECTION 10.9).  NOTWITHSTANDING THE
FOREGOING OR ANYTHING TO THE CONTRARY HEREIN, AGENT SHALL NOT, WITHOUT THE PRIOR
CONSENT OF EACH INDIVIDUAL LENDER, EXECUTE AND DELIVER ON BEHALF OF SUCH LENDER
ANY WAIVER OR AMENDMENT WHICH WOULD:  (1) WAIVE ANY OF THE CONDITIONS SPECIFIED
IN ARTICLE IV (PROVIDED THAT AGENT MAY IN ITS DISCRETION WITHDRAW ANY REQUEST IT
HAS MADE UNDER SECTION 4.2), (2) INCREASE THE MAXIMUM AMOUNT WHICH SUCH LENDER
IS COMMITTED HEREUNDER TO LEND, (3) REDUCE ANY FEES PAYABLE TO SUCH LENDER
HEREUNDER, OR THE PRINCIPAL OF, OR INTEREST ON, EITHER OF SUCH LENDER’S NOTES,
(4) EXTEND THE MATURITY DATE, OR POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF ANY
SUCH FEES, PRINCIPAL OR INTEREST, (5) AMEND THE DEFINITION HEREIN OF “REQUIRED
LENDERS” OR OTHERWISE CHANGE THE AGGREGATE AMOUNT OF PERCENTAGE SHARES WHICH IS
REQUIRED FOR AGENT, LENDERS OR ANY OF THEM TO TAKE ANY PARTICULAR ACTION UNDER
THE LOAN DOCUMENTS, (6) RELEASE BORROWER FROM ITS OBLIGATION TO PAY SUCH
LENDER’S OBLIGATIONS OR ANY GUARANTOR (OTHER THAN A GUARANTOR WHICH CEASES TO BE
A SUBSIDIARY PURSUANT TO A SALE OR OTHER DISPOSITION PERMITTED BY THE LOAN
DOCUMENTS) FROM ITS GUARANTY OF SUCH PAYMENT OR (7) RELEASE ALL OR SUBSTANTIALLY
ALL OF THE ANY COLLATERAL, EXCEPT FOR SUCH RELEASES RELATING TO SALES OR
DISPOSITIONS OF PROPERTY PERMITTED BY THE LOAN DOCUMENTS, OR (8) AMEND THIS
SECTION 10.1(A).  NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY
HEREIN, AGENT SHALL NOT, WITHOUT THE PRIOR CONSENT OF EACH INDIVIDUAL LENDER
AFFECTED THEREBY (OR, AS APPLICABLE, AN AFFILIATE OF SUCH LENDER), EXECUTE AND
DELIVER ANY WAIVER OR AMENDMENT TO ANY LOAN DOCUMENT WHICH WOULD (I) CAUSE AN
OBLIGATION UNDER ANY OUTSTANDING HEDGING CONTRACT OWING TO SUCH LENDER (OR ITS
AFFILIATE) THAT, PRIOR TO SUCH WAIVER OR AMENDMENT, CONSTITUTED A “LENDER
HEDGING OBLIGATION” TO CEASE TO BE A “LENDER HEDGING OBLIGATION” OR (II) CAUSE
THE PRIORITY OF THE LIEN SECURING SUCH OBLIGATION OR THE PRIORITY OF PAYMENT
WITH RESPECT TO SUCH OBLIGATION IN CONNECTION WITH THE EXERCISE OF REMEDIES
UNDER SUCH LOAN DOCUMENT TO BE SUBORDINATE IN ANY MANNER TO THE

60


--------------------------------------------------------------------------------



OBLIGATIONS (OTHER THAN EXPENSE REIMBURSEMENTS, EXPENSES OF ENFORCEMENT, AND
OTHER SIMILAR OBLIGATIONS OWING UNDER THE LOAN DOCUMENTS).


(B)           ACKNOWLEDGMENTS AND ADMISSIONS.  BORROWER HEREBY REPRESENTS,
WARRANTS, ACKNOWLEDGES AND ADMITS THAT (I) IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, (II) IT HAS MADE AN INDEPENDENT DECISION TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, WITHOUT RELIANCE ON ANY
REPRESENTATION, WARRANTY, COVENANT OR UNDERTAKING BY AGENT OR ANY LENDER,
WHETHER WRITTEN, ORAL OR IMPLICIT, OTHER THAN AS EXPRESSLY SET OUT IN THIS
AGREEMENT OR IN ANOTHER LOAN DOCUMENT DELIVERED ON OR AFTER THE DATE HEREOF,
(III) THERE ARE NO REPRESENTATIONS, WARRANTIES, COVENANTS, UNDERTAKINGS OR
AGREEMENTS BY ANY LENDER AS TO THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET OUT IN
THIS AGREEMENT OR IN ANOTHER LOAN DOCUMENT DELIVERED ON OR AFTER THE DATE
HEREOF, (IV) NO LENDER HAS ANY FIDUCIARY OBLIGATION TOWARD BORROWER WITH RESPECT
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, (V) THE
RELATIONSHIP PURSUANT TO THE LOAN DOCUMENTS BETWEEN BORROWER AND THE OTHER
RESTRICTED PERSONS, ON ONE HAND, AND EACH LENDER, ON THE OTHER HAND, IS AND
SHALL BE SOLELY THAT OF DEBTOR AND CREDITOR, RESPECTIVELY, PROVIDED THAT, SOLELY
FOR PURPOSES OF SECTION 10.5(F), AGENT SHALL ACT AS AGENT OF BORROWER IN
MAINTAINING THE REGISTER AS SET FORTH THEREIN, (VI) NO PARTNERSHIP OR JOINT
VENTURE EXISTS WITH RESPECT TO THE LOAN DOCUMENTS BETWEEN ANY RESTRICTED PERSON
AND ANY LENDER, (VII) AGENT IS NOT BORROWER’S AGENT, BUT AGENT FOR LENDERS,
PROVIDED THAT, SOLELY FOR PURPOSES OF SECTION 10.5(F), AGENT SHALL ACT AS AGENT
OF BORROWER IN MAINTAINING THE REGISTER AS SET FORTH THEREIN, (VIII) SHOULD AN
EVENT OF DEFAULT OR DEFAULT OCCUR OR EXIST, EACH LENDER WILL DETERMINE IN ITS
SOLE DISCRETION AND FOR ITS OWN REASONS WHAT REMEDIES AND ACTIONS IT WILL OR
WILL NOT EXERCISE OR TAKE AT THAT TIME SUBJECT TO THE TERMS OF THIS AGREEMENT,
(IX) WITHOUT LIMITING ANY OF THE FOREGOING, BORROWER IS NOT RELYING UPON ANY
REPRESENTATION OR COVENANT BY ANY LENDER, OR ANY REPRESENTATIVE THEREOF, AND NO
SUCH REPRESENTATION OR COVENANT HAS BEEN MADE, THAT ANY LENDER WILL, AT THE TIME
OF AN EVENT OF DEFAULT OR DEFAULT, OR AT ANY OTHER TIME, WAIVE, NEGOTIATE,
DISCUSS, OR TAKE OR REFRAIN FROM TAKING ANY ACTION PERMITTED UNDER THE LOAN
DOCUMENTS WITH RESPECT TO ANY SUCH EVENT OF DEFAULT OR DEFAULT OR ANY OTHER
PROVISION OF THE LOAN DOCUMENTS, AND (X) ALL LENDER PARTIES HAVE RELIED UPON THE
TRUTHFULNESS OF THE ACKNOWLEDGMENTS IN THIS SECTION IN DECIDING TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO BECOME OBLIGATED HEREUNDER.


(C)           JOINT ACKNOWLEDGMENT.  THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 10.2           Survival of Agreements; Cumulative Nature.  Except for
representations and warranties given as of a specified date, all of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated.  All statements and agreements contained in any certificate or other
instrument delivered by any

61


--------------------------------------------------------------------------------


Restricted Person to any Lender Party under any Loan Document shall be deemed
representations and warranties by Borrower or agreements and covenants of
Borrower under this Agreement.  The representations, warranties, indemnities,
and covenants made by Restricted Persons in the Loan Documents, and the rights,
powers, and privileges granted to Lender Parties in the Loan Documents, are
cumulative, and, except for expressly specified waivers and consents, no Loan
Document shall be construed in the context of another to diminish, nullify, or
otherwise reduce the benefit to any Lender Party of any such representation,
warranty, indemnity, covenant, right, power or privilege.  In particular and
without limitation, no exception set out in this Agreement to any
representation, warranty, indemnity, or covenant herein contained shall apply to
any similar representation, warranty, indemnity, or covenant contained in any
other Loan Document, unless the Loan Documents shall expressly provide that such
exception shall apply to such similar representation, warranty, indemnity, or
covenant.

Section 10.3           Notices.  All notices, requests, consents, demands and
other communications required or permitted under any Loan Document shall be in
writing, unless otherwise specifically provided in such Loan Document (provided
that Agent may give telephonic notices to the other Lender Parties), and shall
be deemed sufficiently given or furnished if delivered by personal delivery, by
facsimile or other electronic transmission, by delivery service with proof of
delivery, or by registered or certified United States mail, postage prepaid, to
Borrower and Restricted Persons at the address of Borrower specified on the
signature pages hereto and to each Lender Party at its address specified on
Schedule 3.1 hereto (unless changed by similar notice in writing given by the
particular Person whose address is to be changed).  Any such notice or
communication shall be deemed to have been given (a) in the case of personal
delivery or delivery service, as of the date of first attempted delivery during
normal business hours at the address provided herein, (b) in the case of
facsimile or other electronic transmission, upon receipt, or (c) in the case of
registered or certified United States mail, three days after deposit in the
mail; provided, however, that no Borrowing Notice shall become effective until
actually received by Agent.


SECTION 10.4           PAYMENT OF EXPENSES; INDEMNITY.


(A)           PAYMENT OF EXPENSES.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT ARE CONSUMMATED, BORROWER WILL PROMPTLY (AND IN ANY EVENT,
WITHIN THIRTY (30) DAYS AFTER ANY INVOICE OR OTHER STATEMENT OR NOTICE) PAY: (I)
ALL TRANSFER, STAMP, MORTGAGE, DOCUMENTARY OR OTHER SIMILAR TAXES, ASSESSMENTS
OR CHARGES LEVIED BY ANY GOVERNMENTAL OR REVENUE AUTHORITY IN RESPECT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT OR
TRANSACTION REFERRED TO HEREIN OR THEREIN, (II) ALL REASONABLE COSTS AND
EXPENSES INCURRED BY OR ON BEHALF OF AGENT (INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEYS’ FEES, TRAVEL COSTS AND MISCELLANEOUS EXPENSES), BUT
EXCLUDING CONSULTANTS FEES OTHER THAN IN CONNECTION WITH  AN ANNUAL FIELD AUDIT
PERMITTED BELOW, IN CONNECTION WITH (1) THE NEGOTIATION, PREPARATION, EXECUTION
AND DELIVERY OF THE LOAN DOCUMENTS, AND ANY AND ALL CONSENTS, WAIVERS OR OTHER
DOCUMENTS OR INSTRUMENTS RELATING THERETO, (2) THE FILING, RECORDING, REFILING
AND RE-RECORDING OF ANY LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR INSTRUMENTS OR
FURTHER ASSURANCES REQUIRED TO BE FILED OR RECORDED OR REFILED OR RE-RECORDED BY
THE TERMS OF ANY LOAN DOCUMENT, (3) THE BORROWINGS HEREUNDER AND OTHER ACTION
REASONABLY REQUIRED IN THE COURSE OF ADMINISTRATION HEREOF, (4) MONITORING OR
CONFIRMING (OR PREPARATION OR NEGOTIATION OF ANY DOCUMENT RELATED TO) ANY
RESTRICTED PERSON’S COMPLIANCE WITH ANY COVENANTS OR CONDITIONS CONTAINED IN
THIS AGREEMENT OR

62


--------------------------------------------------------------------------------



IN ANY LOAN DOCUMENT, AND (III) ALL REASONABLE COSTS AND EXPENSES INCURRED BY
THE AGENT ON BEHALF OF ANY LENDER PARTY (INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEYS’ FEES, REASONABLE CONSULTANTS’ FEES AND REASONABLE ACCOUNTING FEES) IN
CONNECTION WITH THE CONDUCT OF AN ANNUAL FIELD AUDIT, THE PRESERVATION OF ANY
RIGHTS UNDER THE LOAN DOCUMENTS OR THE DEFENSE OR ENFORCEMENT OF ANY OF THE LOAN
DOCUMENTS (INCLUDING THIS SECTION), ANY ATTEMPT TO CURE ANY BREACH THEREUNDER BY
ANY RESTRICTED PERSON, OR THE DEFENSE OF ANY LENDER PARTY’S EXERCISE OF ITS
RIGHTS THEREUNDER.  IN ADDITION TO THE FOREGOING, UNTIL ALL OBLIGATIONS HAVE
BEEN PAID IN FULL, BORROWER WILL ALSO PAY OR REIMBURSE AGENT FOR ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF AGENT OR ITS AGENTS OR EMPLOYEES IN
CONNECTION WITH THE CONTINUING ADMINISTRATION OF THE LOANS AND THE RELATED DUE
DILIGENCE OF AGENT, INCLUDING TRAVEL AND MISCELLANEOUS EXPENSES AND REASONABLE
FEES AND EXPENSES OF AGENT’S OUTSIDE COUNSEL AND CONSULTANTS ENGAGED IN
CONNECTION WITH THE LOAN DOCUMENTS.


(B)           INDEMNITY. BORROWER AGREES TO INDEMNIFY EACH LENDER PARTY, UPON
DEMAND, FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, BROKER’S FEES,
CLAIMS, LOSSES, DAMAGES, PENALTIES, FINES, ACTIONS, JUDGMENTS, SUITS,
SETTLEMENTS, COSTS, EXPENSES OR DISBURSEMENTS (INCLUDING REASONABLE FEES OF
ATTORNEYS, ACCOUNTANTS, EXPERTS AND ADVISORS) OF ANY KIND OR NATURE WHATSOEVER
(IN THIS SECTION COLLECTIVELY CALLED “LIABILITIES AND COSTS”) WHICH TO ANY
EXTENT (IN WHOLE OR IN PART) MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST
SUCH LENDER PARTY GROWING OUT OF, RESULTING FROM OR IN ANY OTHER WAY ASSOCIATED
WITH ANY OF THE COLLATERAL, THE LOAN DOCUMENTS AND THE TRANSACTIONS AND EVENTS
(INCLUDING THE ENFORCEMENT OR DEFENSE THEREOF) AT ANY TIME ASSOCIATED THEREWITH
OR CONTEMPLATED THEREIN (WHETHER ARISING IN CONTRACT OR IN TORT OR OTHERWISE). 
AMONG OTHER THINGS, THE FOREGOING INDEMNIFICATION COVERS ALL LIABILITIES AND
COSTS INCURRED BY ANY LENDER PARTY RELATED TO ANY BREACH OF A LOAN DOCUMENT BY A
RESTRICTED PERSON, ANY BODILY INJURY TO ANY PERSON OR DAMAGE TO ANY PERSON’S
PROPERTY, OR ANY VIOLATION OR NONCOMPLIANCE WITH ANY ENVIRONMENTAL LAWS BY ANY
LENDER PARTY OR ANY OTHER PERSON OR ANY LIABILITIES OR DUTIES OF ANY LENDER
PARTY OR ANY OTHER PERSON WITH RESPECT TO HAZARDOUS MATERIALS FOUND IN OR
RELEASED INTO THE ENVIRONMENT.

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY,

provided only that no Lender Party shall be entitled under this section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment.  If any Person (including
Borrower or any of its Affiliates) ever alleges such gross negligence or willful
misconduct by any Lender Party, the indemnification provided for in this section
shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct.  As used in this section the term “Lender Party” shall refer
not only to each Person designated as such in Section 1.1 but also to each
director, officer, Agent, trustee, attorney, employee, representative and
Affiliate of or for such Person.

63


--------------------------------------------------------------------------------


 

Section 10.5           Joint and Several Liability; Parties in Interest;
Assignments.


(A)           ALL OBLIGATIONS WHICH ARE INCURRED BY TWO OR MORE RESTRICTED
PERSONS SHALL BE THEIR JOINT AND SEVERAL OBLIGATIONS AND LIABILITIES.  ALL
GRANTS, COVENANTS AND AGREEMENTS CONTAINED IN THE LOAN DOCUMENTS SHALL BIND AND
INURE TO THE BENEFIT OF THE PARTIES THERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS; PROVIDED, HOWEVER, THAT NO RESTRICTED PERSON MAY ASSIGN OR TRANSFER ANY
OF ITS RIGHTS OR DELEGATE ANY OF ITS DUTIES OR OBLIGATIONS UNDER ANY LOAN
DOCUMENT WITHOUT THE PRIOR CONSENT OF THE REQUIRED LENDERS.  NEITHER BORROWER
NOR ANY AFFILIATES OF BORROWER SHALL DIRECTLY OR INDIRECTLY PURCHASE OR
OTHERWISE RETIRE ANY OBLIGATIONS OWED TO ANY LENDER NOR WILL ANY LENDER ACCEPT
ANY OFFER TO DO SO, UNLESS EACH LENDER SHALL HAVE RECEIVED SUBSTANTIALLY THE
SAME OFFER WITH RESPECT TO THE SAME PERCENTAGE SHARE OF THE OBLIGATIONS OWED TO
IT.  IF BORROWER OR ANY AFFILIATE OF BORROWER AT ANY TIME PURCHASES SOME BUT
LESS THAN ALL OF THE OBLIGATIONS OWED TO ALL LENDER PARTIES, SUCH PURCHASER
SHALL NOT BE ENTITLED TO ANY RIGHTS OF ANY LENDER UNDER THE LOAN DOCUMENTS
UNLESS AND UNTIL BORROWER OR ITS AFFILIATES HAVE PURCHASED ALL OF THE
OBLIGATIONS.


(B)           NO LENDER SHALL SELL ANY PARTICIPATION INTEREST IN ITS COMMITMENT
HEREUNDER OR ANY OF ITS RIGHTS UNDER ITS LOANS OR UNDER THE LOAN DOCUMENTS TO
ANY PERSON UNLESS THE AGREEMENT BETWEEN SUCH LENDER AND SUCH PARTICIPANT AT ALL
TIMES PROVIDES: (I) THAT SUCH PARTICIPATION EXISTS ONLY AS A RESULT OF THE
AGREEMENT BETWEEN SUCH PARTICIPANT AND SUCH LENDER AND THAT SUCH TRANSFER DOES
NOT GIVE SUCH PARTICIPANT ANY RIGHT TO VOTE AS A LENDER OR ANY OTHER DIRECT
CLAIMS OR RIGHTS AGAINST ANY PERSON OTHER THAN SUCH LENDER, (II) THAT SUCH
PARTICIPANT IS NOT ENTITLED TO PAYMENT FROM ANY RESTRICTED PERSON UNDER SECTIONS
3.2 THROUGH 3.8 OF AMOUNTS IN EXCESS OF THOSE PAYABLE TO SUCH LENDER UNDER SUCH
SECTIONS (DETERMINED WITHOUT REGARD TO THE SALE OF SUCH PARTICIPATION), AND
(III) UNLESS SUCH PARTICIPANT IS AN AFFILIATE OF SUCH LENDER, THAT SUCH
PARTICIPANT SHALL NOT BE ENTITLED TO REQUIRE SUCH LENDER TO TAKE ANY ACTION
UNDER ANY LOAN DOCUMENT OR TO OBTAIN THE CONSENT OF SUCH PARTICIPANT PRIOR TO
TAKING ANY ACTION UNDER ANY LOAN DOCUMENT, EXCEPT FOR ACTIONS WHICH WOULD
REQUIRE THE CONSENT OF ALL LENDERS UNDER SUBSECTION (A) OF SECTION 10.1.  NO
LENDER SELLING SUCH A PARTICIPATION SHALL, AS BETWEEN THE OTHER PARTIES HERETO
AND SUCH LENDER, BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF
THE SALE OF SUCH PARTICIPATION.  EACH LENDER WHICH SELLS ANY SUCH PARTICIPATION
TO ANY PERSON (OTHER THAN AN AFFILIATE OF SUCH LENDER) SHALL GIVE PROMPT NOTICE
THEREOF TO AGENT AND BORROWER.


(C)           EXCEPT FOR SALES OF PARTICIPATIONS UNDER THE IMMEDIATELY PRECEDING
SUBSECTION, NO LENDER SHALL MAKE ANY ASSIGNMENT OR TRANSFER OF ANY KIND OF ITS
COMMITMENTS OR ANY OF ITS RIGHTS UNDER ITS LOANS OR UNDER THE LOAN DOCUMENTS,
EXCEPT FOR ASSIGNMENTS TO AN ELIGIBLE TRANSFEREE, AND THEN ONLY IF SUCH
ASSIGNMENT IS MADE IN ACCORDANCE WITH THE FOLLOWING REQUIREMENTS:

(I)            EACH SUCH ASSIGNMENT SHALL APPLY TO ALL OBLIGATIONS OWING TO THE
ASSIGNOR LENDER HEREUNDER AND TO THE UNUSED PORTION OF THE ASSIGNOR LENDER’S
REVOLVING LOAN COMMITMENT, SO THAT AFTER SUCH ASSIGNMENT IS MADE THE ASSIGNOR
LENDER SHALL HAVE A FIXED (AND NOT A VARYING) PERCENTAGE SHARE IN ITS LOANS AND
NOTES AND BE COMMITTED TO MAKE THAT PERCENTAGE SHARE OF ALL FUTURE LOANS, THE
ASSIGNEE SHALL HAVE A FIXED PERCENTAGE SHARE IN THE AGGREGATE LOANS AND NOTES
AND BE COMMITTED TO MAKE THAT PERCENTAGE SHARE OF ALL FUTURE LOANS, AND, EXCEPT
IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNOR’S
PERCENTAGE SHARE OF THE REVOLVING LOAN

64


--------------------------------------------------------------------------------


COMMITMENT, THE REVOLVING LOAN COMMITMENT OF BOTH THE ASSIGNOR AND ASSIGNEE,
AFTER GIVING EFFECT TO SUCH ASSIGNMENT, SHALL EQUAL OR EXCEED $2,500,000.

(II)           THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO
AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE “REGISTER” (AS DEFINED BELOW IN
THIS SECTION), AN ASSIGNMENT AND ACCEPTANCE IN THE FORM OF EXHIBIT 10.5,
APPROPRIATELY COMPLETED, TOGETHER WITH THE NOTE SUBJECT TO SUCH ASSIGNMENT AND A
PROCESSING FEE PAYABLE TO AGENT OF $3,500.  UPON SUCH EXECUTION, DELIVERY, AND
PAYMENT AND UPON THE SATISFACTION OF THE CONDITIONS SET OUT IN SUCH ASSIGNMENT
AND ACCEPTANCE, THEN (1) BORROWER SHALL ISSUE NEW NOTES TO SUCH ASSIGNOR AND
ASSIGNEE UPON RETURN OF THE OLD NOTES TO BORROWER, AND (2) AS OF THE “SETTLEMENT
DATE” SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL
BE A PARTY HERETO AND A LENDER HEREUNDER AND AGENT SHALL THEREUPON DELIVER TO
BORROWER AND EACH LENDER A SCHEDULE SHOWING THE REVISED PERCENTAGE SHARES OF
SUCH ASSIGNOR LENDER AND SUCH ASSIGNEE LENDER AND THE PERCENTAGE SHARES OF ALL
OTHER LENDERS.

(III)          EACH ASSIGNEE LENDER WHICH IS NOT A UNITED STATES PERSON (AS SUCH
TERM IS DEFINED IN SECTION 7701(A)(30) OF THE INTERNAL REVENUE CODE) FOR FEDERAL
INCOME TAX PURPOSES, SHALL (TO THE EXTENT IT HAS NOT ALREADY DONE SO) PROVIDE
AGENT AND BORROWER WITH THE “PRESCRIBED FORMS” REFERRED TO IN SECTION 3.6(D).

(IV)          UNLESS THE ASSIGNEE IS AN AFFILIATE OF THE ASSIGNOR, SUCH
ASSIGNMENT SHALL NOT BE EFFECTIVE UNLESS CONSENTED TO IN WRITING BY AGENT AND,
UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BORROWER (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED).


(D)           NOTHING CONTAINED IN THIS SECTION SHALL PREVENT OR PROHIBIT ANY
LENDER FROM ASSIGNING OR PLEDGING ALL OR ANY PORTION OF ITS LOANS AND NOTES TO
ANY FEDERAL RESERVE BANK AS COLLATERAL SECURITY PURSUANT TO REGULATION A OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND ANY OPERATING CIRCULAR
ISSUED BY SUCH FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH ASSIGNMENT OR PLEDGE
SHALL RELIEVE SUCH LENDER FROM ITS OBLIGATIONS HEREUNDER.


(E)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, EACH
ASSIGNEE LENDER THEREUNDER WILL BE CONFIRMING TO AND AGREEING WITH BORROWER,
AGENT AND EACH OTHER LENDER PARTY THAT SUCH ASSIGNEE UNDERSTANDS AND AGREES TO
THE TERMS HEREOF, INCLUDING ARTICLE IX HEREOF.


(F)            AGENT SHALL MAINTAIN A COPY OF EACH ASSIGNMENT AND ACCEPTANCE AND
A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF LENDERS AND THE
PERCENTAGE SHARES OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER
FROM TIME TO TIME (IN THIS SECTION CALLED THE “REGISTER”).  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND BORROWER AND
EACH LENDER PARTY MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
AS A LENDER HEREUNDER FOR ALL PURPOSES.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY BORROWER OR ANY LENDER PARTY AT ANY REASONABLE TIME AND FROM TIME
TO TIME UPON REASONABLE PRIOR NOTICE.  AGENT SHALL ACT AS AGENT OF BORROWER
SOLELY FOR PURPOSES OF MAINTAINING THE REGISTER AS SET FORTH IN THIS SECTION
10.5(F).

65


--------------------------------------------------------------------------------



 

Section 10.6           Confidentiality.  Each Lending Party agrees to keep
confidential any information furnished or made available to it by any Restricted
Person pursuant to this Agreement that is financial information, information in
connection with a proposed transaction, or information marked confidential;
provided that nothing herein shall prevent any Lending Party from disclosing
such information (a) to any other Lending Party or any Affiliate of any Lending
Party, or any officer, director, employee, Agent, attorney, auditor, or advisor
of any Lending Party or Affiliate of any Lending Party, (b) to any other Person
if reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any Law, (d) upon the order of any court or
administrative agency, (e) upon the request or demand of any Tribunal, (f) that
is or becomes available to the public or that is or becomes available to any
Lending Party other than as a result of a disclosure by any Lending Party
prohibited by this Agreement, (g) to the extent necessary in connection with the
exercise of any right or remedy under this Agreement or any other Loan Document,
(h) subject to provisions substantially similar to those contained in this
section, to any actual or proposed participant or assignee or any actual or
proposed contractual counterparty (or its advisors) to any securitization,
hedge, or other derivative transaction relating to the parties’ obligations
hereunder, and (i) if it is otherwise available in the public domain. 
Notwithstanding anything set forth herein to the contrary, each party to this
Agreement and each of its employees, representatives, and other Agents is hereby
expressly authorized to disclose the “tax treatment” and “tax structure” (as
those terms are defined in Treas. Reg. §§ 1.6011-4(c)(8) and (9), respectively)
of the transactions contemplated hereby and all materials of any kind, including
opinions or other tax analyses, that have been provided to it by any other party
relating to such tax treatment or tax structure.  Any Person required to
maintain the confidentiality of information described in this section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord to its own confidential information.

Section 10.7           Governing Law; Submission to Process.  Except to the
extent that the Law of another jurisdiction is expressly elected in a Loan
Document, the Loan Documents shall be deemed contracts and instruments made
under the Laws of the State of Texas and shall be construed and enforced in
accordance with and governed by the Laws of the State of Texas and the Laws of
the United States of America, without regard to principles of conflicts of law. 
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving tri-party accounts) does not apply to this Agreement
or to the Notes.  Borrower hereby irrevocably submits itself and each other
Restricted Person to the exclusive jurisdiction of the state and federal courts
sitting in the State of Texas and agrees and consents that service of process
may be made upon it or any Restricted Person in any legal proceeding relating to
the Loan Documents or the Obligations by any means allowed under Texas or
federal law.  Any legal proceeding arising out of or in any way related to any
of the Loan Documents shall be brought and litigated exclusively in the United
States District Court for the Southern District of Texas, Houston Division, to
the extent it has subject matter jurisdiction, and otherwise in the Texas
District Courts sitting in Harris County, Texas.  The parties hereto hereby
waive and agree not to assert, by way of motion, as a defense or otherwise, that
any such proceeding is brought in an inconvenient forum or that the venue
thereof is improper, and further agree to a transfer of any such proceeding to a
federal court sitting in the State of Texas to the extent that it has subject
matter jurisdiction, and otherwise to a state court in Houston, Texas.  In
furtherance thereof, Borrower and Lender Parties each hereby acknowledge and
agree that it was not inconvenient for

66


--------------------------------------------------------------------------------


them to negotiate and receive funding of the transactions contemplated by this
Agreement in such county and that it will be neither inconvenient nor unfair to
litigate or otherwise resolve any disputes or claims in a court sitting in such
county.

Section 10.8           Limitation on Interest.  Lender Parties, Restricted
Persons and any other parties to the Loan Documents intend to contract in strict
compliance with applicable usury Law from time to time in effect.  In
furtherance thereof such Persons stipulate and agree that none of the terms and
provisions contained in the Loan Documents shall ever be construed to create a
contract to pay, for the use, forbearance or detention of money, interest in
excess of the maximum amount of interest permitted to be charged by applicable
Law from time to time in effect.  Neither any Restricted Person nor any present
or future guarantors, endorsers, or other Persons hereafter becoming liable for
payment of any Obligation shall ever be liable for unearned interest thereon or
shall ever be required to pay interest thereon in excess of the maximum amount
that may be lawfully contracted for, charged, or received under applicable Law
from time to time in effect, and the provisions of this section shall control
over all other provisions of the Loan Documents which may be in conflict or
apparent conflict herewith.  Lender Parties expressly disavow any intention to
contract for, charge, or collect excessive unearned interest or finance charges
in the event the maturity of any Obligation is accelerated.  If (a) the maturity
of any Obligation is accelerated for any reason, (b) any Obligation is prepaid
and as a result any amounts held to constitute interest are determined to be in
excess of the legal maximum, or (c) any Lender or any other holder of any or all
of the Obligations shall otherwise collect moneys which are determined to
constitute interest which would otherwise increase the interest on any or all of
the Obligations to an amount in excess of that permitted to be charged by
applicable Law then in effect, then all sums determined to constitute interest
in excess of such legal limit shall, without penalty, be promptly applied to
reduce the then outstanding principal of the related Obligations or, at such
Lender’s or holder’s option, promptly returned to Borrower or the other payor
thereof upon such determination.  In determining whether or not the interest
paid or payable, under any specific circumstance, exceeds the maximum amount
permitted under applicable Law, Lender Parties and Restricted Persons (and any
other payors thereof) shall to the greatest extent permitted under applicable
Law, (i) characterize any non-principal payment as an expense, fee or premium
rather than as interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the instruments evidencing
the Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable Law in order to lawfully contract for, charge, or receive the
maximum amount of interest permitted under applicable Law.  In the event
applicable Law provides for an interest ceiling under Chapter 303 of the Texas
Finance Code (the “Texas Finance Code”) as amended, for that day, the ceiling
shall be the “weekly ceiling” as defined in the Texas Finance Code, provided
that if any applicable Law permits greater interest, the Law permitting the
greatest interest shall apply. As used in this section the term “applicable Law”
means the Laws of the State of Texas or the Laws of the United States of
America, whichever Laws allow the greater interest, as such Laws now exist or
may be changed or amended or come into effect in the future.

67


--------------------------------------------------------------------------------


 

Section 10.9           Termination; Limited Survival.


(A)           IN ITS SOLE AND ABSOLUTE DISCRETION BORROWER MAY AT ANY TIME THAT
NO OBLIGATIONS ARE OWING (OTHER THAN INDEMNITY OBLIGATIONS AND SIMILAR
OBLIGATIONS THAT SURVIVE THE TERMINATION OF THIS AGREEMENT FOR WHICH NO NOTICE
OF A CLAIM HAS BEEN RECEIVED BY BORROWER) ELECT IN A WRITTEN NOTICE DELIVERED TO
AGENT TO TERMINATE THIS AGREEMENT.  UPON RECEIPT BY AGENT OF SUCH A NOTICE, IF
NO OBLIGATIONS ARE THEN OWING, THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS SHALL
THEREUPON BE TERMINATED AND THE PARTIES THERETO RELEASED FROM ALL PROSPECTIVE
OBLIGATIONS THEREUNDER.  NOTWITHSTANDING THE FOREGOING OR ANYTHING HEREIN TO THE
CONTRARY, ANY WAIVERS OR ADMISSIONS MADE BY ANY RESTRICTED PERSON IN ANY LOAN
DOCUMENT, ANY OBLIGATIONS UNDER SECTIONS 3.2 THROUGH SECTION 3.6, AND ANY
OBLIGATIONS WHICH ANY PERSON MAY HAVE TO INDEMNIFY OR REIMBURSE ANY LENDER PARTY
SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE
FOREGOING CONSENT SHALL CONSTITUTE THE WRITTEN CONSENT OF REQUIRED LENDERS
REQUIRED UNDER SECTION 10.1(A)(III).  AT THE REQUEST AND EXPENSE OF BORROWER,
AGENT SHALL PREPARE AND EXECUTE ALL NECESSARY INSTRUMENTS TO REFLECT AND EFFECT
SUCH TERMINATION OF THE LOAN DOCUMENTS.  AGENT IS HEREBY AUTHORIZED TO EXECUTE
ALL SUCH INSTRUMENTS ON BEHALF OF ALL LENDERS, WITHOUT THE JOINDER OF OR FURTHER
ACTION BY ANY LENDER.


(B)           THE AGENT AND THE LENDERS HEREBY CONSENT TO (I) THE AUTOMATIC
RELEASE OF ANY LIENS SECURING THE OBLIGATIONS IN COLLATERAL THAT IS SOLD OR
OTHERWISE DISPOSED OF BY A RESTRICTED PERSON IN COMPLIANCE WITH THIS AGREEMENT
AND (II) THE AUTOMATIC RELEASE FROM THE RELEVANT GUARANTY OF ANY GUARANTOR THAT
CEASES TO BE A SUBSIDIARY PURSUANT TO A SALE OR DISPOSAL OF PROPERTY THAT IS
PERMITTED BY THIS AGREEMENT, IN EACH CASE WITHOUT NEED FOR FURTHER APPROVAL OF
THE AGENT OR ANY LENDER.  THE FOREGOING CONSENT SHALL CONSTITUTE THE WRITTEN
CONSENT OF REQUIRED LENDERS REQUIRED UNDER CLAUSE (III) OF THE FOURTH SENTENCE
OF SECTION 10.1(A), WITH RESPECT TO SUCH RELEASES OF LIENS AND GUARANTORS.  AT
THE REQUEST AND EXPENSE OF BORROWER, AGENT SHALL PREPARE AND EXECUTE ALL
NECESSARY OR REASONABLY REQUESTED INSTRUMENTS AND DOCUMENTS TO REFLECT AND
EFFECT SUCH RELEASES OF LIENS AND GUARANTORS.  AGENT IS HEREBY AUTHORIZED TO
EXECUTE ALL SUCH INSTRUMENTS AND DOCUMENTS ON BEHALF OF ALL LENDERS, WITHOUT THE
JOINDER OF OR FURTHER ACTION BY ANY LENDER.

Section 10.10         Severability.  If any term or provision of any Loan
Document shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.

Section 10.11         Counterparts; Fax.  This Agreement may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Agreement.  This Agreement and the Loan Documents
may be validly executed and delivered by facsimile or other electronic
transmission.

Section 10.12         Intentionally Omitted.

Section 10.13         Waiver of Jury Trial, Punitive Damages, etc.  Each of the
Borrower and each Lender Party hereby knowingly, voluntarily, intentionally, and
irrevocably (a) waives, to the maximum extent not prohibited by Law, any right
it may have to a trial by jury in respect of

68


--------------------------------------------------------------------------------


any litigation based hereon, or directly or indirectly at any time arising out
of, under or in connection with the Loan Documents or any transaction
contemplated thereby or associated therewith, before or after maturity; (b)
waives, to the maximum extent not prohibited by Law, any right they may have to
claim or recover in any such litigation any “Special Damages”, as defined below,
(c) certifies that no party hereto nor any representative or Agent or counsel
for any party hereto has represented, expressly or otherwise, or implied that
such party would not, in the event of litigation, seek to enforce the foregoing
waivers, and (d) acknowledges that it has been induced to enter into this
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby by, among other things, the mutual waivers and certifications contained
in this section.  As used in this section, “Special Damages” includes all
special, consequential, exemplary, or punitive damages (regardless of how
named), but does not include any payments or funds which any party hereto has
expressly promised to pay or deliver to any other party hereto.

Section 10.14         Intentionally Left Blank.

Section 10.15         Renewal and Extension.  The Indebtedness arising under
this Agreement is a renewal, extension and restatement on revised terms of (but
not an extinguishment or novation of) the Prior Indebtedness and, from and after
the date hereof, the terms and provisions of the Prior Credit Documents shall be
superseded by the terms and provisions of this Agreement.  Borrower hereby
agrees that (i) the Prior Indebtedness, all accrued and unpaid interest thereon,
and all accrued and unpaid fees under the Prior Credit Documents shall be deemed
to be Indebtedness of Borrower outstanding under and governed by this Agreement
and (ii) all Liens securing the Prior Indebtedness shall continue in full force
and effect to secure the Secured Obligations.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

69


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

COMFORT SYSTEMS USA, INC.,

 

 

Borrower

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ William George, III

 

 

 

 

 

William George, III

 

 

 

 

 

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

Address:

 

 

777 Post Oak Boulevard, Suite 500

 

 

Houston, Texas 77056

 

 

Attention: William George, III

 

 

 

 

 

Telephone: (713) 830-9650

 

 

Fax: (713) 830-9659

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

1


--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.,

 

 

Agent, LC Issuer and Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Gale Smith

 

 

 

 

 

Gale Smith

 

 

 

 

 

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

Wachovia Bank, N.A.

 

 

2800 Post Oak Blvd., Suite 3400

 

 

Houston, Texas 77056

 

 

Attention: Gale Smith

 

 

Telephone: (713) 402-3614

 

 

Fax: (713) 402-3637

 

 

 

 

 

 

 

 

 

 

 

CAPITAL ONE, N.A.,

 

 

Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Debra Halling

 

 

 

 

 

Debra Halling

 

 

 

 

 

Senior Vice President

 

 

 

 

 

Address:

 

 

Capital One, N.A.

 

 

5718 Westheimer, Suite 600

 

 

Houston, Texas 77057

 

 

Attention: Debra Halling

 

 

Telephone: (713) 435-5024

 

 

Fax: (713) 706-5499

 

2


--------------------------------------------------------------------------------


 

 

BANK OF TEXAS, N.A.,

 

 

Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Edward H. Braddock

 

 

 

 

 

Edward H. Braddock

 

 

 

 

 

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

 

 

 

Bank of Texas, N.A.

 

 

5 Houston Center

 

 

1401 McKinney, Suite 1650

 

 

Houston, Texas  77010

 

 

Attention:  Edward H. Braddock

 

 

Telephone:  (713) 289-5855

 

 

Fax:  (713) 289-5825

 

 

 

 

 

 

 

 

BANK OF SCOTLAND,

 

 

Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Karen Weich

 

 

 

 

 

Karen Weich

 

 

 

 

 

Vice President

 

 

 

 

 

Address:

 

 

 

 

 

Bank of Scotland

 

 

565 Fifth Avenue

 

 

New York, New York  10017

 

 

Attention:  Shirley Vargas

 

 

Telephone:  (212) 450-0875

 

 

Fax:  (212) 479-2807

 

3


--------------------------------------------------------------------------------